       Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 1 of 122


                                                                     APPEAL,CONSOL,TYPE−D
                                U.S. District Court
                     District of Columbia (Washington, DC)
               CIVIL DOCKET FOR CASE #: 1:18−cv−02718−RDM

O.A. et al v. TRUMP et al                                Date Filed: 11/20/2018
Assigned to: Judge Randolph D. Moss                      Jury Demand: None
Member case:                                             Nature of Suit: 890 Other Statutory
  1:18−cv−02838−RDM                                      Actions
 Cases: 1:18−cv−03083−DLF                                Jurisdiction: U.S. Government Defendant
          1:18−cv−02838−RDM
Cause: 05:702 Administrative Procedure Act
Plaintiff
O.A.                                         represented by Ana C. Reyes
                                                            WILLIAMS & CONNOLLY LLP
                                                            725 12th St. NW
                                                            Washington, DC 20005
                                                            (202) 434−5276
                                                            Fax: (202) 434−5029
                                                            Email: areyes@wc.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                         Thomas Goodman Hentoff
                                                         WILLIAMS & CONNOLLY LLP
                                                         725 12th St. NW
                                                         Washington, DC 20005
                                                         (202) 434−5804
                                                         Fax: (202) 434−5029
                                                         Email: thentoff@wc.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Anwen Hughes
                                                         HUMAN RIGHTS FIRST
                                                         75 Broad Street
                                                         31st Floor
                                                         New York, NY 10004
                                                         (212) 845−5200
                                                         Fax: (212) 845−5299
                                                         ATTORNEY TO BE NOTICED

                                                         Charles L. Mccloud
                                                         ATTORNEY TO BE NOTICED

                                                         Charles G. Roth
                                                         NATIONAL IMMIGRANT JUSTICE
                                                         CENTER
                                                         208 S. LaSalle Street
                                                                                                   1
Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 2 of 122


                                          Suite 1300
                                          Chicago, IL 60604
                                          (312) 660−1613
                                          Fax: (312) 660−1505
                                          Email: croth@heartlandalliance.org
                                          ATTORNEY TO BE NOTICED

                                          Eleni R. Bakst
                                          HUMAN RIGHTS FIRST
                                          75 Broad Street
                                          31st Floor
                                          New York, NY 10004
                                          (212) 845−5200
                                          Fax: (212) 845−5299
                                          TERMINATED: 09/09/2019
                                          ATTORNEY TO BE NOTICED

                                          Ellen E. Oberwetter
                                          WILLIAMS & CONNOLLY LLP
                                          725 12th St. NW
                                          Washington, DC 20005
                                          (202) 434−5849
                                          Email: eoberwetter@wc.com
                                          ATTORNEY TO BE NOTICED

                                          Gianna Borroto
                                          NATIONAL IMMIGRANT JUSTICE
                                          CENTER
                                          208 S. LaSalle Street
                                          Suite 1300
                                          Chicago, IL 60604
                                          (312) 660−1516
                                          Email: GBorroto@heartlandalliance.org
                                          ATTORNEY TO BE NOTICED

                                          Mary Beth Hickcox−Howard
                                          WILLIAMS & CONNOLLY LLP
                                          725 12th St. NW
                                          Washington, DC 20005
                                          (202) 434−5973
                                          Email: mhickcox−howard@wc.com
                                          ATTORNEY TO BE NOTICED

                                          Matthew David Heins
                                          WILLIAMS & CONNOLLY LLP
                                          725 12th St. NW
                                          Washington, DC 20005
                                          (202) 434−5000
                                          Fax: (202) 434−5029
                                          Email: mheins@wc.com
                                          ATTORNEY TO BE NOTICED


                                                                                  2
       Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 3 of 122


                                                  Patricia Stottlemyer
                                                  HUMAN RIGHTS FIRST
                                                  805 15th Street, NW
                                                  Suite 900
                                                  Washington, DC 20005
                                                  (202) 370−3317
                                                  Email: StottlemyerP@humanrightsfirst.org
                                                  ATTORNEY TO BE NOTICED

                                                  Ruben Loyo
                                                  NATIONAL IMMIGRANT JUSTICE
                                                  CENTER
                                                  208 S. LaSalle Street
                                                  Suite 1300
                                                  Chicago, IL 60604
                                                  (312) 660−1312
                                                  Email: rloyo@heartlandalliance.org
                                                  ATTORNEY TO BE NOTICED

                                                  Vanessa O. Omoroghomwan
                                                  WILLIAMS & CONNOLLY LLP
                                                  725 12th St. NW
                                                  Washington, DC 20005
                                                  (202) 434−5000
                                                  Fax: (202) 434−5029
                                                  ATTORNEY TO BE NOTICED

Plaintiff
K.S.                                  represented by Ana C. Reyes
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Thomas Goodman Hentoff
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Anwen Hughes
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Charles L. Mccloud
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Charles G. Roth
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Eleni R. Bakst
                                                  (See above for address)
                                                                                             3
       Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 4 of 122


                                                  TERMINATED: 09/09/2019
                                                  ATTORNEY TO BE NOTICED

                                                  Gianna Borroto
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Mary Beth Hickcox−Howard
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Matthew David Heins
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Patricia Stottlemyer
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Ruben Loyo
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Vanessa O. Omoroghomwan
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

Plaintiff
A.V.                                  represented by Ana C. Reyes
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Thomas Goodman Hentoff
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Anwen Hughes
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Charles L. Mccloud
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Charles G. Roth
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Eleni R. Bakst
                                                  (See above for address)
                                                                               4
       Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 5 of 122


                                                  TERMINATED: 09/09/2019
                                                  ATTORNEY TO BE NOTICED

                                                  Gianna Borroto
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Mary Beth Hickcox−Howard
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Matthew David Heins
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Patricia Stottlemyer
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Ruben Loyo
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Vanessa O. Omoroghomwan
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

Plaintiff
G.Z.                                  represented by Ana C. Reyes
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Thomas Goodman Hentoff
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Anwen Hughes
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Charles L. Mccloud
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Charles G. Roth
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Eleni R. Bakst
                                                  (See above for address)
                                                                               5
       Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 6 of 122


                                                  TERMINATED: 09/09/2019
                                                  ATTORNEY TO BE NOTICED

                                                  Gianna Borroto
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Mary Beth Hickcox−Howard
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Matthew David Heins
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Patricia Stottlemyer
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Ruben Loyo
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Vanessa O. Omoroghomwan
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

Plaintiff
D.S.                                  represented by Ana C. Reyes
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Thomas Goodman Hentoff
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Anwen Hughes
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Charles L. Mccloud
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Charles G. Roth
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Eleni R. Bakst
                                                  (See above for address)
                                                                               6
       Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 7 of 122


                                                  TERMINATED: 09/09/2019
                                                  ATTORNEY TO BE NOTICED

                                                  Gianna Borroto
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Mary Beth Hickcox−Howard
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Matthew David Heins
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Patricia Stottlemyer
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Ruben Loyo
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Vanessa O. Omoroghomwan
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

Plaintiff
C.A.                                  represented by Ana C. Reyes
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Thomas Goodman Hentoff
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Anwen Hughes
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Charles L. Mccloud
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Charles G. Roth
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  Eleni R. Bakst
                                                  (See above for address)
                                                                               7
      Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 8 of 122


                                                   TERMINATED: 09/09/2019
                                                   ATTORNEY TO BE NOTICED

                                                   Gianna Borroto
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Mary Beth Hickcox−Howard
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Matthew David Heins
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Patricia Stottlemyer
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Ruben Loyo
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Vanessa O. Omoroghomwan
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Plaintiff
S.M.S.R.                             represented by Craig Alan Hoover
18−cv−02838                                         HOGAN LOVELLS
                                                    555 13th Street, NW
                                                    Washington, DC 20004−1161
                                                    (202) 637−5694
                                                    Fax: 202−637−5910
                                                    Email: craig.hoover@hoganlovells.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                   Elizabeth Hagerty
                                                   HOGAN LOVELLS US LLP
                                                   555 Thirteenth Street, NW
                                                   Washington, DC 20004
                                                   (202) 637−3231
                                                   Fax: (202) 637−5910
                                                   Email: elizabeth.hagerty@hoganlovells.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Justin Bernick
                                                   HOGAN LOVELLS US LLP
                                                   555 13th Street, NW
                                                   Washington, DC 20004
                                                                                               8
Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 9 of 122


                                          (202) 637−5485
                                          Email: justin.bernick@hoganlovells.com
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Kaitlin Welborn
                                          HOGAN LOVELLS US LLP
                                          555 Thirteenth Street, NW
                                          Washington, DC 20004
                                          202−637−8891
                                          Email: kaitlin.welborn@hoganlovells.com
                                          LEAD ATTORNEY
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Mitchell Pearsall Reich
                                          HOGAN LOVELLS US LLP
                                          555 Thirteenth St. N.W.
                                          Washington, DC 20004
                                          (202) 637−5833
                                          Email: mitchell.reich@hoganlovells.com
                                          LEAD ATTORNEY
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Neal Kumar Katyal
                                          HOGAN LOVELLS US LLP
                                          555 Thirteenth Street, NW
                                          Washington, DC 20004
                                          (202) 637−5528
                                          Fax: (202) 637−5910
                                          Email: neal.katyal@hoganlovells.com
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          T. Clark Weymouth
                                          HOGAN LOVELLS US LLP
                                          555 Thirteenth St. N.W.
                                          Washington, DC 20004
                                          (202) 637−8633
                                          Email: t.weymouth@hoganlovells.com
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Thomas P. Schmidt
                                          HOGAN LOVELLS US LLP
                                          390 Madison Ave
                                          New York, NY 10017
                                          (212) 918−5547
                                          Fax: (212) 918−3100
                                          LEAD ATTORNEY
                                          PRO HAC VICE

                                                                                    9
     Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 10 of 122


                                                    ATTORNEY TO BE NOTICED

                                                    Zachary W. H. Best
                                                    HOGAN LOVELLS US LLP
                                                    555 Thirteenth Street, NW
                                                    Washington, DC 20004
                                                    (202) 637−6473
                                                    Email: zachary.best@hoganlovells.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Adina Appelbaum
                                                    CAPITAL AREA IMMIGRANTS'
                                                    RIGHTS COALITION
                                                    1612 K Street, NW
                                                    Suite 204
                                                    Washington, DC 20006
                                                    (202) 899−1412
                                                    Fax: (202) 331−3341
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

Plaintiff
R.S.P.S.                                represented by Craig Alan Hoover
18cv2838; On behalf of themselves and                  (See above for address)
all others similarly situated                          LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                    Elizabeth Hagerty
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Justin Bernick
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Kaitlin Welborn
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                    Mitchell Pearsall Reich
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                    Neal Kumar Katyal
                                                    (See above for address)
                                                                                           10
     Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 11 of 122


                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                T. Clark Weymouth
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Zachary W. H. Best
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Adina Appelbaum
                                                1612 K Street, NW
                                                Suite 204
                                                Washington, DC 20006
                                                (202) 899−1412
                                                Fax: (202) 331−3341
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

Plaintiff
CAPITAL AREA IMMIGRANTS'            represented by Craig Alan Hoover
RIGHTS COALITION                                   (See above for address)
18cv2838                                           LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Elizabeth Hagerty
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Justin Bernick
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Kaitlin Welborn
                                                (See above for address)
                                                LEAD ATTORNEY
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                Mitchell Pearsall Reich
                                                (See above for address)
                                                LEAD ATTORNEY
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                Neal Kumar Katyal
                                                (See above for address)
                                                                             11
     Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 12 of 122


                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                T. Clark Weymouth
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Thomas P. Schmidt
                                                (See above for address)
                                                LEAD ATTORNEY
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                Zachary W. H. Best
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Adina Appelbaum
                                                (See above for address)
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

Plaintiff
REFUGEE AND IMMIGRANT               represented by Craig Alan Hoover
CENTER FOR EDUCATION AND                           (See above for address)
LEGAL SERVICES, INC.                               LEAD ATTORNEY
18cv2838                                           ATTORNEY TO BE NOTICED

                                                Elizabeth Hagerty
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Justin Bernick
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Kaitlin Welborn
                                                (See above for address)
                                                LEAD ATTORNEY
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                Manoj Govindaiah
                                                REFUGEE AND IMMIGRANT CENTER
                                                FOR EDUCATON AND LEGAL
                                                SERVICES
                                                802 Kentucky Avenue
                                                San Antonio, TX 78201
                                                                               12
     Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 13 of 122


                                                United Sta
                                                210−787−3745
                                                Fax: 210−787−3745
                                                Email: manoj.govindaiah@raicestexas.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Mitchell Pearsall Reich
                                                (See above for address)
                                                LEAD ATTORNEY
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                Neal Kumar Katyal
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                T. Clark Weymouth
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Thomas P. Schmidt
                                                (See above for address)
                                                LEAD ATTORNEY
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                Zachary W. H. Best
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Adina Appelbaum
                                                (See above for address)
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

Plaintiff
Z.A.G.G.                            represented by Justin Bernick
TERMINATED: 01/04/2019                             (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Plaintiff
D.A.L.G.                            represented by Justin Bernick
TERMINATED: 01/04/2019                             (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED


                                                                                          13
     Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 14 of 122


Plaintiff
L.C.V.R                             represented by Justin Bernick
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Plaintiff
C.S.C.C.                            represented by Justin Bernick
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Plaintiff
R.G.G.                              represented by Justin Bernick
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Plaintiff
N.A.G.A.                            represented by Justin Bernick
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Plaintiff
A.J.A.C.                            represented by Justin Bernick
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Plaintiff
A.J.E.A.M.                          represented by Justin Bernick
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Plaintiff
K.P.P.V.                            represented by Justin Bernick
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Plaintiff
R.D.P.V.                            represented by Justin Bernick
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED


                                                                             14
     Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 15 of 122


Plaintiff
Y.A.L.P.                            represented by Justin Bernick
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED


V.
Defendant
DONALD J. TRUMP                     represented by Erez Reuveni
as President of the United States                  U.S. DEPARTMENT OF JUSTICE
                                                   Civil Division
                                                   P.O. Box 868
                                                   Ben Franklin Station
                                                   Washington, DC 20044
                                                   (202) 307−4293
                                                   Fax: (202) 305−7000
                                                   Email: erez.r.reuveni@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Joseph Anton Darrow
                                                  U.S. DEPARTMENT OF JUSTICE
                                                  Civil Division, Office of Immigration
                                                  Litigation
                                                  P.O. Box 868
                                                  Washington, DC 20044
                                                  (202) 598−2445
                                                  Email: joseph.a.darrow@usdoj.gov
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Scott Grant Stewart
                                                  U.S. DEPARTMENT OF JUSTICE
                                                  950 Pennsylvania Avenue, NW
                                                  Washington, DC 20530
                                                  (202) 307−6482
                                                  Fax: (202) 514−8071
                                                  Email: scott.g.stewart@usdoj.gov
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Christina Greer
                                                  US DEPARTMENT OF JUSTICE, CIVIL
                                                  DIVISION
                                                  OFFICE OF IMMIGRATION
                                                  LITIGATION
                                                  P.O. Box 878
                                                  Ben Franklin Station
                                                  Washington, DC 20044
                                                  202−598−8770
                                                                                          15
    Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 16 of 122


                                               Email: christina.p.greer@usdoj.gov
                                               ATTORNEY TO BE NOTICED

                                               Kathryne Marie Gray
                                               U.S. DEPARTMENT OF JUSTICE,
                                               CIVIL DIVISION
                                               Office of Immigration Litigation, District
                                               Court Section
                                               P.O. Box 868
                                               Ben Franklin Station
                                               Washington, DC 20009
                                               (202) 305−7386
                                               Fax: (202) 305−7000
                                               Email: kathryne.m.gray@usdoj.gov
                                               ATTORNEY TO BE NOTICED

                                               Thomas Benton York
                                               UNITED STATES DEPARTMENT OF
                                               JUSTICE
                                               Office of Immigration Litigation,
                                               450 5th Street NW
                                               Liberty Square Building
                                               Washington, DC 20001
                                               (202) 598−6073
                                               Email: Thomas.B.York@usdoj.gov
                                               ATTORNEY TO BE NOTICED

Defendant
MATTHEW G. WHITAKER                represented by Erez Reuveni
as Acting Attorney General                        (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Joseph Anton Darrow
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Scott Grant Stewart
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Christina Greer
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Kathryne Marie Gray
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Thomas Benton York
                                                                                            16
     Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 17 of 122


                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

Defendant
KRISTJEN M. NIELSEN                         represented by Erez Reuveni
as Secretary of the Department of                          (See above for address)
Homeland Security                                          LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                        Joseph Anton Darrow
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Scott Grant Stewart
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Christina Greer
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                        Kathryne Marie Gray
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                        Thomas Benton York
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

Defendant
L. FRANCIS CISSNA                           represented by Erez Reuveni
as Directory of United States Citizenship                  (See above for address)
and Immigration Services                                   LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                        Scott Grant Stewart
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Christina Greer
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                        Kathryne Marie Gray
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                        Thomas Benton York

                                                                                     17
     Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 18 of 122


                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Defendant
JOHN LAFFERTY                             represented by Erez Reuveni
Asylum Division Chief, U.S. Citizenship                  (See above for address)
and Immigration Services                                 LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                      Joseph Anton Darrow
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Scott Grant Stewart
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Christina Greer
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Kathryne Marie Gray
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Thomas Benton York
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Defendant
KEVIN K. MCALEENAN                        represented by Erez Reuveni
18cv2838; In his official capacity as                    (See above for address)
Commissioner of U.S. Customs and                         LEAD ATTORNEY
Border Protection                                        ATTORNEY TO BE NOTICED

                                                      Joseph Anton Darrow
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Kathryne Marie Gray
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Scott Grant Stewart
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                                                   18
     Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 19 of 122



                                                    Thomas Benton York
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

Defendant
RONALD D. VITIELLO                      represented by Erez Reuveni
18cv2838; In his official capacity as                  (See above for address)
Acting Director of Immigration and                     LEAD ATTORNEY
Customs Enforcement                                    ATTORNEY TO BE NOTICED

                                                    Joseph Anton Darrow
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Kathryne Marie Gray
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Scott Grant Stewart
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Thomas Benton York
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

Defendant
JAMES MCHENRY                           represented by Erez Reuveni
18cv2838; In his official capacity as                  (See above for address)
Director of the Executive Office for                   LEAD ATTORNEY
Immigration Review                                     ATTORNEY TO BE NOTICED

                                                    Joseph Anton Darrow
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Kathryne Marie Gray
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Scott Grant Stewart
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED


                                                                                 19
    Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 20 of 122


                                               Thomas Benton York
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
U.S. DEPARTMENT OF JUSTICE         represented by Erez Reuveni
18cv2838                                          (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Joseph Anton Darrow
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Kathryne Marie Gray
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Scott Grant Stewart
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Thomas Benton York
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
U.S. CITIZENSHIP AND               represented by Erez Reuveni
IMMIGRATION SERVICES                              (See above for address)
18cv2838                                          LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Joseph Anton Darrow
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Kathryne Marie Gray
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Scott Grant Stewart
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Thomas Benton York

                                                                            20
    Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 21 of 122


                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
U.S. CUSTOMS AND BORDER            represented by Erez Reuveni
PROTECTION                                        (See above for address)
18cv2838                                          LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Joseph Anton Darrow
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Kathryne Marie Gray
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Scott Grant Stewart
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Thomas Benton York
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
U.S. IMMIGRATION AND CUSTOM        represented by Erez Reuveni
ENFORCEMENT                                       (See above for address)
18cv2838                                          LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Joseph Anton Darrow
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Kathryne Marie Gray
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Scott Grant Stewart
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Thomas Benton York
                                               (See above for address)

                                                                            21
    Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 22 of 122


                                               ATTORNEY TO BE NOTICED

Defendant
EXECUTIVE OFFICE FOR               represented by Erez Reuveni
IMMIGRATION REVIEW                                (See above for address)
18cv2838                                          LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Joseph Anton Darrow
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Kathryne Marie Gray
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Scott Grant Stewart
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Thomas Benton York
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
U.S. DEPARTMENT OF                 represented by Erez Reuveni
HOMELAND SECURITY                                 (See above for address)
18cv2838                                          LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Joseph Anton Darrow
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Kathryne Marie Gray
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Scott Grant Stewart
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Thomas Benton York
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                                                            22
    Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 23 of 122



Amicus
OFFICE OF THE UNITED NATIONS       represented by Patrick William Pearsall
HIGH COMMISSIONER FOR                             JENNER & BLOCK LLP
REFUGEES                                          1099 New York Avenue, NW
                                                  Suite 900
                                                  Washington, DC 20001−4412
                                                  (202) 637−6393
                                                  Email: PWPearsall@jenner.com
                                                  ATTORNEY TO BE NOTICED

                                                 Vaishalee V. Yeldandi
                                                 JENNER & BLOCK LLP
                                                 353 North Clark Street
                                                 Chicago, IL 60654−3456
                                                 (312) 840−7378
                                                 Fax: (312) 527−0484
                                                 PRO HAC VICE
                                                 ATTORNEY TO BE NOTICED

Amicus
PATICK J. LEAHY                    represented by Susan Baker Manning
Senator                                           MORGAN, LEWIS & BOCKIUS LLP
                                                  1111 Pennsylvania Avenue, NW
                                                  Washington, DC 20004
                                                  (202) 373−6172
                                                  Fax: (202) 373−6472
                                                  Email: susan.manning@morganlewis.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
RON WYDEN                          represented by Susan Baker Manning
Senator                                           (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
SHELDON WHITEHOUSE                 represented by Susan Baker Manning
Senator                                           (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
RICHARD BLUMENTHAL                 represented by Susan Baker Manning
Senator                                           (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus

                                                                                         23
    Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 24 of 122


JEFF MERKLEY                               represented by Susan Baker Manning
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Amicus
CORY BOOKER                                represented by Susan Baker Manning
Senator                                                   (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Amicus
KAMALA D. HARRIS                           represented by Susan Baker Manning
Senator                                                   (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Amicus
IMMIGRATION REFORM LAW                     represented by Lawrence J. Joseph
INSTITUTE                                                 LAW OFFICE OF LAWRENCE J.
                                                          JOSEPH
                                                          1250 Connecticut Avenue, NW
                                                          Suite 700−1A
                                                          Washington, DC 20036
                                                          (202) 355−9452
                                                          Fax: (202) 318−2254
                                                          Email: ljoseph@larryjoseph.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED


Date Filed   #   Page Docket Text
11/20/2018   1        COMPLAINT against LEE FRANCIS CISSNA, JOHN LAFFERTY,
                      KRISTJEN M. NIELSEN, DONALD J. TRUMP, MATTHEW G. WHITAKER
                      ( Filing fee $ 400, receipt number 4616095599) filed by K.S., G.Z., D.S., O.A.,
                      C.A., A.V.. (Attachments: # 1 Civil Cover Sheet)(ztd) (Entered: 11/21/2018)
11/20/2018   2        MOTION to Proceed Under Pseudonym by A.V., C.A., D.S., G.Z., K.S., O.A.
                      (ztd) (Additional attachment(s) added on 11/21/2018: # 1 List, # 2 Declaration,
                      # 3 Declaration, # 4 Declaration, # 5 Declaration, # 6 Text of Proposed Order)
                      (ztd). (Entered: 11/21/2018)
11/20/2018   3        Memorandum and ORDER re 2 MOTION to Proceed Under Pseudonym filed
                      by O.A., K.S., D.S., G.Z., A.V., C.A.. Signed by Chief Judge Beryl A. Howell
                      on 11/20/18. (ztd) (Entered: 11/21/2018)
11/20/2018   4        SEALED DOCUMENT (Main Document − List) filed by A.V., C.A., D.S.,
                      G.Z., K.S., O.A.. (This document is SEALED and only available to authorized
                      persons.) (Attachments: # 1 Declaration, # 2 Declaration, # 3 Declaration, # 4
                      Declaration)(ztd) (Entered: 11/21/2018)


                                                                                                        24
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 25 of 122



11/20/2018         SUMMONS Not Issued as to LEE FRANCIS CISSNA, JOHN LAFFERTY,
                   KRISTJEN M. NIELSEN, DONALD J. TRUMP, MATTHEW G. WHITAKER
                   (ztd) Modified date filed on 12/3/2018 (ztd). (Entered: 12/03/2018)
11/21/2018    5    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                   filed by A.V., C.A., D.S., G.Z., K.S., O.A. (This document is SEALED and
                   only available to authorized persons.) (Attachments: # 1 Declaration, # 2
                   Declaration, # 3 Declaration, # 4 Declaration, # 5 Declaration, # 6 Text of
                   Proposed Order, # 7 Certificate of Service)(Hentoff, Thomas) (Entered:
                   11/21/2018)
11/21/2018    6    MOTION for Temporary Restraining Order by A.V., C.A., D.S., G.Z., K.S.,
                   O.A. (Attachments: # 1 Declaration, # 2 Declaration, # 3 Declaration, # 4
                   Declaration, # 5 Declaration, # 6 Declaration, # 7 Text of Proposed
                   Order)(Hentoff, Thomas). Added MOTION for Preliminary Injunction on
                   11/26/2018 (ztd). (Entered: 11/21/2018)
11/21/2018    7    STANDING ORDER: The parties are hereby ORDERED to comply with the
                   directives set forth in this Court's Standing Order. See document for details.
                   Signed by Judge Randolph D. Moss on 11/21/2018. (lcrdm1, ) (Entered:
                   11/21/2018)
11/23/2018    8    Unopposed MOTION for Briefing Schedule by O.A. (Attachments: # 1 Text of
                   Proposed Order)(Oberwetter, Ellen) (Entered: 11/23/2018)
11/23/2018         MINUTE ORDER: Upon consideration of Plaintiffs' unopposed motion for
                   briefing schedule, Dkt. 8 , it is hereby ORDERED that the motion is
                   GRANTED. Defendants' response shall be filed on or before Friday, December
                   7, 2018, and Plaintiffs' reply shall be filed on or before Friday, December 14,
                   2018. It is further ORDERED that the parties shall meet and confer about the
                   date of a hearing on Plaintiffs' TRO motion and shall file proposed dates on or
                   before Friday, November 30, 2018. Signed by Judge Randolph D. Moss on
                   11/23/2018. (lcrdm1, ) (Entered: 11/23/2018)
11/25/2018         MINUTE ORDER: Upon consideration of Plaintiffs' Sealed Motion for Leave
                   to File Document Under Seal, Dkt. 5 , it is hereby ORDERED that the motion is
                   GRANTED. Signed by Judge Randolph D. Moss on 11/25/2018. (lcrdm1, )
                   (Entered: 11/25/2018)
11/26/2018         Set/Reset Deadlines: Defendants' response shall be filed on or before
                   12/7/2018: Plaintiffs' reply shall be filed on or before 12/14/2018; Joint
                   proposed dates regarding hearing on TRO motion due by 11/30/2018. (kt)
                   (Entered: 11/26/2018)
11/27/2018    9    REQUEST FOR SUMMONS TO ISSUE filed by K.S., G.Z., D.S., O.A., C.A.,
                   A.V..(Hentoff, Thomas) (Entered: 11/27/2018)
11/29/2018   10    SUMMONS (5) Issued Electronically as to LEE FRANCIS CISSNA, JOHN
                   LAFFERTY, KRISTJEN M. NIELSEN, DONALD J. TRUMP, MATTHEW G.
                   WHITAKER. (ztd) (Entered: 11/29/2018)
11/30/2018   11    RESPONSE TO ORDER OF THE COURT re Order on Motion for Briefing
                   Schedule,, Plaintiffs' Submission in Response to Court's November 23, 2018
                   Minute Order Regarding Proposed TRO Hearing Dates filed by A.V., C.A.,
                   D.S., G.Z., K.S., O.A.. (Hentoff, Thomas) (Entered: 11/30/2018)

                                                                                                     25
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 26 of 122



11/30/2018   12    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                   DONALD J. TRUMP served on 11/30/2018 (Hentoff, Thomas) (Entered:
                   11/30/2018)
11/30/2018   13    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                   KRISTJEN M. NIELSEN served on 11/30/2018 (Hentoff, Thomas) (Entered:
                   11/30/2018)
11/30/2018   14    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                   LEE FRANCIS CISSNA served on 11/30/2018 (Hentoff, Thomas) (Entered:
                   11/30/2018)
11/30/2018   15    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                   JOHN LAFFERTY served on 11/30/2018 (Hentoff, Thomas) (Entered:
                   11/30/2018)
11/30/2018   16    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed
                   on United States Attorney General. Date of Service Upon United States
                   Attorney General 11/30/2018. (Hentoff, Thomas) (Entered: 11/30/2018)
11/30/2018         MINUTE ORDER: Upon consideration of Plaintiffs' submission, Dkt. 11 , it is
                   hereby ORDERED that the parties shall appear for a hearing on Plaintiffs' TRO
                   motion on Monday, December 17, 2018, at 10:00 a.m. in Courtroom 21. It is
                   further ORDERED that the date previously set for Plaintiffs to file their reply
                   brief is VACATED, and Plaintiffs shall now file their reply brief on or before
                   Wednesday, December 12, 2018. Signed by Judge Randolph D. Moss on
                   11/30/2018. (lcrdm1, ) (Entered: 11/30/2018)
12/03/2018         Set/Reset Deadlines/Hearings: Motion Hearing re: 6 Motion for Temporary
                   Restraining Order set for 12/17/2018, at 10:00 AM, in Courtroom 21, before
                   Judge Randolph D. Moss. Plaintiff's reply brief due by 12/12/2018. (kt)
                   (Entered: 12/03/2018)
12/06/2018   17    NOTICE of Appearance by Thomas Benton York on behalf of All Defendants
                   (York, Thomas) (Main Document 17 replaced on 12/7/2018) (ztd). (Entered:
                   12/06/2018)
12/06/2018   18    NOTICE of Appearance by Patrick William Pearsall on behalf of OFFICE OF
                   THE UNITED NATIONS HIGH COMMISSIONER FOR REFUGEES
                   (Pearsall, Patrick) (Entered: 12/06/2018)
12/06/2018   19    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Vaishalee V.
                   Yeldandi, :Firm− Jenner & Block LLP, :Address− 353 N. Clark Street,
                   Chicago, IL 60654. Phone No. − 312−840−7378. Fax No. − 312−527−0484
                   Filing fee $ 100, receipt number 0090−5826292. Fee Status: Fee Paid. by
                   OFFICE OF THE UNITED NATIONS HIGH COMMISSIONER FOR
                   REFUGEES (Attachments: # 1 Declaration, # 2 Text of Proposed
                   Order)(Pearsall, Patrick) (Entered: 12/06/2018)
12/06/2018   20    Unopposed MOTION for Leave to File Brief as Amicus Curiae by OFFICE OF
                   THE UNITED NATIONS HIGH COMMISSIONER FOR REFUGEES
                   (Attachments: # 1 Amicus Brief, # 2 Text of Proposed Order)(Pearsall, Patrick)
                   (Entered: 12/06/2018)
12/07/2018         MINUTE ORDER: Upon consideration of the unopposed motion of the Office
                   of the United Nations High Commissioner for Refugees for leave to file brief as
                                                                                                     26
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 27 of 122



                   amicus curiae, Dkt. 20 , the motion is hereby GRANTED. The brief, Dkt.
                   [20−1], shall be deemed FILED. Signed by Judge Randolph D. Moss on
                   12/7/2018. (lcrdm1, ) (Entered: 12/07/2018)
12/07/2018         MINUTE ORDER: Upon consideration of the motion for leave to appear pro
                   hac vice, Dkt. 19 , it is hereby ORDERED that the motion is GRANTED.
                   Vaishalee V. Yeldandi is hereby granted leave to appear pro hac vice in this
                   case. Signed by Judge Randolph D. Moss on 12/7/2018. (lcrdm1, ) (Entered:
                   12/07/2018)
12/07/2018   21    AMICUS BRIEF by OFFICE OF THE UNITED NATIONS HIGH
                   COMMISSIONER FOR REFUGEES. (ztd) (Entered: 12/07/2018)
12/07/2018   22    Memorandum in opposition to re 6 MOTION for Temporary Restraining Order
                   MOTION for Preliminary Injunction filed by L. FRANCIS CISSNA, JOHN
                   LAFFERTY, KRISTJEN M. NIELSEN, DONALD J. TRUMP, MATTHEW G.
                   WHITAKER. (Attachments: # 1 Declaration, # 2 Declaration, # 3 Declaration,
                   # 4 Declaration, # 5 Declaration, # 6 Declaration, # 7 Declaration, # 8
                   Declaration, # 9 Declaration, # 10 Text of Proposed Order)(Reuveni, Erez)
                   (Entered: 12/07/2018)
12/12/2018   23    REPLY to opposition to motion re 6 MOTION for Temporary Restraining
                   Order MOTION for Preliminary Injunction filed by A.V., C.A., D.S., G.Z.,
                   K.S., O.A.. (Hentoff, Thomas) (Entered: 12/12/2018)
12/13/2018   24    MOTION for Leave to File Brief as Amici Curiae by PATRICK J. LEAHY,
                   RON WYDEN, SHELDON WHITEHOUSE, RICHARD BLUMENTHAL,
                   JEFF MERKLEY, CORY BOOKER, KAMALA D. HARRIS (Attachments: #
                   1 Amicus Brief, # 2 Text of Proposed Order)(Manning, Susan); Modified text
                   on 12/14/2018 (tth). (Entered: 12/13/2018)
12/14/2018   25    NOTICE of Appearance by Susan Baker Manning on behalf of PATRICK J.
                   LEAHY (Manning, Susan); Modified text on 12/14/2018 (ztth). (Entered:
                   12/14/2018)
12/14/2018         MINUTE ORDER: Upon consideration of the unopposed motion of Senators
                   Patrick J. Leahy, Ron Wyden, Sheldon Whitehouse, Richard Blumenthal, Jeff
                   Merkley, Cory Booker, and Kamala D. Harris for leave to file brief as amicus
                   curiae, Dkt. 24 , the motion is hereby GRANTED. The brief, Dkt. [24−1], shall
                   be deemed FILED. Signed by Judge Randolph D. Moss on 12/14/2018.
                   (lcrdm1, ) (Entered: 12/14/2018)
12/14/2018   26    NOTICE of Appearance by Susan Baker Manning on behalf of RICHARD
                   BLUMENTHAL, CORY BOOKER, KAMALA D. HARRIS, JEFF
                   MERKLEY, SHELDON WHITEHOUSE, RON WYDEN (Manning, Susan)
                   Modified text to correct spelling on 12/14/2018 (ztd). (Entered: 12/14/2018)
12/14/2018   27    NOTICE of Appearance by Scott Grant Stewart on behalf of All Defendants
                   (Stewart, Scott) (Entered: 12/14/2018)
12/14/2018   34    AMICUS BRIEF by RICHARD BLUMENTHAL, CORY BOOKER,
                   KAMALA D. HARRIS, PATICK J. LEAHY, JEFF MERKLEY, SHELDON
                   WHITEHOUSE, RON WYDEN. (ztd) (Entered: 12/17/2018)
12/15/2018   28    NOTICE of Certification Pursuant to LCvR 83.2(g) −− Eleni Rebecca Bakst by
                   A.V., C.A., D.S., G.Z., K.S., O.A. (Hentoff, Thomas) (Entered: 12/15/2018)
                                                                                                   27
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 28 of 122



12/15/2018   29    NOTICE of Certification Pursuant to LCvR 83.2(g) −− Gianna Borroto by
                   A.V., C.A., D.S., G.Z., K.S., O.A. (Hentoff, Thomas) (Entered: 12/15/2018)
12/15/2018   30    NOTICE of Certification Pursuant to LCvR 83.2(g) −− Matthew D. Heins by
                   A.V., C.A., D.S., G.Z., K.S., O.A. (Hentoff, Thomas) (Entered: 12/15/2018)
12/15/2018   31    NOTICE of Certification Pursuant to LCvR 83.2(g) −− Anwen Hughes by
                   A.V., C.A., D.S., G.Z., K.S., O.A. (Hentoff, Thomas) (Entered: 12/15/2018)
12/15/2018   32    NOTICE of Certification Pursuant to LCvR 83.2(g) −− Charles George Roth
                   by A.V., C.A., D.S., G.Z., K.S., O.A. (Hentoff, Thomas) (Entered: 12/15/2018)
12/17/2018   33    NOTICE of Appearance by Christina Greer on behalf of L. FRANCIS
                   CISSNA, JOHN LAFFERTY, KRISTJEN M. NIELSEN, DONALD J.
                   TRUMP, MATTHEW G. WHITAKER (Greer, Christina) (Entered:
                   12/17/2018)
12/17/2018         Minute Entry for proceedings held before Judge Randolph D. Moss: Motion
                   Hearing held on 12/17/2018 re: 6 MOTION for Temporary Restraining Order
                   MOTION for Preliminary Injunction filed by O.A., K.S., D.S., G.Z., A.V., C.A.
                   The 6 Motion is HELD IN ABEYANCE. The Court ORDERS that this case
                   and case no. 18cv2838 be CONSOLIDATED, with this case being designated
                   as the lead case. The parties shall meet and confer as to a proposed schedule
                   going forward. Plaintiffs to file an Amended Complaint by end of day on
                   12/18/2018. (Court Reporter: Jeff Hook.) (kt) (Entered: 12/17/2018)
12/17/2018         MINUTE ORDER: The parties are hereby ORDERED to appear for a status
                   conference at 10:00 a.m. on Friday, December 21, 2018, in Courtroom 21 to
                   discuss further proceedings in this matter. Signed by Judge Randolph D. Moss
                   on 12/17/2018. (lcrdm1, ) (Entered: 12/17/2018)
12/18/2018         Set/Reset Hearings: Status Conference set for 12/21/2018, at 10:00 AM, in
                   Courtroom 21, before Judge Randolph D. Moss. (kt) (Entered: 12/18/2018)
12/18/2018   35    NOTICE of Appearance by Ana C. Reyes on behalf of A.V., C.A., D.S., G.Z.,
                   K.S., O.A. (Reyes, Ana) (Entered: 12/18/2018)
12/18/2018   36    NOTICE of filing of Plaintiffs' notices of appearance and order of expedited
                   removal by L. FRANCIS CISSNA, EXECUTIVE OFFICE FOR
                   IMMIGRATION REVIEW, JOHN LAFFERTY, KEVIN K. MCALEENAN,
                   JAMES MCHENRY, KRISTJEN M. NIELSEN, U.S. CITIZENSHIP AND
                   IMMIGRATION SERVICES, U.S. CUSTOMS AND BORDER
                   PROTECTION, U.S. DEPARTMENT OF HOMELAND SECURITY, U.S.
                   DEPARTMENT OF JUSTICE, U.S. IMMIGRATION AND CUSTOM
                   ENFORCEMENT, RONALD D. VITIELLO, MATTHEW G. WHITAKER
                   (Reuveni, Erez) (Entered: 12/18/2018)
12/18/2018   37    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                   filed by L. FRANCIS CISSNA, EXECUTIVE OFFICE FOR IMMIGRATION
                   REVIEW, JOHN LAFFERTY, KEVIN K. MCALEENAN, JAMES
                   MCHENRY, KRISTJEN M. NIELSEN, DONALD J. TRUMP, U.S.
                   CITIZENSHIP AND IMMIGRATION SERVICES, U.S. CUSTOMS AND
                   BORDER PROTECTION, U.S. DEPARTMENT OF HOMELAND
                   SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S. IMMIGRATION AND
                   CUSTOM ENFORCEMENT, RONALD D. VITIELLO, MATTHEW G.

                                                                                                   28
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 29 of 122



                   WHITAKER (This document is SEALED and only available to authorized
                   persons.) (Attachments: # 1 Exhibit Form I−860 Order of Expedited Removal, #
                   2 Exhibit Form I−213 Record of Removable Alien, # 3 Exhibit Notice to
                   Appear, # 4 Exhibit Notice to Appear, # 5 Exhibit Notice to Appear, # 6 Exhibit
                   Notice to Appear, # 7 Exhibit Notice to Appear, # 8 Exhibit Notice to Appear, #
                   9 Exhibit Notice to Appear, # 10 Exhibit Additional Hearing Notices)(Reuveni,
                   Erez) (Entered: 12/18/2018)
12/18/2018   38    ENTERED IN ERROR. . . . .NOTICE of Certification Pursuant to LCvR
                   83.2(g) −− Vanessa O. Omoroghomwan by A.V., C.A., D.S., G.Z., K.S., O.A.
                   (Hentoff, Thomas) Modified on 12/19/2018 (ztd). (Entered: 12/18/2018)
12/18/2018         MINUTE ORDER: Upon consideration of Defendants' sealed motion for leave
                   to file under seal, Dkt. 37 , the motion is hereby GRANTED. Signed by Judge
                   Randolph D. Moss on 12/18/2018. (lcrdm1, ) (Entered: 12/18/2018)
12/18/2018   39    AMENDED COMPLAINT against All Defendants filed by R.S.P.S., S.M.S.R.,
                   CAPITAL AREA IMMIGRANTS' RIGHTS COALITION, REFUGEE AND
                   IMMIGRANT CENTER FOR EDUCATION AND LEGAL SERVICES, INC.,
                   CAPITAL AREA IMMIGRANTS' RIGHTS COALITION, S.M.S.R.,
                   REFUGEE AND IMMIGRANT CENTER FOR EDUCATION AND LEGAL
                   SERVICES, INC., R.S.P.S..Associated Cases: 1:18−cv−02718−RDM,
                   1:18−cv−02838−RDM(Bernick, Justin) (Entered: 12/18/2018)
12/18/2018   40    AMENDED COMPLAINT against L. FRANCIS CISSNA, JOHN
                   LAFFERTY, KRISTJEN M. NIELSEN, DONALD J. TRUMP, MATTHEW G.
                   WHITAKER filed by G.Z., O.A., K.S., D.S., C.A., A.V..(Hentoff, Thomas)
                   (Entered: 12/18/2018)
12/18/2018   44    SEALED DOCUMENT filed by L. FRANCIS CISSNA, EXECUTIVE
                   OFFICE FOR IMMIGRATION REVIEW, JOHN LAFFERTY, KEVIN K.
                   MCALEENAN, JAMES MCHENRY, KRISTJEN M. NIELSEN, DONALD J.
                   TRUMP, U.S. CITIZENSHIP AND IMMIGRATION SERVICES, U.S.
                   CUSTOMS AND BORDER PROTECTION, U.S. DEPARTMENT OF
                   HOMELAND SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S.
                   IMMIGRATION AND CUSTOM ENFORCEMENT, RONALD D.
                   VITIELLO, MATTHEW G. WHITAKER. (This document is SEALED and
                   only available to authorized persons.)(ztd) (Entered: 12/19/2018)
12/19/2018         NOTICE OF ERROR re 38 Notice (Other); emailed to thentoff@wc.com, cc'd
                   25 associated attorneys −− The PDF file you docketed contained errors: 1.
                   Invalid attorney signature, 2. Please refile document, 3. Each attorney must use
                   their own CMECF password to electronically file. (ztd, ) (Entered: 12/19/2018)
12/19/2018   41    TRANSCRIPT OF MOTION HEARING before Judge Randolph D. Moss held
                   on December 17, 2018. Page Numbers: 1 − 155. Date of Issuance: December
                   19, 2018. Court Reporter: Jeff Hook. Contact Information: 202−354−3373 /
                   jeff_hook@dcd.uscourts.gov. Transcripts may be ordered by submitting the
                   Transcript Order Form

                   For the first 90 days after this filing date, the transcript may be viewed at the
                   courthouse at a public terminal or purchased from the court reporter referenced
                   above. After 90 days, the transcript may be accessed via PACER. Other
                   transcript formats, (multi−page, condensed, CD or ASCII) may be purchased

                                                                                                       29
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 30 of 122



                   from the court reporter.

                   NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                   twenty−one days to file with the court and the court reporter any request to
                   redact personal identifiers from this transcript. If no such requests are filed, the
                   transcript will be made available to the public via PACER without redaction
                   after 90 days. The policy, which includes the five personal identifiers
                   specifically covered, is located on our website at www.dcd.uscourts.gov.

                   Redaction Request due 1/9/2019. Redacted Transcript Deadline set for
                   1/19/2019. Release of Transcript Restriction set for 3/19/2019.(Hook, Jeff)
                   (Entered: 12/19/2018)
12/19/2018   42    REQUEST FOR SUMMONS TO ISSUE filed by G.Z., O.A., K.S., D.S., C.A.,
                   A.V..(Hentoff, Thomas) (Entered: 12/19/2018)
12/19/2018   43    SUMMONS (1) Issued Electronically for Amended Complaint as to U.S.
                   Attorney (ztd) (Entered: 12/19/2018)
12/20/2018   45    NOTICE of Appearance by Mary Beth Hickcox−Howard on behalf of A.V.,
                   C.A., D.S., G.Z., K.S., O.A. (Hickcox−Howard, Mary Beth) (Entered:
                   12/20/2018)
12/21/2018         Minute Entry for proceedings held before Judge Randolph D. Moss: Status
                   Conference held on 12/21/2018. The 6 Motion for Temporary Restraining
                   Order and Preliminary Injunction are HELD IN ABEYANCE. The parties may
                   file supplemental briefs/additional motions on or before 12/28/2018; Opposition
                   briefs due 1/11/2019; Replies due by 1/17/2019. If there are any other
                   developments, the parties shall confer and file a joint status report. (Court
                   Reporter: Jeff Hook.) (kt) (Entered: 12/21/2018)
12/21/2018         MINUTE ORDER: In light of the telephone conference with the parties on
                   December 21, 2018, the following schedule shall govern further proceedings in
                   this case: (1) Plaintiffs shall file their combined motions for summary judgment
                   and motions with respect to class certification on or before January 4, 2019
                   (limited to 30 pages for each Plaintiff group); (2) Defendants shall file their
                   combined opposition to Plaintiffs' motions and and their cross−motion on or
                   before January 18, 2019 (limited to 60 pages); (3) Plaintiffs shall file their
                   combined opposition to Defendants' cross−motion and reply on or before
                   February 1, 2019 (limited to 30 pages for each Plaintiff group); and (4)
                   Defendants shall file their final reply in support of their cross−motion on or
                   before February 8, 2019 (limited to 30 pages). Defendants shall promptly
                   provide Plaintiffs with a copy of the administrative record, and shall file a
                   certified copy of the administrative record with the Court on or before January
                   4, 2019. Signed by Judge Randolph D. Moss on 12/21/2018. (lcrdm1, )
                   Modified on 12/26/2018 to correct date/year for one of the deadlines (kt).
                   (Entered: 12/21/2018)
12/26/2018         Set/Reset Deadlines: Plaintiffs shall file their combined motions for summary
                   judgment and motions with respect to class certification on or before 1/4/2019;
                   Defendants shall file their combined opposition to Plaintiffs' motions and and
                   their cross−motion on or before 1/18/2019; Plaintiffs shall file their combined
                   opposition to Defendants' cross−motion and reply on or before 2/1/2019;
                   Defendants shall file their final reply in support of their cross−motion on or
                                                                                                          30
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 31 of 122



                   before 2/8/2019; Defendants certified copy of the administrative record due on
                   or before 1/4/2019. (kt) (Entered: 12/26/2018)
12/26/2018   46    MOTION to Stay by L. FRANCIS CISSNA, EXECUTIVE OFFICE FOR
                   IMMIGRATION REVIEW, JOHN LAFFERTY, KEVIN K. MCALEENAN,
                   JAMES MCHENRY, KRISTJEN M. NIELSEN, DONALD J. TRUMP, U.S.
                   CITIZENSHIP AND IMMIGRATION SERVICES, U.S. CUSTOMS AND
                   BORDER PROTECTION, U.S. DEPARTMENT OF HOMELAND
                   SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S. IMMIGRATION AND
                   CUSTOM ENFORCEMENT, RONALD D. VITIELLO, MATTHEW G.
                   WHITAKER (Attachments: # 1 Text of Proposed Order)(Reuveni, Erez)
                   (Entered: 12/26/2018)
12/27/2018         MINUTE ORDER: Upon consideration of Defendants' Motion to Stay, Dkt. 46
                   , it is hereby ordered that the motion is GRANTED in part and DENIED in part.
                   The motion is GRANTED with respect to Defendants' request to stay
                   production of the certified administrative record, on the understanding that the
                   record will be identical to that produced in the East Bay litigation. With respect
                   to Defendants' request to stay current briefing deadlines, the motion is
                   DENIED. Although the Court is mindful of the current lapse in appropriations,
                   where there is "some reasonable and articulable connection between the
                   function to be performed and the safety of human life or the protection of
                   property," government functions may continue. 43 Op. Att'y Gen. 293 (January
                   16, 1981). Plaintiffs allege that this is just such a case. The Court further notes
                   that, according to government reports, 48% of employees from the Executive
                   Office for Immigration Review are excepted "to process all immigration cases
                   and appeals involving detained aliens," U.S. Department of Justice FY 2019
                   Contingency Plan at 5; see also id. at 12, and approximately 91% of Customs
                   and Border Protection employees and 81% of Immigration and Customs
                   Enforcement employees will be retained during a lapse in appropriations. See
                   U.S. Department of Homeland Security, Procedures Relating to a Lapse in
                   Appropriations, at 35−37 (Dec. 17, 2018). Signed by Judge Randolph D. Moss
                   on 12/27/2018. (lcrdm1, ) (Entered: 12/27/2018)
01/02/2019   47    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Adina
                   Appelbaum, :Firm− CAIR Coalition, :Address− 1612 K Street NW Suite 204,
                   Washington, DC 20006. Phone No. − 202−899−1412. Fax No. −
                   202−331−3341 Filing fee $ 100, receipt number 0090−5866257. Fee Status:
                   Fee Paid. by CAPITAL AREA IMMIGRANTS' RIGHTS COALITION,
                   R.S.P.S., REFUGEE AND IMMIGRANT CENTER FOR EDUCATION AND
                   LEGAL SERVICES, INC., S.M.S.R. (Attachments: # 1 Declaration of Adina
                   Appelbaum)(Welborn, Kaitlin) (Entered: 01/02/2019)
01/03/2019   48    NOTICE of Voluntary Dismissal re Z.A.G.G. & D.A.L.G. (Bernick, Justin)
                   (Entered: 01/03/2019)
01/03/2019         MINUTE ORDER: Upon consideration of the motion for leave to appear pro
                   hac vice, Dkt. 47 , it is hereby ORDERED that the motion is GRANTED.
                   Adina Appelbaum is hereby granted leave to appear pro hac vice in this case.
                   Signed by Judge Randolph D. Moss on 1/3/2019. (lcrdm1, ) (Entered:
                   01/03/2019)
01/04/2019         MINUTE ORDER: Upon consideration of the notice of voluntary dismissal,
                   Dkt. 48 , it is hereby ORDERED that Plaintiffs Z.A.G.G. and D.A.L.G. are
                                                                                                         31
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 32 of 122



                   dismissed from this matter without prejudice. Signed by Judge Randolph D.
                   Moss on 1/4/2019. (lcrdm1, ) (Entered: 01/04/2019)
01/04/2019   49    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed as
                   to the United States Attorney. Date of Service Upon United States Attorney on
                   12/28/2018. Answer due for ALL FEDERAL DEFENDANTS by 2/26/2019.
                   (Heins, Matthew) (Entered: 01/04/2019)
01/04/2019   50    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                   filed by A.V., C.A., D.S., G.Z., K.S., O.A. (This document is SEALED and
                   only available to authorized persons.) (Attachments: # 1 Declaration of Plaintiff
                   OA (Original), # 2 Declaration of Plaintiff OA (Supplemental), # 3 Declaration
                   of Plaintiff AV (Original), # 4 Declaration of Plaintiff AV (Supplemental), # 5
                   Declaration of Plaintiff GZ (Original), # 6 Declaration of Plaintiff GZ
                   (Supplemental), # 7 Declaration of Plaintiff DS (Original), # 8 Declaration of
                   Plaintiff DS (Supplemental), # 9 Declaration of Plaintiff DR, # 10 Declaration
                   of Plaintiff PR, # 11 Declaration of Plaintiff GR, # 12 Text of Proposed Order
                   Granting Motion to File Under Seal)(Hentoff, Thomas) (Entered: 01/04/2019)
01/04/2019   51    MOTION to Certify Class , MOTION for Summary Judgment by A.V., C.A.,
                   D.S., G.Z., K.S., O.A. (Attachments: # 1 Statement of Facts, # 2 Declaration of
                   Plaintiff OA (Redacted Original), # 3 Declaration of Plaintiff OA (Redacted
                   Supplemental), # 4 Declaration of Plaintiff AV (Redacted Original), # 5
                   Declaration of Plaintiff AV (Redacted Supplemental), # 6 Declaration of
                   Plaintiff GZ (Redacted Original), # 7 Declaration of Plaintiff GZ (Redacted
                   Supplemental), # 8 Declaration of Plaintiff DS (Redacted Original), # 9
                   Declaration of Plaintiff DS (Redacted Supplemental), # 10 Declaration of
                   Plaintiff DR, # 11 Declaration of Plaintiff PR, # 12 Declaration of Plaintiff GR,
                   # 13 Declaration of Ana C. Reyes, # 14 Declaration of Hardy Vieux, # 15
                   Declaration of Charles G. Roth, # 16 Text of Proposed Order Granting Class
                   Certification and Summary Judgment)(Hentoff, Thomas) (Entered: 01/04/2019)
01/04/2019   52    MOTION to Certify Class , MOTION for Summary Judgment by A.J.A.C.,
                   A.J.E.A.M., C.S.C.C., CAPITAL AREA IMMIGRANTS' RIGHTS
                   COALITION, K.P.P.V., L.C.V.R, N.A.G.A., R.D.P.V., R.G.G., R.S.P.S.,
                   REFUGEE AND IMMIGRANT CENTER FOR EDUCATION AND LEGAL
                   SERVICES, INC., S.M.S.R., Y.A.L.P. (Attachments: # 1 Memorandum in
                   Support, # 2 Statement of Facts, # 3 Declaration Decl. of LCVR, # 4
                   Declaration Decl. of RGG, # 5 Declaration Decl. of AJAC, # 6 Declaration
                   Decl. of KPPV, # 7 Declaration Decl. of YALP, # 8 Declaration Decl. of K.
                   Welborn, # 9 Declaration Decl. of J. Bernick, # 10 Declaration Decl. of M.
                   Govindaiah, # 11 Declaration Decl. of A. Appelbaum, # 12 Declaration Decl. of
                   S. Fluharty, # 13 Text of Proposed Order, # 14 Certificate of Service)(Bernick,
                   Justin) (Entered: 01/04/2019)
01/04/2019   53    NOTICE of Appearance pursuant to 83.2(g) by Matthew D. Heins on behalf of
                   A.V., C.A., D.S., G.Z., K.S., O.A. (ztd) (Entered: 01/11/2019)
01/04/2019   54    NOTICE of Appearance pursuant to 83.2(g) by Ruben Loyo on behalf of A.V.,
                   C.A., D.S., G.Z., K.S., O.A. (ztd) (Entered: 01/11/2019)
01/04/2019   55    NOTICE of Appearance pursuant to 83.2(g) by Vanessa O. Omoroghomwan on
                   behalf of A.V., C.A., D.S., G.Z., K.S., O.A. (ztd) (Entered: 01/11/2019)
01/04/2019   56
                                                                                                       32
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 33 of 122



                   NOTICE of Appearance pursuant to 83.2(g) by Charles L. Mccloud on behalf
                   of A.V., C.A., D.S., G.Z., K.S., O.A. (ztd) (Entered: 01/11/2019)
01/04/2019   57    NOTICE of Appearance pursuant to 83.2(g) by Gianna Borroto on behalf of
                   A.V., C.A., D.S., G.Z., K.S., O.A. (ztd) (Entered: 01/11/2019)
01/04/2019   58    NOTICE of Appearance pursuant to 83.2(g) by Anwen Hughes on behalf of
                   A.V., C.A., D.S., G.Z., K.S., O.A. (ztd) (Entered: 01/11/2019)
01/04/2019   59    NOTICE of Appearance pursuant to 83.2(g) by Eleni R. Bakst on behalf of
                   A.V., C.A., D.S., G.Z., K.S., O.A. (ztd) (Entered: 01/11/2019)
01/04/2019   60    NOTICE of Appearance pursuant to 83.2(g) by Charles G. Roth on behalf of
                   A.V., C.A., D.S., G.Z., K.S., O.A. (ztd) (Entered: 01/11/2019)
01/07/2019         NOTICE of Hearing: Telephone Conference set for 1/7/2019, at 4:00 PM, in
                   Courtroom 21, before Judge Randolph D. Moss. (kt) (Entered: 01/07/2019)
01/07/2019         Minute Entry for proceedings held before Judge Randolph D. Moss: Telephone
                   Conference held on 1/7/2019. Defendants shall provide immediate notice to this
                   Court if the stay in the 9th Circuit is lifted or modified in any way, as well as if
                   it files anything in another court related to this issue. Defendants shall also
                   provide notice regarding expending appropriated funds with respect to the
                   rule−making process. Defendants' 46 Motion to Stay is GRANTED, for the
                   reasons stated on the record. (Court Reporter: Jeff Hook.) (kt) (Entered:
                   01/07/2019)
01/28/2019         MINUTE ORDER: Given that funding has been restored for the Department of
                   Justice, it is hereby ORDERED that the stay in this case is lifted. It is further
                   ORDERED that the parties shall meet and confer and submit a joint status
                   report, on or before Friday, February 1, 2019, that includes a proposed briefing
                   schedule taking into account the duration of the lapse in appropriations. Signed
                   by Judge Randolph D. Moss on 1/28/2019. (lcrdm1, ) (Entered: 01/28/2019)
01/28/2019         Set/Reset Deadlines: Joint Status Report due by 2/1/2019. (kt) (Entered:
                   01/28/2019)
01/28/2019   61    NOTICE concerning lapse in funding and other cases by L. FRANCIS
                   CISSNA, EXECUTIVE OFFICE FOR IMMIGRATION REVIEW, JOHN
                   LAFFERTY, KEVIN K. MCALEENAN, JAMES MCHENRY, KRISTJEN M.
                   NIELSEN, DONALD J. TRUMP, U.S. CITIZENSHIP AND IMMIGRATION
                   SERVICES, U.S. CUSTOMS AND BORDER PROTECTION, U.S.
                   DEPARTMENT OF HOMELAND SECURITY, U.S. DEPARTMENT OF
                   JUSTICE, U.S. IMMIGRATION AND CUSTOM ENFORCEMENT,
                   RONALD D. VITIELLO, MATTHEW G. WHITAKER re Telephone
                   Conference,, Order, (Attachments: # 1 Notice in 18−18274, # 2 Notice in
                   17−17436)(Reuveni, Erez) (Entered: 01/28/2019)
02/01/2019   62    Joint STATUS REPORT by L. FRANCIS CISSNA, EXECUTIVE OFFICE
                   FOR IMMIGRATION REVIEW, JOHN LAFFERTY, KEVIN K.
                   MCALEENAN, JAMES MCHENRY, KRISTJEN M. NIELSEN, DONALD J.
                   TRUMP, U.S. CITIZENSHIP AND IMMIGRATION SERVICES, U.S.
                   CUSTOMS AND BORDER PROTECTION, U.S. DEPARTMENT OF
                   HOMELAND SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S.
                   IMMIGRATION AND CUSTOM ENFORCEMENT, RONALD D.

                                                                                                          33
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 34 of 122



                   VITIELLO, MATTHEW G. WHITAKER. (Reuveni, Erez) (Entered:
                   02/01/2019)
02/03/2019         MINUTE ORDER: Upon consideration of the parties' joint status report, Dkt.
                   62 , it is hereby ORDERED that the government shall serve a certified
                   administrative record on Plaintiffs on or before February 18, 2019; the
                   government shall file its opposition and cross−motion on or before February 25,
                   2019; Plaintiffs shall file their opposition and reply on or before March 18,
                   2019; and the government shall file its final reply on or before March 29, 2019.
                   Signed by Judge Randolph D. Moss on 2/3/2019. (lcrdm1, ) (Entered:
                   02/03/2019)
02/04/2019   63    NOTICE by L. FRANCIS CISSNA, EXECUTIVE OFFICE FOR
                   IMMIGRATION REVIEW, JOHN LAFFERTY, KEVIN K. MCALEENAN,
                   JAMES MCHENRY, KRISTJEN M. NIELSEN, DONALD J. TRUMP, U.S.
                   CITIZENSHIP AND IMMIGRATION SERVICES, U.S. CUSTOMS AND
                   BORDER PROTECTION, U.S. DEPARTMENT OF HOMELAND
                   SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S. IMMIGRATION AND
                   CUSTOM ENFORCEMENT, RONALD D. VITIELLO, MATTHEW G.
                   WHITAKER (Attachments: # 1 Exhibit)(Reuveni, Erez) (Entered: 02/04/2019)
02/15/2019   64    ADMINISTRATIVE RECORD Notice of Electronic Filing by L. FRANCIS
                   CISSNA, EXECUTIVE OFFICE FOR IMMIGRATION REVIEW, KEVIN K.
                   MCALEENAN, JAMES MCHENRY, KRISTJEN M. NIELSEN, DONALD J.
                   TRUMP, U.S. CITIZENSHIP AND IMMIGRATION SERVICES, U.S.
                   CUSTOMS AND BORDER PROTECTION, U.S. DEPARTMENT OF
                   HOMELAND SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S.
                   IMMIGRATION AND CUSTOM ENFORCEMENT, RONALD D.
                   VITIELLO, MATTHEW G. WHITAKER, L. FRANCIS CISSNA,
                   EXECUTIVE OFFICE FOR IMMIGRATION REVIEW, JOHN LAFFERTY,
                   KEVIN K. MCALEENAN, JAMES MCHENRY, KRISTJEN M. NIELSEN,
                   DONALD J. TRUMP, U.S. CITIZENSHIP AND IMMIGRATION
                   SERVICES, U.S. CUSTOMS AND BORDER PROTECTION, U.S.
                   DEPARTMENT OF HOMELAND SECURITY, U.S. DEPARTMENT OF
                   JUSTICE, U.S. IMMIGRATION AND CUSTOM ENFORCEMENT,
                   RONALD D. VITIELLO, MATTHEW G. WHITAKER. (Attachments: # 1
                   Exhibit Index − Administrative Record, # 2 Exhibit EOIR Certification −
                   Administrative Record, # 3 Exhibit DHS Certification − Administrative Record,
                   # 4 Exhibit Administrative Record)Associated Cases: 1:18−cv−02718−RDM,
                   1:18−cv−02838−RDM(Gray, Kathryne) (Entered: 02/15/2019)
02/25/2019   65    Memorandum in opposition to re (52 in 1:18−cv−02718−RDM, 52 in
                   1:18−cv−02718−RDM) MOTION to Certify Class MOTION for Summary
                   Judgment , (51 in 1:18−cv−02718−RDM, 51 in 1:18−cv−02718−RDM)
                   MOTION to Certify Class MOTION for Summary Judgment filed by L.
                   FRANCIS CISSNA, EXECUTIVE OFFICE FOR IMMIGRATION REVIEW,
                   KEVIN K. MCALEENAN, JAMES MCHENRY, KRISTJEN M. NIELSEN.
                   (Attachments: # 1 Statement of Facts Response to Plaintiffs' Statements of
                   Facts)Associated Cases: 1:18−cv−02718−RDM,
                   1:18−cv−02838−RDM(Darrow, Joseph) (Entered: 02/25/2019)
02/25/2019   66    Cross MOTION for Summary Judgment by JOHN LAFFERTY, KEVIN K.
                   MCALEENAN, JAMES MCHENRY, KRISTJEN M. NIELSEN, DONALD J.

                                                                                                      34
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 35 of 122



                   TRUMP, U.S. CITIZENSHIP AND IMMIGRATION SERVICES, U.S.
                   CUSTOMS AND BORDER PROTECTION, U.S. DEPARTMENT OF
                   HOMELAND SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S.
                   IMMIGRATION AND CUSTOM ENFORCEMENT, RONALD D.
                   VITIELLO, MATTHEW G. WHITAKER (Attachments: # 1 Statement of Facts
                   Response to Plaintiffs' Statements of Facts)(Darrow, Joseph) (Entered:
                   02/25/2019)
02/25/2019   67    SEALED DOCUMENT filed by L. FRANCIS CISSNA, EXECUTIVE
                   OFFICE FOR IMMIGRATION REVIEW, JOHN LAFFERTY, KEVIN K.
                   MCALEENAN, JAMES MCHENRY, KRISTJEN M. NIELSEN, DONALD J.
                   TRUMP, U.S. CITIZENSHIP AND IMMIGRATION SERVICES, U.S.
                   CUSTOMS AND BORDER PROTECTION, U.S. DEPARTMENT OF
                   HOMELAND SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S.
                   IMMIGRATION AND CUSTOM ENFORCEMENT, RONALD D.
                   VITIELLO, MATTHEW G. WHITAKER re 65 Memorandum in Opposition,,
                   66 Cross MOTION for Summary Judgment (This document is SEALED and
                   only available to authorized persons.)(Darrow, Joseph) (Entered: 02/25/2019)
02/25/2019   68    SEALED DOCUMENT filed by L. FRANCIS CISSNA, EXECUTIVE
                   OFFICE FOR IMMIGRATION REVIEW, JOHN LAFFERTY, KEVIN K.
                   MCALEENAN, JAMES MCHENRY, KRISTJEN M. NIELSEN, DONALD J.
                   TRUMP, U.S. CITIZENSHIP AND IMMIGRATION SERVICES, U.S.
                   CUSTOMS AND BORDER PROTECTION, U.S. DEPARTMENT OF
                   HOMELAND SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S.
                   IMMIGRATION AND CUSTOM ENFORCEMENT, RONALD D.
                   VITIELLO, MATTHEW G. WHITAKER re 65 Memorandum in Opposition,,
                   66 Cross MOTION for Summary Judgment (This document is SEALED and
                   only available to authorized persons.)(Darrow, Joseph) (Entered: 02/25/2019)
02/26/2019   69    SEALED DOCUMENT filed by L. FRANCIS CISSNA, EXECUTIVE
                   OFFICE FOR IMMIGRATION REVIEW, JOHN LAFFERTY, KEVIN K.
                   MCALEENAN, JAMES MCHENRY, KRISTJEN M. NIELSEN, DONALD J.
                   TRUMP, U.S. CITIZENSHIP AND IMMIGRATION SERVICES, U.S.
                   CUSTOMS AND BORDER PROTECTION, U.S. DEPARTMENT OF
                   HOMELAND SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S.
                   IMMIGRATION AND CUSTOM ENFORCEMENT, RONALD D.
                   VITIELLO, MATTHEW G. WHITAKER re 65 Memorandum in Opposition,,
                   68 Sealed Document,, 66 Cross MOTION for Summary Judgment (This
                   document is SEALED and only available to authorized persons.)(Darrow,
                   Joseph) (Entered: 02/26/2019)
03/13/2019   70    Consent MOTION for Leave to File Amicus Brief in Support of Federal Defs by
                   IMMIGRATION REFORM LAW INSTITUTE (Attachments: # 1
                   Memorandum in Support Proposed Amicus Brief, # 2 Text of Proposed Order
                   Proposed Order)Associated Cases: 1:18−cv−02718−RDM,
                   1:18−cv−02838−RDM(Joseph, Lawrence) (Entered: 03/13/2019)
03/15/2019         MINUTE ORDER: Upon consideration of the consent motion of the
                   Immigration Reform Law Institute for leave to file brief as amicus curiae, Dkt.
                   70 , it is hereby ORDERED that the motion is GRANTED. The brief, Dkt.
                   [70−1], shall be deemed filed. Signed by Judge Randolph D. Moss on
                   3/15/2019. (lcrdm1, ) (Entered: 03/15/2019)

                                                                                                     35
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 36 of 122



03/15/2019   71    AMICUS BRIEF by IMMIGRATION REFORM LAW INSTITUTE. (ztd)
                   (Entered: 03/15/2019)
03/18/2019   72    REPLY to opposition to motion re 52 MOTION to Certify Class MOTION for
                   Summary Judgment filed by A.J.A.C., A.J.E.A.M., C.S.C.C., CAPITAL AREA
                   IMMIGRANTS' RIGHTS COALITION, K.P.P.V., L.C.V.R, N.A.G.A.,
                   R.D.P.V., R.G.G., R.S.P.S., REFUGEE AND IMMIGRANT CENTER FOR
                   EDUCATION AND LEGAL SERVICES, INC., S.M.S.R., Y.A.L.P.. (Bernick,
                   Justin) (Entered: 03/18/2019)
03/18/2019   73    REPLY to opposition to motion re 51 MOTION to Certify Class MOTION for
                   Summary Judgment filed by A.V., C.A., D.S., G.Z., K.S., O.A.. (Attachments:
                   # 1 Statement of Facts Reply Supporting Statement of Material Facts)(Hentoff,
                   Thomas) (Entered: 03/18/2019)
03/18/2019   74    Memorandum in opposition to re 66 Cross MOTION for Summary Judgment
                   filed by A.J.A.C., A.J.E.A.M., C.S.C.C., CAPITAL AREA IMMIGRANTS'
                   RIGHTS COALITION, K.P.P.V., L.C.V.R, N.A.G.A., R.D.P.V., R.G.G.,
                   R.S.P.S., REFUGEE AND IMMIGRANT CENTER FOR EDUCATION AND
                   LEGAL SERVICES, INC., S.M.S.R., Y.A.L.P.. (See Docket Entry 72 to view
                   document). (znmw) (Entered: 03/19/2019)
03/18/2019   75    Memorandum in opposition to re 66 Cross MOTION for Summary Judgment
                   filed by A.V., C.A., D.S., G.Z., K.S., O.A.. (See Docket Entry 73 to view
                   document). (znmw) (Entered: 03/19/2019)
03/29/2019   76    REPLY to opposition to motion re (66 in 1:18−cv−02718−RDM) Cross
                   MOTION for Summary Judgment filed by L. FRANCIS CISSNA,
                   EXECUTIVE OFFICE FOR IMMIGRATION REVIEW, KEVIN K.
                   MCALEENAN, JAMES MCHENRY, KRISTJEN M. NIELSEN, DONALD J.
                   TRUMP, U.S. CITIZENSHIP AND IMMIGRATION SERVICES, U.S.
                   CUSTOMS AND BORDER PROTECTION, U.S. DEPARTMENT OF
                   HOMELAND SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S.
                   IMMIGRATION AND CUSTOM ENFORCEMENT, RONALD D.
                   VITIELLO, MATTHEW G. WHITAKER, L. FRANCIS CISSNA,
                   EXECUTIVE OFFICE FOR IMMIGRATION REVIEW, JOHN LAFFERTY,
                   KEVIN K. MCALEENAN, JAMES MCHENRY, KRISTJEN M. NIELSEN,
                   DONALD J. TRUMP, U.S. CITIZENSHIP AND IMMIGRATION
                   SERVICES, U.S. CUSTOMS AND BORDER PROTECTION, U.S.
                   DEPARTMENT OF HOMELAND SECURITY, U.S. DEPARTMENT OF
                   JUSTICE, U.S. IMMIGRATION AND CUSTOM ENFORCEMENT,
                   RONALD D. VITIELLO, MATTHEW G. WHITAKER. (Attachments: # 1
                   Exhibit A, NTAs for L.V.C.R. & C.S.C.C., # 2 Exhibit B, NTAs for R.G.G. &
                   N.A.G.A., # 3 Exhibit C, Defendants Response to Plaintiffs Reply Concerning
                   Statement of Material Facts)(York, Thomas) (Entered: 03/29/2019)
04/29/2019   77    NOTICE of Change of Address by Elizabeth Hagerty (Hagerty, Elizabeth)
                   (Entered: 04/29/2019)
05/08/2019         MINUTE ORDER: The Court intends to hear oral argument on the parties'
                   pending motions at 9:30 a.m. in Courtroom 21 on either May 29, 2019, or May
                   31, 2019. The Court requests that the parties be prepared to appear at these
                   times, and will notify the parties regarding which day to appear as soon as
                   possible. Signed by Judge Randolph D. Moss on 5/8/2019. (lcrdm1, ) (Entered:

                                                                                                   36
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 37 of 122



                   05/08/2019)
05/13/2019         MINUTE ORDER: It is hereby ORDERED that the parties shall appear for oral
                   argument on their pending motions on May 29, 2019, at 9:30 a.m. in Courtroom
                   21. Signed by Judge Randolph D. Moss on 5/13/2019. (lcrdm1, ) (Entered:
                   05/13/2019)
05/14/2019         Set/Reset Hearings: Motion Hearing set for 5/29/2019, at 9:30 AM, in
                   Courtroom 21, before Judge Randolph D. Moss. (kt) (Entered: 05/14/2019)
05/21/2019         MINUTE ORDER: Local Rule 7(h) provides that no Statement of Material
                   Facts is necessary in cases in which judicial review is based solely on the
                   administrative record. LCvR 7(h)(2). Because the parties have taken positions
                   as to justiciability that rely on facts outside of the administrative record,
                   however, this is not such a case. See, e.g., Chesapeake Climate Action Network
                   v. Export−Import Bank of the U.S., 78 F. Supp. 3d 208, 217 (D.D.C. 2015)
                   ("Although judicial review of agency action is typically confined to the
                   administrative record, where there is not sufficient evidence of standing in the
                   record because the question was not before the agency, plaintiffs may submit
                   extra−record evidence to establish standing."). Accordingly, it is hereby
                   ORDERED that the Government shall file a response to Plaintiffs' statements of
                   material facts not in dispute, Dkt. 51−1; Dkt. 52−2, on or before May 28, 2019,
                   at 2:00 p.m. Signed by Judge Randolph D. Moss on 5/21/2019. (lcrdm1, )
                   (Entered: 05/21/2019)
05/21/2019         Set/Reset Deadlines: Government's Response due by 5/28/2019, at 2:00 PM.
                   (kt) (Entered: 05/21/2019)
05/24/2019         MINUTE ORDER: In light of the parties' discussion of Pereira v. Sessions, 138
                   S. Ct. 2105 (2018), it is hereby ORDERED that the Government shall file any
                   updated information regarding the Notices to Appear ("NTA") and/or notices of
                   hearing dates for each of the Plaintiffs on or before May 28, 2019. The Court
                   notes that for Plaintiffs D.R., P.R., G.R., L.C.V.R., C.S.C.C., R.G.G.,
                   N.A.G.A., K.P.P.V., R.D.P.V., A.J.E.A.M., and Y.A.L.P., the Government has
                   not submitted documentation of notices of hearing dates, although it asserts that
                   "each individual Plaintiff who was issued an NTA has also received a notice of
                   hearing date." Dkt. 66 at 39. Signed by Judge Randolph D. Moss on 5/24/2019.
                   (lcrdm1, ) (Entered: 05/24/2019)
05/24/2019         Set/Reset Deadlines: The Government shall file any updated information
                   regarding the Notices to Appear ("NTA") and/or notices of hearing dates for
                   each of the Plaintiffs on or before 5/28/2019. (kt) (Entered: 05/24/2019)
05/28/2019   78    SEALED DOCUMENT filed by L. FRANCIS CISSNA, EXECUTIVE
                   OFFICE FOR IMMIGRATION REVIEW, JOHN LAFFERTY, KEVIN K.
                   MCALEENAN, JAMES MCHENRY, KRISTJEN M. NIELSEN, DONALD J.
                   TRUMP, U.S. CITIZENSHIP AND IMMIGRATION SERVICES, U.S.
                   CUSTOMS AND BORDER PROTECTION, U.S. DEPARTMENT OF
                   HOMELAND SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S.
                   IMMIGRATION AND CUSTOM ENFORCEMENT, RONALD D.
                   VITIELLO, MATTHEW G. WHITAKER re Order,, Order,,,, (This document is
                   SEALED and only available to authorized persons.) (Attachments: # 1 Exhibit
                   Ex. A (D.S. & C.A. Hearing Notices), # 2 Exhibit Ex. B (Decl. of Burgus), # 3
                   Exhibit Ex. C (G.Z. Hearing Notices), # 4 Exhibit Ex. D − Decl. of Hale, # 5

                                                                                                       37
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 38 of 122



                   Exhibit Ex. E D.R. Hearing Notices, # 6 Exhibit Ex. F Decl. of Johnson, # 7
                   Exhibit Ex. G P.R. Hearing Notices, # 8 Exhibit Ex. H G.R. Hearing Notices
                   and Other Documents, # 9 Exhibit Ex. I NTA for A.V., # 10 Exhibit Ex. J
                   S.M.S.R. and R.S.P.S. Worksheets and Hearing Notices, # 11 Exhibit Ex. K −
                   L.V.C.R. and C.S.C.C. Worksheets and Hearing Notices, # 12 Exhibit Ex. L
                   R.G.G. and N.A.G.A. Hearing Notices, # 13 Exhibit Ex. M − A.J.E.A.M.
                   Worksheet and Hearing Notices, # 14 Exhibit Ex. N − K.P.P.V. and R.D.P.V.
                   Worksheet and Hearing Notices, # 15 Exhibit Ex. O Y.A.L.P. Hearing
                   Notices)(Gray, Kathryne) (Entered: 05/28/2019)
05/29/2019         Minute Entry for proceedings held before Judge Randolph D. Moss: Motion
                   Hearing held on 5/29/2019 re: 51 MOTION to Certify Class MOTION for
                   Summary Judgment filed by K.S., O.A., D.S., G.Z., A.V., C.A., 52 MOTION to
                   Certify Class MOTION for Summary Judgment filed by A.J.A.C., REFUGEE
                   AND IMMIGRANT CENTER FOR EDUCATION AND LEGAL SERVICES,
                   INC., K.P.P.V., CAPITAL AREA IMMIGRANTS' RIGHTS COALITION,
                   N.A.G.A., S.M.S.R., R.S.P.S., Y.A.L.P., R.D.P.V., A.J.E.A.M., L.C.V.R,
                   R.G.G., C.S.C.C., and 66 Cross MOTION for Summary Judgment filed by
                   KEVIN K. MCALEENAN, DONALD J. TRUMP, KRISTJEN M. NIELSEN,
                   U.S. CUSTOMS AND BORDER PROTECTION, U.S. DEPARTMENT OF
                   JUSTICE, RONALD D. VITIELLO, JOHN LAFFERTY, MATTHEW G.
                   WHITAKER, U.S. DEPARTMENT OF HOMELAND SECURITY, JAMES
                   MCHENRY, U.S. CITIZENSHIP AND IMMIGRATION SERVICES, U.S.
                   IMMIGRATION AND CUSTOM ENFORCEMENT. MATTERS TAKEN
                   UNDER ADVISMENT. Plaintiff's Supplemental Brief, 10 pages or less, due by
                   6/5/2019; Government's Response, 10 pages or less, due by 6/12/2019. (Court
                   Reporter Jeff Hook.) (kt) (Entered: 05/29/2019)
06/04/2019   79    TRANSCRIPT OF MOTION HEARING before Judge Randolph D. Moss held
                   on May 29, 2019. Page Numbers: 1 − 112. Date of Issuance: June 4, 2019.
                   Court Reporter: Jeff Hook. Telephone number: 202−354−3373. Transcripts
                   may be ordered by submitting the Transcript Order Form

                   For the first 90 days after this filing date, the transcript may be viewed at the
                   courthouse at a public terminal or purchased from the court reporter referenced
                   a bove. After 90 days, the transcript may be accessed via PACER. Other
                   transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                   from the court reporter.

                   NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                   twenty−one days to file with the court and the court reporter any request to
                   redact personal identifiers from this transcript. If no such requests are filed, the
                   transcript will be made available to the public via PACER without redaction
                   after 90 days. The policy, which includes the five personal identifiers
                   specifically covered, is located on our website at www.dcd.uscourts.gov.

                   Redaction Request due 6/25/2019. Redacted Transcript Deadline set for
                   7/5/2019. Release of Transcript Restriction set for 9/2/2019.(Hook, Jeff)
                   (Entered: 06/04/2019)
06/05/2019   80    SUPPLEMENTAL MEMORANDUM to re 51 MOTION to Certify Class
                   MOTION for Summary Judgment filed by A.V., C.A., D.S., G.Z., K.S., O.A..
                   (Attachments: # 1 Declaration Declaration of A. Welsh)(Hentoff, Thomas)
                                                                                                          38
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 39 of 122



                   (Entered: 06/05/2019)
06/12/2019   81    SUPPLEMENTAL MEMORANDUM to Defendants' Cross−Motion for
                   Summary Judgment filed by L. FRANCIS CISSNA, EXECUTIVE OFFICE
                   FOR IMMIGRATION REVIEW, KEVIN K. MCALEENAN, JAMES
                   MCHENRY, KRISTJEN M. NIELSEN, DONALD J. TRUMP, U.S.
                   CITIZENSHIP AND IMMIGRATION SERVICES, U.S. CUSTOMS AND
                   BORDER PROTECTION, U.S. DEPARTMENT OF HOMELAND
                   SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S. IMMIGRATION AND
                   CUSTOM ENFORCEMENT, RONALD D. VITIELLO, MATTHEW G.
                   WHITAKER, L. FRANCIS CISSNA, EXECUTIVE OFFICE FOR
                   IMMIGRATION REVIEW, JOHN LAFFERTY, KEVIN K. MCALEENAN,
                   JAMES MCHENRY, KRISTJEN M. NIELSEN, DONALD J. TRUMP, U.S.
                   CITIZENSHIP AND IMMIGRATION SERVICES, U.S. CUSTOMS AND
                   BORDER PROTECTION, U.S. DEPARTMENT OF HOMELAND
                   SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S. IMMIGRATION AND
                   CUSTOM ENFORCEMENT, RONALD D. VITIELLO, MATTHEW G.
                   WHITAKER. Associated Cases: 1:18−cv−02718−RDM,
                   1:18−cv−02838−RDM(Gray, Kathryne) (Entered: 06/12/2019)
06/12/2019   82    SEALED DOCUMENT filed by L. FRANCIS CISSNA, EXECUTIVE
                   OFFICE FOR IMMIGRATION REVIEW, JOHN LAFFERTY, KEVIN K.
                   MCALEENAN, JAMES MCHENRY, KRISTJEN M. NIELSEN, DONALD J.
                   TRUMP, U.S. CITIZENSHIP AND IMMIGRATION SERVICES, U.S.
                   CUSTOMS AND BORDER PROTECTION, U.S. DEPARTMENT OF
                   HOMELAND SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S.
                   IMMIGRATION AND CUSTOM ENFORCEMENT, RONALD D.
                   VITIELLO, MATTHEW G. WHITAKER re 81 Supplemental Memorandum,,,
                   (This document is SEALED and only available to authorized persons.)
                   (Attachments: # 1 Exhibit Exhibit 2 to Defendants' Supplemental Brief)(Gray,
                   Kathryne) (Entered: 06/12/2019)
06/14/2019   83    NOTICE of Appearance by Patricia Stottlemyer on behalf of A.V., C.A., D.S.,
                   G.Z., K.S., O.A. (Stottlemyer, Patricia) (Entered: 06/14/2019)
06/27/2019   84    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                   filed by A.V., C.A., D.S., G.Z., K.S., O.A. (This document is SEALED and
                   only available to authorized persons.) (Attachments: # 1 Exhibit Exhibit A to
                   Statement Concerning Undisputed Facts)(Hentoff, Thomas) (Entered:
                   06/27/2019)
06/27/2019   85    NOTICE of Statement Concerning Undisputed Facts by A.V., C.A., D.S., G.Z.,
                   K.S., O.A. (Attachments: # 1 Exhibit Exhibit A (Redacted))(Hentoff, Thomas)
                   (Entered: 06/27/2019)
07/01/2019         MINUTE ORDER: Upon consideration of Plaintiffs' Sealed Motion for Leave
                   to File Under Seal, Dkt. 84 , it is hereby ORDERED that the motion is
                   GRANTED. Signed by Judge Randolph D. Moss on 7/1/2019. (lcrdm1, )
                   (Entered: 07/01/2019)
07/01/2019   86    SEALED DOCUMENT (Exhibit A to Statement Concerning Undisputed Facts)
                   filed by A.V., C.A., D.S., G.Z., K.S., O.A.. (This document is SEALED and
                   only available to authorized persons.)(ztd) (Entered: 07/02/2019)
07/02/2019   87
                                                                                                   39
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 40 of 122



                   SUPPLEMENTAL MEMORANDUM to 85 in Response to O.A. PLAINTIFFS
                   SUPPLEMENTAL STATEMENT OF MATERIAL FACTS NOT IN GENUINE
                   DISPUTE filed by L. FRANCIS CISSNA, EXECUTIVE OFFICE FOR
                   IMMIGRATION REVIEW, KEVIN K. MCALEENAN, JAMES MCHENRY,
                   KRISTJEN M. NIELSEN, DONALD J. TRUMP, U.S. CITIZENSHIP AND
                   IMMIGRATION SERVICES, U.S. CUSTOMS AND BORDER
                   PROTECTION, U.S. DEPARTMENT OF HOMELAND SECURITY, U.S.
                   DEPARTMENT OF JUSTICE, U.S. IMMIGRATION AND CUSTOM
                   ENFORCEMENT, RONALD D. VITIELLO, MATTHEW G. WHITAKER, L.
                   FRANCIS CISSNA, EXECUTIVE OFFICE FOR IMMIGRATION REVIEW,
                   JOHN LAFFERTY, KEVIN K. MCALEENAN, JAMES MCHENRY,
                   KRISTJEN M. NIELSEN, DONALD J. TRUMP, U.S. CITIZENSHIP AND
                   IMMIGRATION SERVICES, U.S. CUSTOMS AND BORDER
                   PROTECTION, U.S. DEPARTMENT OF HOMELAND SECURITY, U.S.
                   DEPARTMENT OF JUSTICE, U.S. IMMIGRATION AND CUSTOM
                   ENFORCEMENT, RONALD D. VITIELLO, MATTHEW G. WHITAKER.
                   Associated Cases: 1:18−cv−02718−RDM, 1:18−cv−02838−RDM(Gray,
                   Kathryne) Modified to add linkage on 7/3/2019 (ztd). (Entered: 07/02/2019)
07/17/2019         MINUTE ORDER: Counsel is hereby directed promptly to review and, if
                   appropriate, to respond to the Court's minute order just entered in Capital Area
                   Immigrants' Rights Coalition, et al., v. Trump, et al., 19−cv−2117. Signed by
                   Judge Randolph D. Moss on 7/17/2019. (lcrdm1, ) (Entered: 07/17/2019)
07/17/2019   88    RESPONSE TO ORDER OF THE COURT by A.V., C.A., D.S., G.Z., K.S.,
                   O.A.. (Oberwetter, Ellen) Modified event title on 7/18/2019 (znmw). (Entered:
                   07/17/2019)
07/31/2019         MINUTE ORDER: It is hereby ORDERED that Defendants shall either file
                   their statement of material facts not in genuine dispute, Dkt. 78 , on the public
                   docket, or shall indicate to the Court why it should remain under seal, by 5:00
                   p.m. today, July 31, 2019. While the Court understands that the exhibits to this
                   statement contain sensitive information and should remain under seal, the
                   statement itself does not appear to contain any such information. Signed by
                   Judge Randolph D. Moss on 7/31/2019. (lcrdm1, ) (Entered: 07/31/2019)
07/31/2019         Set/Reset Deadlines: Defendants' response to the court due by 5:00 PM,
                   7/31/2019. (kt) (Entered: 07/31/2019)
07/31/2019   89    NOTICE OF SUPPLEMENTAL AUTHORITY by L. FRANCIS CISSNA,
                   EXECUTIVE OFFICE FOR IMMIGRATION REVIEW, KEVIN K.
                   MCALEENAN, JAMES MCHENRY, KRISTJEN M. NIELSEN, DONALD J.
                   TRUMP, U.S. CITIZENSHIP AND IMMIGRATION SERVICES, U.S.
                   CUSTOMS AND BORDER PROTECTION, U.S. DEPARTMENT OF
                   HOMELAND SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S.
                   IMMIGRATION AND CUSTOM ENFORCEMENT, RONALD D.
                   VITIELLO, MATTHEW G. WHITAKER, L. FRANCIS CISSNA,
                   EXECUTIVE OFFICE FOR IMMIGRATION REVIEW, JOHN LAFFERTY,
                   KEVIN K. MCALEENAN, JAMES MCHENRY, KRISTJEN M. NIELSEN,
                   DONALD J. TRUMP, U.S. CITIZENSHIP AND IMMIGRATION
                   SERVICES, U.S. CUSTOMS AND BORDER PROTECTION, U.S.
                   DEPARTMENT OF HOMELAND SECURITY, U.S. DEPARTMENT OF
                   JUSTICE, U.S. IMMIGRATION AND CUSTOM ENFORCEMENT,

                                                                                                       40
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 41 of 122



                      RONALD D. VITIELLO, MATTHEW G. WHITAKER (Attachments: # 1
                      Exhibit A)Associated Cases: 1:18−cv−02718−RDM,
                      1:18−cv−02838−RDM(Gray, Kathryne) (Entered: 07/31/2019)
07/31/2019   90       RESPONSE re Order,, Defendants' Statement of Material Facts filed by L.
                      FRANCIS CISSNA, EXECUTIVE OFFICE FOR IMMIGRATION REVIEW,
                      KEVIN K. MCALEENAN, JAMES MCHENRY, KRISTJEN M. NIELSEN,
                      DONALD J. TRUMP, U.S. CITIZENSHIP AND IMMIGRATION
                      SERVICES, U.S. CUSTOMS AND BORDER PROTECTION, U.S.
                      DEPARTMENT OF HOMELAND SECURITY, U.S. DEPARTMENT OF
                      JUSTICE, U.S. IMMIGRATION AND CUSTOM ENFORCEMENT,
                      RONALD D. VITIELLO, MATTHEW G. WHITAKER, L. FRANCIS
                      CISSNA, EXECUTIVE OFFICE FOR IMMIGRATION REVIEW, JOHN
                      LAFFERTY, KEVIN K. MCALEENAN, JAMES MCHENRY, KRISTJEN M.
                      NIELSEN, DONALD J. TRUMP, U.S. CITIZENSHIP AND IMMIGRATION
                      SERVICES, U.S. CUSTOMS AND BORDER PROTECTION, U.S.
                      DEPARTMENT OF HOMELAND SECURITY, U.S. DEPARTMENT OF
                      JUSTICE, U.S. IMMIGRATION AND CUSTOM ENFORCEMENT,
                      RONALD D. VITIELLO, MATTHEW G. WHITAKER. Associated Cases:
                      1:18−cv−02718−RDM, 1:18−cv−02838−RDM(Gray, Kathryne) (Entered:
                      07/31/2019)
08/02/2019   91       RESPONSE to Government's Notice of Supplemental Authority 89 by
                      CAPITAL AREA IMMIGRANTS' RIGHTS COALITION, R.S.P.S.,
                      REFUGEE AND IMMIGRANT CENTER FOR EDUCATION AND LEGAL
                      SERVICES, INC., S.M.S.R., A.J.A.C., A.J.E.A.M., A.V., C.A., C.S.C.C.,
                      CAPITAL AREA IMMIGRANTS' RIGHTS COALITION, D.S., G.Z.,
                      K.P.P.V., K.S., L.C.V.R, N.A.G.A., O.A., R.D.P.V., R.G.G., R.S.P.S.,
                      REFUGEE AND IMMIGRANT CENTER FOR EDUCATION AND LEGAL
                      SERVICES, INC., S.M.S.R., Y.A.L.P. Associated Cases:
                      1:18−cv−02718−RDM, 1:18−cv−02838−RDM(Hentoff, Thomas) Modified to
                      add linkage and title on 8/12/2019 (ztd). (Entered: 08/02/2019)
08/02/2019            MINUTE ORDER: Upon consideration of Plaintiffs sealed motion for leave to
                      file under seal, Dkt. 50 , it is hereby ORDERED that the motion is GRANTED.
                      The following documents shall be deemed filed, under seal: Dkt. [50−1]; Dkt.
                      [50−2]; Dkt. [50−3]; Dkt. [50−4]; Dkt. [50−5]; Dkt. [50−6]; Dkt. [50−7]; Dkt.
                      [50−8]; Dkt. [50−9]; Dkt. [50−10]; and Dkt. [50−11]. Signed by Judge
                      Randolph D. Moss on 8/2/2019. (lcrdm1, ) (Entered: 08/02/2019)
08/02/2019   92   46 MEMORANDUM OPINION GRANTING in part and DENYING in part
                     Plaintiffs' motions for summary judgment and class certification, Dkt. 51 ; Dkt.
                     52 ; DENYING Defendants' cross−motion for summary judgment, Dkt. 66 ; and
                     DENYING as moot Plaintiffs' earlier−filed motions for temporary and
                     preliminary injunctive relief, Dkt. 6 ; Mot. for Temp. Restraining Order, Dkt. 6,
                     S.M.S.R. et al. v. Trump et al. (No. 18−2838). See document for details. Signed
                     by Judge Randolph D. Moss on 8/2/2019. (lcrdm1, ) (Entered: 08/02/2019)
08/02/2019   93       ORDER: It is hereby ORDERED that (1) a class consisting of "[a]ll noncitizen
                      asylum−seekers who have entered or will enter the United States through the
                      southern border but outside ports of entry after November 9, 2018," is certified
                      pursuant to Fed. R. Civ. P. 23(b)(2); (2) named Plaintiffs O.A., A.V., K.S.,
                      G.Z., C.A., D.S. S.M.S.R., R.S.P.S., L.C.V.R., C.S.C.C., R.G.G., D.A.G.A.,

                                                                                                         41
   Case 1:18-cv-02718-RDM Document 97 Filed 10/01/19 Page 42 of 122



                      A.J.A.C. (on behalf of his minor son, A.J.E.A.M.), K.P.P.V., R.D.P.V., and
                      Y.A.L.P. are designated as class representatives; and (3) counsel for Plaintiffs
                      in the consolidated cases O.A. v. Trump and S.M.S.R. v. Trump are designated
                      as co−counsel for the class. See document for details. Signed by Judge
                      Randolph D. Moss on 8/2/2019. (lcrdm1, ) (Entered: 08/02/2019)
08/02/2019   94   44 ORDER: It is hereby ORDERED that Plaintiffs' motions for summary judgment
                     and class certification, Dkt. 51 ; Dkt. 52 , are GRANTED in part and DENIED
                     in part; Defendants' cross−motion for summary judgment, Dkt. 66 , is DENIED;
                     and Plaintiffs' earlier−filed motions for temporary and preliminary injunctive
                     relief, Dkt. 6 ; Mot. for Temp. Restraining Order, Dkt. 6, S.M.S.R. et al. v.
                     Trump et al. (No. 18−2838), are DENIED as moot. See document for details.
                     Signed by Judge Randolph D. Moss on 8/2/2019. (lcrdm1, ) (Entered:
                     08/02/2019)
09/09/2019   95       NOTICE OF WITHDRAWAL OF APPEARANCE as to A.V., C.A., D.S.,
                      G.Z., K.S., O.A.. Attorney Eleni R. Bakst terminated. (ztd) (Entered:
                      09/12/2019)
09/30/2019   96   43 NOTICE OF APPEAL TO DC CIRCUIT COURT by JAMES MCHENRY,
                     KRISTJEN M. NIELSEN, U.S. CITIZENSHIP AND IMMIGRATION
                     SERVICES, EXECUTIVE OFFICE FOR IMMIGRATION REVIEW,
                     MATTHEW G. WHITAKER, KEVIN K. MCALEENAN, U.S.
                     DEPARTMENT OF JUSTICE, U.S. CUSTOMS AND BORDER
                     PROTECTION, U.S. IMMIGRATION AND CUSTOM ENFORCEMENT, L.
                     FRANCIS CISSNA, U.S. DEPARTMENT OF HOMELAND SECURITY,
                     RONALD D. VITIELLO, DONALD J. TRUMP, U.S. IMMIGRATION AND
                     CUSTOM ENFORCEMENT, JOHN LAFFERTY, U.S. DEPARTMENT OF
                     HOMELAND SECURITY, KRISTJEN M. NIELSEN, U.S. CUSTOMS AND
                     BORDER PROTECTION, EXECUTIVE OFFICE FOR IMMIGRATION
                     REVIEW, KEVIN K. MCALEENAN, U.S. CITIZENSHIP AND
                     IMMIGRATION SERVICES, RONALD D. VITIELLO, U.S. DEPARTMENT
                     OF JUSTICE, MATTHEW G. WHITAKER, JAMES MCHENRY, DONALD
                     J. TRUMP, L. FRANCIS CISSNA. Fee Status: No Fee Paid. Parties have been
                     notified. Associated Cases: 1:18−cv−02718−RDM,
                     1:18−cv−02838−RDM(Gray, Kathryne) (Entered: 09/30/2019)




                                                                                                         42
Use the Tab key toCase
                   move
                   Case  from field to field on this
                       1:18-cv-02718-RDM
                         1:18-cv-02718-RDM           form. 9796Filed
                                                Document
                                                  Document       Filed
                                                                     10/01/19
                                                                       09/30/19Page
                                                                                Page431of
                                                                                        of122
                                                                                           1

                                     UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLUMBIA



           O.A., et al. & S.M.S.R., et al.
           _______________________________
                                          Plaintiff

                                    vs.                                         18-2718, 18-2838
                                                               Civil Action No.___________


           DONALD  J. TRUMP, et al.
           ____________________________________
                                          Defendant


                                             NOTICE OF APPEAL
                  Notice is hereby given this 30th       day of September                  , 20 19      , that

            Defendants

           hereby appeals to the United States Court of Appeals for the District of Columbia Circuit from

           the judgment of this Court entered on the   2nd            day of August                  , 20 19

           in favor of Plaintiffs

           against said Defendants


                                                        __________________________________________
                                                                    Attorney or Pro Se Litigant
                                                        Kathryne Gray, Erez Reuveni, Benton York
                                                        U.S. Dep't of Justice, Civil Division
                                                        P.O. Box 868, Ben Franklin Station
                                                        Washington, DC 20044
                                                        (202) 305-7386Address and Phone Number

           (Pursuant to Rule 4(a) of the Federal Rules of Appellate Procedure a notice of appeal in a civil action
           must be filed within 30 days after the date of entry of judgment or 60 days if the United States or
           officer or agency is a party)

           CLERK Please mail copies of the above Notice of Appeal to the following at the addresses indicated:




                                                                                                                 43
        Case
         Case1:18-cv-02718-RDM
               1:18-cv-02718-RDMDocument
                                 Document9794Filed
                                               Filed
                                                   10/01/19
                                                     08/02/19Page
                                                              Page441of
                                                                      of122
                                                                         2



                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA


 O.A., et al.,

                    Plaintiffs,

         v.                                                Civil Action No. 18-2718 (RDM)

 DONALD J. TRUMP, et al.,

                    Defendants.


 S.M.S.R. et al.,

                    Plaintiffs,

         v.                                                Civil Action No. 18-2838 (RDM)

 DONALD J. TRUMP, et al.,

                    Defendants.


                                             ORDER

        For the reasons stated in the Court’s Memorandum Opinion, Dkt. 92, it is hereby

ORDERED that Plaintiffs’ motions for summary judgment and class certification, Dkt. 51; Dkt.

52, are GRANTED in part and DENIED in part; it is further

        ORDERED that Defendants’ cross-motion for summary judgment, Dkt. 66, is DENIED;

and it is further

        ORDERED that Plaintiffs’ earlier-filed motions for temporary and preliminary

injunctive relief, Dkt. 6; Mot. for Temp. Restraining Order, Dkt. 6, S.M.S.R. et al. v. Trump et al.

(No. 18-2838), are DENIED as moot.




                                                                                                       44
       Case
        Case1:18-cv-02718-RDM
              1:18-cv-02718-RDMDocument
                                Document9794Filed
                                              Filed
                                                  10/01/19
                                                    08/02/19Page
                                                             Page452of
                                                                     of122
                                                                        2



       This Order constitutes the final judgment of the Court within the meaning of Rule 58(a)

of the Federal Rules of Civil Procedure.

       SO ORDERED.

                                                   /s/ Randolph D. Moss
                                                   RANDOLPH D. MOSS
                                                   United States District Judge


Date: August 2, 2019




                                                                                                 45
       Case
        Case1:18-cv-02718-RDM
             1:18-cv-02718-RDM Document
                                Document97
                                         92 Filed
                                             Filed10/01/19
                                                   08/02/19 Page
                                                             Page46
                                                                  1 of 122
                                                                       77



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 O.A., et al.,

                 Plaintiffs,

         v.                                                Civil Action No. 18-2718 (RDM)

 DONALD J. TRUMP, et al.,

                 Defendants.


 S.M.S.R. et al.,

                 Plaintiffs,

         v.                                                Civil Action No. 18-2838 (RDM)

 DONALD J. TRUMP, et al.,

                 Defendants.


                                  MEMORANDUM OPINION

        On November 9, 2018, the Attorney General and the Secretary of Homeland Security

jointly issued an interim final rule adding “a new mandatory bar on eligibility for asylum for

certain aliens who are subject to a presidential proclamation suspending or imposing limitations

on their entry into the United States . . . and who enter the United States in contravention of such

a proclamation.” Aliens Subject to a Bar on Entry Under Certain Presidential Proclamations;

Procedures for Protection Claims, 83 Fed. Reg. 55,934, 55,939 (Nov. 9, 2018) (“the Rule” or

“the Interim Final Rule”). That same day, the President issued a proclamation suspending for a

period of ninety days “[t]he entry of any alien into the United States across the international

boundary between the United States and Mexico,” except by aliens “who enter[] the United




                                                                                                       46
       Case
        Case1:18-cv-02718-RDM
             1:18-cv-02718-RDM Document
                                Document97
                                         92 Filed
                                             Filed10/01/19
                                                   08/02/19 Page
                                                             Page47
                                                                  2 of 122
                                                                       77



States at a port of entry and properly present[] for inspection” and entries by “lawful permanent

resident[s] of the United States.” Addressing Mass Migration Through the Southern Border of

the United States, 83 Fed. Reg. 57,661, 57,663 (Nov. 15, 2018) (“the Proclamation”). Since that

proclamation expired, the President has issued two subsequent proclamations suspending entries

across the southern border, except at a port of entry, for additional ninety-day periods. See

Addressing Mass Migration Through the Southern Border of the United States, 84 Fed. Reg.

3,665 (Feb. 12, 2019); Addressing Mass Migration Through the Southern Border of the United

States, 84 Fed. Reg. 21,229 (May 13, 2019). It is uncontested that together, these actions make

aliens (with the sole exception of lawful permanent residents) ineligible for asylum if they enter

the United States from Mexico outside a designated port of entry.

       Plaintiffs in these consolidated cases are nineteen individuals from Honduras, El

Salvador, Nicaragua, and Guatemala who entered the United States from Mexico outside ports of

entry after November 9, 2018, and two nonprofit organizations that provide legal services to

refugees. All but one of the individual plaintiffs seek asylum, and the remaining plaintiff was

granted asylum during the pendency of this proceeding but fears revocation if the Rule is

enforced, Dkt. 80 at 3. Together, Plaintiffs challenge the lawfulness of the Rule on multiple

grounds. First and foremost, they contend that the Rule runs afoul of the Immigration and

Nationality Act (“INA”), Pub. L. No. 82-414, 66 Stat. 163 (1952) (codified as amended at 8

U.S.C. § 1101 et seq.), which declares that “[a]ny alien who is physically present in the United

States or who arrives in the United States (whether or not at a designated port of arrival . . .)

irrespective of such alien’s status, may apply for asylum.” 8 U.S.C. § 1158. In other words,

aliens have a statutory right to seek asylum regardless of whether they enter the United States at




                                                  2

                                                                                                     47
       Case
        Case1:18-cv-02718-RDM
             1:18-cv-02718-RDM Document
                                Document97
                                         92 Filed
                                             Filed10/01/19
                                                   08/02/19 Page
                                                             Page48
                                                                  3 of 122
                                                                       77



a designated port of entry, and Defendants may not extinguish that statutory right by regulation

or proclamation.

        Beyond that core challenge, Plaintiffs also argue that the Rule: (1) circumvents the

statutorily-mandated process for promulgating “additional limitations and conditions” on

eligibility for asylum, which authorizes the Attorney General and Secretary of Homeland

Security to add limitations and conditions “by regulation,” 8 U.S.C. § 1158(b)(2)(C), but does

not authorize the President to do so by proclamation; (2) violates the William Wilberforce

Trafficking Victims Protection Reauthorization Act (“TVPRA”), Pub. L. No. 110-457, 122 Stat.

5044 (2008), by depriving unaccompanied children of the right to seek asylum in a non-

adversarial setting, see 8 U.S.C. § 1158(b)(3)(C); (3) is “arbitrary and capricious” in violation of

the Administrative Procedure Act (“APA”), 5 U.S.C. § 706(2)(A); and (4) was promulgated

without the required opportunity for notice and public comment, also in violation of the APA, 5

U.S.C. § 553. Some of the plaintiffs also contend that the Rule violates the INA’s expedited

removal scheme, 8 U.S.C. § 1225(b), by mandating a negative credible fear determination for

those aliens who cross between ports of entry.

        Several motions are currently before the Court. Plaintiffs in both consolidated cases—

O.A. v. Trump, Civ. No. 18-2718 (“O.A.”) and S.M.S.R. v. Trump, Civ. No. 18-2838

(“S.M.S.R.”)—have moved for summary judgment and to certify a class of all asylum seekers

who entered or will enter the United States after November 9, 2018 by crossing the southern

border, except at a designated port of entry. See Dkt. 51; Dkt. 52. Defendants, in turn, oppose

those motions and cross-move for summary judgment, arguing that the Court lacks subject-

matter jurisdiction; that Plaintiffs lack standing to sue; that Plaintiffs’ claims fail on the merits;

and that the Court should not certify a class. See Dkt. 66. Also pending before the Court are the



                                                   3

                                                                                                         48
       Case
        Case1:18-cv-02718-RDM
             1:18-cv-02718-RDM Document
                                Document97
                                         92 Filed
                                             Filed10/01/19
                                                   08/02/19 Page
                                                             Page49
                                                                  4 of 122
                                                                       77



O.A. and S.M.S.R. Plaintiffs’ earlier-filed motions for temporary and preliminary injunctive

relief, Dkt. 6; Mot. for Temp. Restraining Order, Dkt. 6, S.M.S.R. et al. v. Trump et al. (No. 18-

2838), which the Court held in abeyance after the United States District Court for the Northern

District of California issued a nationwide preliminary injunction eliminating any risk of

imminent injury to any of the plaintiffs in these actions. See Minute Entry (Dec. 21, 2018); see

also E. Bay Sanctuary Covenant v. Trump, 354 F. Supp. 3d 1094 (N.D. Cal. 2018).

       As explained below, the Court first holds that it has subject-matter jurisdiction, and that

Plaintiffs have Article III and zone of interests standing to challenge the Rule. The Court also

holds that the Rule (in conjunction with the Proclamation) is inconsistent with 8 U.S.C. § 1158.

Those three conclusions end the required inquiry: Because the Rule is contrary to law and must,

as a result, be set aside, 5 U.S.C. § 706(2)(A), the Court need not consider Plaintiffs’ alternative

legal challenges. Nor need the Court resolve the parties’ dispute about the propriety of

nationwide injunctions. As the D.C. Circuit has explained, “‘[w]hen a reviewing court

determines that agency regulations are unlawful, the ordinary result is that the rules are

vacated—not that their application to the individual [plaintiffs] is proscribed.’” Nat’l Mining

Ass’n v. U.S. Army Corps of Eng’rs, 145 F.3d 1399, 1409 (D.C. Cir. 1998) (quoting Harmon v.

Thornburgh, 878 F.2d 484, 495 n.21 (D.C. Cir. 1989)). As a result, vacatur—i.e., nullification—

of the Interim Final Rule obviates any need for the issuance of an injunction. Should future

events dictate otherwise, Plaintiffs are free to return to the Court to seek appropriate relief at that

time. Finally, although it is unclear that class certification will serve any significant purpose

given vacatur of the Rule, the Court finds that Plaintiffs have met their burden under Rule 23(a)

and Rule 23(b)(2) for certification of a class.




                                                   4

                                                                                                          49
       Case
        Case1:18-cv-02718-RDM
             1:18-cv-02718-RDM Document
                                Document97
                                         92 Filed
                                             Filed10/01/19
                                                   08/02/19 Page
                                                             Page50
                                                                  5 of 122
                                                                       77



                                       I. BACKGROUND

       Statutory and Regulatory Background

       Asylum is a form of discretionary relief that allows an otherwise removable alien who

qualifies as a refugee to remain in the United States.1 Asylum also creates a path to lawful

permanent resident status and citizenship and confers other benefits, including the right to work

in the United States and to receive certain forms of financial assistance from the federal

government. See 83 Fed. Reg. at 55,936. Prior to 1980, “the U.S. refugee program consisted of

ad hoc responses to various crises.” Jaya Ramji, Legislating Away International Law: The

Refugee Provisions of the Illegal Immigration Reform and Immigrant Responsibility Act, 37

Stan. J. Int’l L. 117, 132 (2001) (hereinafter “Legislating Away”). In addition to legislative

responses to discrete concerns, see, e.g., Refugee Relief Act of 1953, Pub. L. No. 83-203, 67

Stat. 400; Immigration and Nationality Act of 1965, Pub. L. No. 89-236, 79 Stat. 913, the

Attorney General was authorized to use his general parole authority to provide protection for

refugees within the United States, see INS v. Cardoza-Fonseca, 480 U.S. 421, 427 n.4 (1987).

       The Refugee Act of 1980 (“1980 Act”), Pub. L. No. 96-212, 94 Stat. 102 (codified at 8

U.S.C. §§ 1157–59 (1980)), introduced the nation’s first “uniform and systematic asylum

procedure” and “created the framework for the current asylum process.” Ramji, Legislating

Away, 37 Stan. J. Int’l L. at 132. The 1980 Act charged the Attorney General with establishing

“a procedure for an alien physically present in the United States or at a land border or port of



1
  The INA defines a “refugee” as “any person who is outside any country of such person’s
nationality or, in the case of a person having no nationality, is outside any country in which such
person last habitually resided, and who is unable or unwilling to return to, and is unable or
unwilling to avail himself or herself of the protection of, that country because of persecution or a
well-founded fear of persecution on account of race, religion, nationality, membership in a
particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42).

                                                 5

                                                                                                       50
       Case
        Case1:18-cv-02718-RDM
             1:18-cv-02718-RDM Document
                                Document97
                                         92 Filed
                                             Filed10/01/19
                                                   08/02/19 Page
                                                             Page51
                                                                  6 of 122
                                                                       77



entry, irrespective of such alien’s status, to apply for asylum” and authorized the Attorney

General to grant asylum in his discretion, provided that that the applicant was a refugee within

the meaning of the INA. 8 U.S.C. § 1158(a) (1980). At the same time the 1980 Act established

the asylum process, it amended the statutory scheme governing a related form of relief—

“withholding of deportation”—to remove the Attorney General’s discretion to decide whether to

grant that form of relief. Cardoza-Fonseca, 480 U.S. at 428–29. As amended by the 1980 Act,

the INA “requires the Attorney General to withhold deportation of an alien who demonstrates

that his ‘life or freedom would be threatened’ on account of one of [a list of factors] if he is

deported.” Id. at 423 (emphasis added).

       Accordingly, as of 1980, the INA included two related, but distinct, forms of relief

available to those subject to persecution in their country of origin: asylum and withholding of

deportation. “[O]ne of the Congress’ primary purposes” in enacting “the entire 1980 Act . . . was

to bring United States refugee law into conformance with the 1967 United Nations Protocol

Relating to the Status of Refugees (“1967 Protocol”), 19 U.S.T. 6223, T.I.A.S. No. 6577, to

which the United States acceded in 1968.” Id. at 436–37. The Protocol, in turn, incorporated by

reference the substantive provisions of the 1951 United Nations Convention Relating to the

Status of Refugees (“1951 Convention”). See id. at 429; Sale v. Haitian Ctrs. Council, Inc., 509

U.S. 155, 169 n.19 (1993). Among other parallels, “the definition of ‘refugee’ that Congress

adopted” in the 1980 Act “is virtually identical to the one proscribed by . . . the [1951]

Convention.” Cardoza-Fonseca, 480 U.S. at 437.

       The next relevant amendment to the INA did not come until 1996, when Congress

enacted the Illegal Immigration Reform and Immigrant Responsibility Act (“IIRIRA”), Pub. L.

No. 104-208, Div. C, 110 Stat. 3009-546 (1996). Among other changes, IIRIRA established two



                                                  6

                                                                                                    51
       Case
        Case1:18-cv-02718-RDM
             1:18-cv-02718-RDM Document
                                Document97
                                         92 Filed
                                             Filed10/01/19
                                                   08/02/19 Page
                                                             Page52
                                                                  7 of 122
                                                                       77



types of removal proceedings. Regular, or “formal,” removal proceedings allow aliens to

challenge their removal in administrative proceedings with various procedural guarantees,

including the rights to written notice of the charge of removability, to counsel, to appear at a

hearing before an immigration judge and to present evidence, to appeal an adverse decision to

the Board of Immigration Appeals (“BIA”), and to seek judicial review. 8 U.S.C. §§ 1229(a)(1),

1229a(b)(4); 8 C.F.R. §§ 1003.1(b), 1240.11(a)(2), 1240.15. An alien placed in formal removal

proceedings may avoid removal by establishing, through this adversarial process, that she is

eligible for asylum, withholding of deportation, or some other form of relief.

       The second type of proceedings, called expedited removal, affords considerably less

process to a subset of aliens—most notably, those arriving at the border and those who recently

entered the United States without inspection.2 Under expedited removal procedures, the

Department of Homeland Security may remove an alien from the United States “without further

hearing or review[,] unless the alien indicates either an intention to apply for asylum under [8

U.S.C. § 1158] or a fear of persecution” supporting a claim to withholding of removal. 8 U.S.C.

§ 1225(b)(1)(A)(i). If “the alien indicates either an intention to apply for asylum . . . or a fear of


2
  Although IIRIRA permits the Department of Homeland Security to apply expedited removal
procedures more broadly, 8 U.S.C. § 1225(b)(1)(A)(i), (iii), the Department has traditionally
limited application of the expedited procedures to (1) arriving aliens; (2) aliens who arrived in
the United States by sea within the last two years, who have not been admitted or paroled by
immigration authorities; and (3) aliens found in the United States within 100 miles of the border
within 14 days of entering the country, who have not been admitted or paroled by immigration
authorities. See Designating Aliens Subject to Expedited Removal Under Section
235(b)(1)(A)(iii) of the Immigration and Nationality Act, 67 Fed. Reg. 68,924 (Nov. 13, 2002);
Designating Aliens for Expedited Removal, 69 Fed. Reg. 48,877 (Aug. 11, 2004). On July 23,
2019, however, the Department issued a notice in the Federal Register outlining its intent to
“exercise the full remaining scope of its statutory authority” to apply expedited removal
procedures to all aliens determined inadmissible under 8 U.S.C. § 1182(a)(6)(C) or 8 U.S.C.
§ 1182(a)(7). See Designating Aliens for Expedited Removal, 84 Fed. Reg. 35,409 (Jul. 23,
2019).



                                                   7

                                                                                                         52
       Case
        Case1:18-cv-02718-RDM
             1:18-cv-02718-RDM Document
                                Document97
                                         92 Filed
                                             Filed10/01/19
                                                   08/02/19 Page
                                                             Page53
                                                                  8 of 122
                                                                       77



persecution, the [immigration] officer [is required to] refer the alien for an interview by an

asylum officer,” who must determine whether the alien has a credible “fear of persecution.” Id.

§ 1225(b)(1)(A)(ii). For purposes of the asylum officer’s assessment, a credible fear of

persecution means “that there is a significant possibility . . . that the alien could establish

eligibility for asylum.” Id. § 1225(b)(1)(B)(v).3 If the asylum officer determines that the alien

has a credible fear, “the alien [is] detained for further consideration of the application for

asylum,” id. § 1225(b)(1)(B)(ii), and is typically placed in formal removal proceedings. If, on

the other hand, the asylum officer determines that the alien does not have a credible fear of

persecution, “the officer shall order the alien removed from the United States without further

hearing or review.” Id. § 1225(b)(1)(B)(iii)(I).

        An alien who is ineligible for asylum or is denied asylum may apply for other forms of

relief, including withholding of removal in cases in which the alien can show “that it is more

likely than not that he or she would be persecuted on account of” a protected ground if removed

from the United States.4 8 C.F.R. § 1208.16(b)(2); see also 8 U.S.C. § 1231(b)(3). Withholding

of removal, accordingly, requires a more substantial showing than the “well-founded fear of



3
  The standard necessary to establish a “credible fear” is lower than the standard for obtaining
asylum itself. The Supreme Court has indicated that ultimately to prevail on an asylum claim,
applicants must establish that there is roughly a 10% chance that they will be persecuted on
account of a protected ground if they are returned to their country of origin. See Cardoza-
Fonseca, 480 U.S. at 431–32. To prevail at the initial credible fear interview, however,
applicants need only show “a significant possibility” that they could establish eligibility for
asylum. 8 U.S.C. § 1225(b)(1)(B)(v).
4
  An alien can pursue withholding of removal either under the INA, 8 U.S.C. § 1231(b)(3), or
under regulations implementing U.S. obligations under Article 3 of the Convention Against
Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (“CAT”), 8 C.F.R.
§ 1208.16(c). 83 Fed. Reg. at 55,936. Protection from removal under CAT requires that the
alien “establish that it is more likely than not that he or she would be tortured if removed to the
proposed country of removal.” 8 C.F.R. § 1208.16(c)(2).

                                                   8

                                                                                                      53
       Case
        Case1:18-cv-02718-RDM
             1:18-cv-02718-RDM Document
                                Document97
                                         92 Filed
                                             Filed10/01/19
                                                   08/02/19 Page
                                                             Page54
                                                                  9 of 122
                                                                       77



persecution” standard applicable in asylum cases, see Kouljinski v. Keisler, 505 F.3d 534, 544

(6th Cir. 2007). Unlike asylum, moreover, withholding does not preclude the government from

removing the alien to a third country where the alien would not face persecution, does not

establish a pathway to lawful permanent resident status and citizenship, and does not afford

derivative protection for the alien’s family members. See 83 Fed. Reg. at 55,939.

       IIRIRA also amended the asylum provision of the INA, adding language relevant to

Plaintiffs’ challenge here. Although the 1980 Act required the Attorney General to establish

procedures for an alien “physically present in the United States . . . , irrespective of such alien’s

status, to apply for asylum,” 8 U.S.C. § 1158(a) (1980) (emphasis added), IIRIRA clarified that:

       [a]ny alien who is physically present in the United States or who arrives in the
       United States (whether or not at a designated port of arrival and including an
       alien who is brought to the United States after having been interdicted in
       international waters or United States waters), irrespective of such alien’s status,
       may apply for asylum in accordance with this section or, where applicable,
       section 1225(b) of this title [which addresses expedited removal].

8 U.S.C. § 1158(a) (emphasis added). In addition, IIRIRA added a number of restrictions and

limitations on asylum. It precludes aliens from applying for asylum, for example, (1) “if the

Attorney General determines that the alien may be removed, pursuant to a bilateral or

multilateral agreement, to a country (other than the country of the alien’s nationality . . .) in

which the alien’s life or freedom would not be threatened,” id. § 1158(a)(2)(A); (2) if the alien

cannot “demonstrate[] by clear and convincing evidence” that she filed her asylum application

within 1 year after their date of arrival in the United States, subject to certain exceptions, id.

§ 1158(a)(2)(B); or (3) if the alien, again subject to certain exceptions, “previously applied for

asylum and had such application denied,” id.§ 1158(a)(2)(C).

       Although the Attorney General’s authority to grant or to deny an asylum application had

long been discretionary—subject only to the limitation, added in 1990, that “[a]n alien who ha[d]

                                                   9

                                                                                                        54
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page55
                                                              10of
                                                                 of122
                                                                    77



been convicted of an aggravated felony” could “not apply for or be granted asylum,”

Immigration Act of 1990, Pub. L. No. 101–649, 104 Stat 4978 (codified at 8 U.S.C. § 1158(d))—

IIRIRA added a number of further statutory limitations on the Attorney General’s discretion to

grant relief. See 8 U.S.C. § 1158(b)(2). The Attorney General, for example, may not grant

asylum to an alien who “participated in the persecution of any person,” who has “been convicted

by a final judgment of a particularly serious crime,” or who poses “a danger to the security of the

United States.” Id. § 1158(b)(2)(A)(i)–(ii), (iv). Finally, of particular relevance here, Congress

granted the Attorney General authority to issue regulations “establish[ing] additional limitations

and conditions, consistent with [8 U.S.C. § 1158,] under which an alien shall be ineligible for

asylum.” Id. § 1158(b)(2)(C).

       In general, an alien may apply for asylum in one of three ways: (1) if she is not in any

kind of removal proceeding, she may file an affirmative application for asylum, see 8 U.S.C.

§ 1158(a)(1); 8 C.F.R. § 208.1(a)(1); (2) if she is subject to regular removal proceedings under 8

U.S.C. § 1229a, she may file a defensive application for asylum as a defense to removal, see 8

U.S.C. § 1229a(c)(4); 8 C.F.R. § 208.2(b); or (3) if she is subject to expedited removal

proceedings under 8 U.S.C. § 1225, she may also file a defensive application for asylum as a

defense to expedited removal, see 8 U.S.C. § 1225(b)(1)(A)(i); 8 C.F.R. § 208.30(f). Special

procedures, however, apply to unaccompanied minors. Under the TVPRA, an “unaccompanied

alien child” that the Department of Homeland Security seeks to remove from the United States is

entitled to the procedural protections afforded by formal—as opposed to expedited—removal

proceedings, 8 U.S.C. § 1232(a)(5)(D), but is also entitled to present her claims in the first

instance in a non-adversarial setting, see id. § 1158(b)(3)(C).




                                                 10

                                                                                                      55
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page56
                                                              11of
                                                                 of122
                                                                    77



       Challenged Actions

       On November 9, 2018, the Attorney General and the Secretary of Homeland Security

promulgated the Interim Final Rule. See 83 Fed. Reg. at 55,934. The Rule explains, by way of

background, that “the United States has seen a large increase in the number and proportion of

inadmissible aliens subject to expedited removal who assert an intent to apply for asylum . . . and

are subsequently placed into removal proceedings in immigration court.” 83 Fed. Reg. at

55,935. According to the Rule, “[m]ost of these aliens unlawfully enter the country between

ports of entry along the southern border” and the need to “surveil, apprehend, . . . process,” and

detain these individuals has placed strains on the Justice Department and the Department of

Homeland Security. Id. Moreover, by entering the United States between ports of entry along

the southern border, these aliens “engage in conduct that seriously endangers themselves, any

children traveling with them, and the U.S. Customs and Border Protection (‘CBP’) agents who

seek to apprehend them.” Id. The purpose of the Rule is to encourage aliens entering the United

States along the southern border to do so at a designated port of entry, where they—and their

applications for asylum—can be processed in an orderly and efficient fashion. Id. at 55,936.

The solution to that problem, according to the Rule, is to treat aliens who enter at the southern

border between ports of entry as categorically ineligible for asylum. Id.

       Rather than enact this regulatory change entirely through the Interim Final Rule,

however, the Departments of Justice and Homeland Security and the President adopted the new

policy in two steps. As the first step, the Attorney General and the Secretary of Homeland

Security amended two regulations relating to the eligibility for asylum. As noted above, when

Congress enacted IIRIRA, it granted the Attorney General—and, now, the Secretary of

Homeland Security—authority to establish, by regulation, “additional limitations and conditions,



                                                11

                                                                                                      56
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page57
                                                              12of
                                                                 of122
                                                                    77



consistent with [8 U.S.C. § 1158], under which an alien shall be ineligible for asylum.” 8 U.S.C.

§ 1158(b)(2)(C). The first regulation the Rule amended deals with eligibility for asylum as a

general matter, applicable irrespective of how an alien applies for asylum. See 8 C.F.R. § 208.13

(“Establishing asylum eligibility”). Among other things, that regulation sets forth certain

“mandatory” grounds for denial of asylum applications. Id. § 208.13(c). The Rule adds the

following “[a]dditional limitation on eligibility for asylum” to the existing list of mandatory

grounds for denial:

        For applications filed after November 9, 2018, an alien shall be ineligible for
        asylum if the alien is subject to a presidential proclamation or other presidential
        order suspending or limiting entry of aliens along the southern border with
        Mexico that is issued pursuant to [8 U.S.C. § 1185(a)(1) or 8 U.S.C. § 1182(f)]
        on or after November 9, 2018 and the alien enters the United States after the
        effective date of the proclamation or order contrary to the terms of the
        proclamation or order.

83 Fed. Reg. at 55,952; 8 C.F.R. § 208.13(c)(3). This limitation on eligibility depends on the

promulgation of an applicable presidential proclamation.

        In addition, and consistent with Defendants’ “anticipat[ion] that a large number of aliens

who would be subject to a proclamation-based ineligibility bar would be subject to expedited-

removal proceedings,” 83 Fed. Reg. at 55,936, the Rule also amended the regulation governing

credible fear determinations in expedited removal proceedings, 8 C.F.R. § 208.30. Under the

pre-existing regulation, an asylum officer is required to “conduct [an] interview [of the applicant]

in a nonadversarial manner . . . to elicit all relevant and useful information bearing on whether

the applicant has a credible fear of persecution or torture” and must find that the alien has a

credible fear of persecution “if there is a significant possibility . . . the alien can establish

eligibility for asylum . . . or for withholding of removal.” Id. § 208.30(d), (e)(2). As amended

by the Rule, however, the regulation now directs an asylum officer to make a “negative credible



                                                   12

                                                                                                       57
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page58
                                                              13of
                                                                 of122
                                                                    77



fear determination” if the alien is “described in [8 C.F.R.] § 208.13(c)(3).” Id. § 208.30(e)(5)(ii).

As a result, an alien subject to the new Rule automatically receives a negative credible fear

determination. Under those circumstances, the applicant is ineligible for asylum—although she

can still attempt to satisfy the more demanding threshold standard for withholding of removal.

Id.

       As the second step in adopting the regulatory change, the President issued a proclamation

entitled “Addressing Mass Migration Through the Southern Border of the United States,” 83

Fed. Reg. 57,661, on the same day the Rule was promulgated.5 Although entry into the United

States outside of a designated port of entry is already unlawful, 8 U.S.C. § 1325(a), the

Proclamation declares that “[t]he entry of any alien into the United States across the international

boundary between the United States and Mexico is hereby suspended and limited” for a period of

ninety days or until “an agreement permits the United States to remove aliens to Mexico”

pursuant to 8 U.S.C. § 1158(a)(2)(A). 83 Fed. Reg. at 57,663, Proclamation § 1. The

Proclamation applies only prospectively, does not apply to aliens who enter at a designated port

of entry or who are lawful permanent residents of the United States, and does not limit the right

of any alien to be “considered for withholding of removal.” Id. § 2(b)–(c). The President issued

subsequent proclamations extending this suspension on entry for additional ninety-day periods

on February 7, 2019, see 84 Fed. Reg. 3,665, and on May 13, 2019, see 84 Fed. Reg. 21,229.

Even if the President declines to renew the Proclamation at some point in the future, however,

the bar will remain in place for those who entered the United States during the designated period.


5
  The Proclamation was issued after the Interim Final Rule and is therefore not a part of the
Administrative Record. See Dkt. 64. The Court takes judicial notice of the Proclamation as a
document or fact “not subject to reasonable dispute because it . . . can be accurately and readily
determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.
201(b).

                                                 13

                                                                                                        58
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page59
                                                              14of
                                                                 of122
                                                                    77



83 Fed. Reg. at 55,941 (stating that aliens will not overcome ineligibility “merely because a

proclamation has subsequently ceased to have effect”).

       All agree that, taken together, the Rule and the Proclamation create a categorical bar to

asylum for aliens who have entered the United States from Mexico outside a port of entry after

November 9, 2018.

       East Bay Sanctuary Covenant Litigation

       The same day the Rule and the Proclamation were issued, a group of nonprofit

organizations that provide legal and social services to immigrants filed suit in the Northern

District of California, challenging the Rule and seeking a temporary restraining order. See

Complaint, E. Bay Sanctuary Covenant v. Trump, No. 18-6810 (“East Bay”) (N.D. Cal. Nov. 9,

2018), Dkt. 1; Motion for Temporary Restraining Order, E. Bay Sanctuary Covenant v. Trump,

No. 18-6810 (N.D. Cal. Nov. 13, 2018), Dkt. 8. On November 19, 2018, following expedited

briefing and a hearing, the district court granted a nationwide temporary restraining order barring

implementation of the Rule until December 19, 2018, when that court was scheduled to hold a

hearing on the plaintiffs’ motion for a preliminary injunction. E. Bay Sanctuary Covenant v.

Trump, 349 F. Supp. 3d 838 (N.D. Cal. 2018) (“East Bay I”). The government promptly filed an

emergency motion to stay the district court’s temporary restraining order pending appeal, and the

Ninth Circuit denied that motion. See E. Bay Sanctuary Covenant v. Trump, 909 F.3d 1219 (9th

Cir. 2018) (“East Bay II”). The Supreme Court, in turn, also declined to stay the temporary

restraining order pending appeal. Trump v. E. Bay Sanctuary Covenant, 139 S. Ct. 782 (U.S.

Dec. 21, 2018). On December 19, 2018, the district court granted the plaintiffs’ request for a

preliminary injunction, E. Bay Sanctuary Covenant v. Trump, 354 F. Supp. 3d 1094, 1102 (N.D.

Cal. 2018) (“East Bay III”), and that order is currently on appeal to the Ninth Circuit, E. Bay



                                                14

                                                                                                      59
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page60
                                                              15of
                                                                 of122
                                                                    77



Sanctuary Covenant v. Trump, appeal docketed, No. 18-17274 (9th Cir. Nov. 27, 2018) (initially

docketed with respect to district court’s order granting temporary restraining order).

        This Proceeding

        The day after the Northern District of California issued the temporary restraining order in

East Bay I, a group of asylum seekers who crossed the southern border outside ports of entry

after November 9, 2018, brought suit in this Court. See Complaint for Declaratory and

Injunctive Relief, O.A. v. Trump, No. 18-2718 (“O.A.”) (D.D.C. Nov. 20, 2018), Dkt. 1. The

next day, November 21, 2018, those plaintiffs moved for a temporary restraining order and

preliminary injunction. See Dkt. 6. Before briefing was complete on those motions, a second

group of individual plaintiffs—this time joined by two organizations, the Capital Area

Immigrants’ Rights Coalition (“CAIR Coalition”) and Refugee and Immigrant Center for

Education and Legal Services, Inc. (“RAICES”)—brought suit, see Complaint, S.M.S.R. v.

Trump, No. 18-2838 (“S.M.S.R.”) (D.D.C. Dec. 3, 2018), Dkt. 3, and also moved for a temporary

restraining order and preliminary injunction, see id., Dkt. 6. Unlike the original O.A. complaint,

the S.M.S.R. complaint included class allegations. See id., Dkt. 3 at 43–44 (Compl. ¶¶ 175–77).

        The Court held a hearing on the pending motions on December 17, 2018. See Minute

Entry (Dec. 17, 2018). At the conclusion of the hearing, the Court noted that a nationwide

temporary restraining order was then in effect; that the Ninth Circuit had declined to stay that

order pending appeal; that a stay application was pending before the Supreme Court; and that the

U.S. District Court for the Northern District of California was likely to decide in the next two

days whether to grant a nationwide preliminary injunction. Dkt. 41 at 123–25 (Dec. 17, 2018

Hrg. Tr.). In light of this state of affairs and the fact that Plaintiffs would not face any risk of

imminent injury while an injunction issued by another court remained in effect, the Court

directed that the parties meet and confer about whether to proceed by way of expedited briefing
                                                  15

                                                                                                       60
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page61
                                                              16of
                                                                 of122
                                                                    77



on cross-motions for summary judgment rather than motions for preliminary relief. Id. (Dec. 17,

2018 Hrg. Tr.). The Court also consolidated the O.A. and S.M.S.R. cases and set December 18,

2018, as the deadline for Plaintiffs to amend their complaints. See Minute Order (Dec. 17,

2018); S.M.S.R., Minute Order (Dec. 17, 2018). Both sets of plaintiffs timely amended and

joined additional individual plaintiffs, and the O.A. Plaintiffs added class allegations to their

complaint. See Dkt. 39 (S.M.S.R. Amend. Compl.); Dkt. 40 (O.A. Amend. Compl.). Following a

telephonic status conference on December 21, 2018, the Court set a schedule for expedited

briefing on cross-motions for summary judgment and class certification. See Minute Entry (Dec.

21, 2018). Pending resolution of those motions, and barring any intervening need to act, the

Court has held the O.A. and S.M.S.R. motions for temporary restraining orders and preliminary

injunctions in abeyance. Id.

       The parties’ cross-motions for summary judgment and Plaintiffs’ motions to certify a

class, Dkt. 51; Dkt. 52; Dkt. 66, along with Plaintiffs’ previously-filed motions for preliminary

relief, Dkt. 6; Mot. for Temp. Restraining Order, Dkt. 6, S.M.S.R. et al. v. Trump et al. (No. 18-

2838), are currently before the Court.

                                     II. LEGAL STANDARD

       In the normal course, summary judgment may be granted “if the pleadings, the discovery

and disclosure materials on file, and any affidavits [or declarations] show that there is no genuine

issue as to any material fact and that the movant is entitled to a judgment as matter of law.” Air

Transp. Ass’n. of Am., Inc. v. Nat’l Mediation Bd., 719 F. Supp. 2d 26, 31–32 (D.D.C.

2010), aff’d, 663 F.3d 476 (D.C. Cir. 2011). “In a case involving review of a final agency action

under the Administrative Procedure Act, 5 U.S.C. § 706, however, the Court’s role is limited to

reviewing the administrative record, so the standard set forth in Rule 56(c) does not apply.” Id.



                                                  16

                                                                                                       61
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page62
                                                              17of
                                                                 of122
                                                                    77



In the APA context, “it is the role of the agency to resolve factual issues to arrive at a decision

that is supported by the administrative record, whereas ‘the function of the district court is to

determine whether or not as a matter of law the evidence in the administrative record permitted

the agency to make the decision it did.’” Catholic Health Initiatives v. Sebelius, 658 F. Supp. 2d

113, 117 (D.D.C. 2009) (quoting Cottage Health Sys. v. Sebelius, 631 F. Supp. 2d 80, 89–90

(D.D.C. 2009)). Summary judgment serves as “the mechanism for deciding, as a matter of law,

whether the agency action is supported by the administrative record and otherwise consistent

with the APA standard of review.” Id. (internal quotations omitted).

                                         III. ANALYSIS

       Plaintiffs raise a host of challenges to the Rule, principally under the APA, and they seek

to proceed on behalf of a nationwide class of “[a]ll noncitizen asylum-seekers who have entered

or will enter the United States through the southern border but outside ports of entry after

November 9, 2018,” Dkt. 52-13 at 1; Dkt. 51-16 at 1. Among other things, they contend that the

Rule violates the INA’s mandate that an alien present in the United States is entitled to seek

asylum “whether or not” the alien arrived in the United States “at a designated port of arrival,”

and “irrespective of [the] alien’s status.” 8 U.S.C. § 1158(a)(1). They further contend that the

Rule violates a range of laws designed to protect the rights of aliens and unaccompanied alien

children to seek asylum and the right of the public to participate in the regulatory process.

Before reaching any of these questions, however, the Court must address a series of threshold

issues, including statutory jurisdiction, Article III standing, and zone of interests standing. After

resolving those issues, the Court will turn to the merits. Finally, the Court will consider the

appropriate remedy and Plaintiffs’ motions for class certification.




                                                 17

                                                                                                        62
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page63
                                                              18of
                                                                 of122
                                                                    77



       Threshold Issues

       1.      Statutory Jurisdiction

       Defendants devote the lion’s share of their briefing to the question of this Court’s

statutory jurisdiction over the individual plaintiffs’ claims.6 In Defendants’ view, the individual

plaintiffs will have an opportunity to challenge the Rule if they are eventually subject to final

orders of removal; they cannot, however, short-circuit the process that Congress established for

judicial review in the courts of appeals only after issuance of a final order of removal. The

individual plaintiffs are bound to follow that process, Defendants contend, because all but one of

the individual plaintiffs are now in full removal proceedings, and the one plaintiff who is no

longer in removal proceedings has received asylum and, thus, no longer has standing to

challenge the Rule. As a result, according to Defendants, each of the individual plaintiffs with a

live claim is subject to two relevant statutory provisions: 8 U.S.C. § 1252(a)(5), which mandates

that “a petition for review filed with an appropriate court of appeals [pursuant to the Hobbs Act]

shall be the sole and exclusive means for judicial review of an order of removal,” and 8 U.S.C.

§ 1252(b)(9), which consolidates “[j]udicial review of all questions of law and fact . . . arising

from any action taken or proceeding brought to remove an alien from the United States” into

“judicial review of a final order” of removal. As Defendants read these provisions, this Court

lacks statutory jurisdiction to consider any challenge to an agency action (1) that occurs in the

course of removal proceedings, or (2) that the individual plaintiffs could challenge in those

proceedings. Dkt. 22 at 27; see also Dkt. 66 at 34–35. On this telling, the individual plaintiffs




6
  Defendants do not argue that this Court lacks statutory jurisdiction over the organizational
plaintiffs’ claims.

                                                 18

                                                                                                      63
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page64
                                                              19of
                                                                 of122
                                                                    77



brought their challenge in the wrong place (in this Court, as opposed to a court of appeals) and at

the wrong time (prior to receiving any final order of removal).

       Plaintiffs, for their part, understand the nature of their lawsuit and the judicial review

provisions of the INA in very different terms. As they explain it, this suit does not challenge any

order of removal, nor does it “arise from” any removal proceeding. Rather, they challenge the

validity of the Rule on its face, without regard to any particular application, based on a host of

substantive and procedural flaws in the rulemaking. Nor, in Plaintiffs’ view, is the Rule itself

inextricably tied to removal proceedings, as Defendants contend. To the contrary, the Rule

affects anyone seeking asylum, whether the asylum seeker applies affirmatively—that is, outside

of any removal proceeding—or defensively—that is, within the confines of either a formal or

expedited removal proceeding. Indeed, Plaintiffs argue, many of the individual plaintiffs “were

in neither expedited nor ordinary removal proceedings when they filed this suit.” See, e.g., Dkt.

52-1 at 24–25 & n.8. As a result, as Plaintiffs see it, § 1252’s channeling rules, which apply only

to claims arising from actions taken and decisions rendered in removal proceedings, have

nothing to do with this case.

       But even if that view of § 1252’s jurisdictional provisions is incorrect, Plaintiffs contend

that this Court has jurisdiction to consider at least some of the individual plaintiffs’ claims under

8 U.S.C. § 1252(e)(3), which authorizes judicial review in this Court to determine whether “any

regulation issued to implement” the expedited removal provision of the INA is “consistent with

the applicable provisions” of the statute. Defendants concede that at least one of the individual

plaintiffs, A.V., was in expedited removal proceedings at the time the original complaint and

amended complaint were filed. See Dkt. 22 at 29; Dkt. 90 at 11 (Defs’ SUMF ¶ 46). It was only

after suit was brought that the government inexplicably moved her from expedited removal to



                                                 19

                                                                                                        64
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page65
                                                              20of
                                                                 of122
                                                                    77



full removal—without conducting an initial credible fear interview—on the eve of oral

argument. This matters, according to Plaintiffs, because jurisdiction must be assessed at the time

an action is commenced. And, finally, even putting that principle aside, Plaintiffs argue that two

individual plaintiffs—an unaccompanied minor who is entitled to present his asylum request in

the first instance to an asylum officer outside the context of full removal proceedings and a

plaintiff who received asylum, but fears that the government will revoke that status if the Rule is

allowed to stand—are not subject to full removal proceedings (and thus are not subject to the

channeling rules Defendants invoke) even to this day.

       “Within constitutional bounds, Congress decides what cases the federal courts have

jurisdiction to consider.” Bowles v. Russell, 551 U.S. 205, 212 (2007). As a general rule, federal

district courts have jurisdiction under 28 U.S.C. § 1331 over “all civil actions arising under the

Constitution, law, or treaties of the United States.” But Congress may curtail that grant of

jurisdiction “by establishing an alternative statutory scheme for administrative and judicial

review.” Am. Fed’n of Gov’t Emps., AFL-CIO v. Trump, No. 18-5289, 2019 WL 3122446 at *3

(D.C. Cir. July 16, 2019). Here, Defendants invoke two provisions of the INA—§ 1252(a)(5)

and § 1252(b)(9)—and argue that, taken together, these provisions divest this Court of

jurisdiction to adjudicate the individual plaintiffs’ claims. For the reasons explained below, the

Court concludes that the individual plaintiffs’ claims fall “outside the text of [the] jurisdiction-

channeling provision[s]” and, thus, “may proceed in the district court.” Gen. Elec. Co. v.

Jackson, 610 F.3d 110, 127 (D.C. Cir. 2010).

               a. 8 U.S.C. 1252(a)(5)

       Defendants do not contend that § 1252(a)(5), standing alone, divests this Court of

jurisdiction but, rather, argue that it does so in conjunction with § 1252(b)(9). A close reading of

§ 1252(a)(5), however, reveals that it adds little to Defendants’ argument.
                                                  20

                                                                                                       65
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page66
                                                              21of
                                                                 of122
                                                                    77



       The Court starts, as it must, with the statute’s text. See BP Am. Prod. Co. v. Burton, 549

U.S. 84, 91 (2006). Section 1252 begins with § 1252(a)(1), which provides that “[j]udicial

review of a final order of removal . . . is governed only by [the Hobbs Act, 28 U.S.C. §§ 2341–

51], except as provided in subsection (b) and except that the court [of appeals] may not order the

taking of additional evidence under [28 U.S.C. § 2374(c)].” 8 U.S.C. § 1252(a)(1) (emphasis

added). Under the Hobbs Act, in turn, the federal courts of appeals—and not the district

courts—are vested with exclusive jurisdiction to determine “the validity of” and to enjoin or to

set aside, “in whole or in part, the order of the agency” at issue. 28 U.S.C. § 2349. As a result,

one need read no further than the first sentence of § 1252 to find that the “only” way to obtain

judicial review of a final order of removal is by filing a petition in the appropriate court of

appeals. 8 U.S.C. § 1252(a)(1).

       Section 1252(a)(5) clarifies that the § 1252(a)(1) process is the “exclusive means of

review” of an order of removal. 8 U.S.C. § 1252(a)(5). That provision provides:

       Notwithstanding any other provision of law (statutory or nonstatutory),
       including section 2241 of Title 28, or any other habeas corpus provision, and
       [the Mandamus and All Writs Acts], a petition for review filed with an
       appropriate court of appeals . . . shall be the sole and exclusive means for judicial
       review of an order of removal [with the exception of expedited removal orders].
       For purposes of this chapter, in every provision that limits or eliminates judicial
       review or jurisdiction to review, the terms ‘judicial review’ and ‘jurisdiction to
       review’ include habeas corpus review pursuant to section 2241 of Title 28, or
       any other habeas corpus provision, [the Mandamus and All Writs Act], and
       review pursuant to any other provision of law (statutory or nonstatutory).

8 U.S.C. § 1252(a)(5). Taken together, § 1252(a)(1) and § 1252(a)(5) establish a comprehensive

rule: Section 1252(a)(1) defines the only means for obtaining “[j]udicial review of a final order

of removal,” 8 U.S.C. § 1252(a)(1), and § 1252(a)(5) provides that “a petition for review filed

with an appropriate court of appeals” is “the sole and exclusive means for judicial review of an

order of removal,” 8 U.S.C. § 1252(a)(5). An aggrieved party cannot circumvent the Hobbs Act

                                                  21

                                                                                                     66
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page67
                                                              22of
                                                                 of122
                                                                    77



procedure by filing a petition for a writ of habeas corpus, a mandamus petition, an All Writs Act

action, or any other statutory or nonstatutory claim in federal district court. The exclusive means

of obtaining judicial review of an order of removal is the Hobbs Act. That much is clear.

       The work that § 1252(a)(5) does in clarifying that the Hobbs Act remedy is exclusive and

not subject to circumvention, however, does nothing to advance the inquiry here. Congress did

not declare that any legal challenge relating to the immigration laws and regulations must be

brought under the Hobbs Act. Instead, at least as far as § 1252(a)(1) and § 1252(a)(5) go,

Congress provided an “exclusive means for judicial review of an order of removal.” 8 U.S.C.

§ 1252(a)(5) (emphasis added); see also 8 U.S.C. § 1252(a)(1) (providing procedure for

“[j]udicial review of a final order or removal”). Here, however, Plaintiffs do not seek review of

an “order or removal,” nor do they challenge anything that has occurred in the course of a

removal proceeding. Rather, they bring a facial challenge to the validity of a regulation of

general applicability based on the administrative record generated in the rulemaking. The plain

language of § 1252(a) and § 1252(a)(5) makes clear that those provisions do not, standing alone,

apply to Plaintiffs’ challenge.

       This reading of § 1252(a)(5) invites an obvious retort: If § 1252(a)(1) provides that

judicial review of a final order of removal is subject to review “only” under the Hobbs Act, what

function does § 1252(a)(5) perform? The answer to that question is found in the statutory history

of the INA. At one time, a petition for a writ of habeas corpus provided the sole means of

challenging the lawfulness of an deportation order.7 See Heikkila v. Barber, 345 U.S. 229, 230,



7
  Prior to 1996, aliens who entered the country without inspection were deemed deportable and
placed into deportation proceedings. In contrast, aliens arriving at the border were deemed
excludable and placed into exclusion proceedings. See Judulang v. Holder, 132 S. Ct. 476, 479
(2011). With the passage of IIRIRA in 1996, Congress changed that nomenclature and created


                                                22

                                                                                                      67
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page68
                                                              23of
                                                                 of122
                                                                    77



234–36 (1953). Then, for a period of time, the Supreme Court held that although the detailed

hearing procedures specified by the APA did not apply to deportation hearings under the INA,

see Marcello v. Bonds, 349 U.S. 302 (1955); Ardestani v. INS, 502 U.S. 129, 133 (1991), the

APA’s judicial review provisions did, see Shaughnessy v. Pedreiro, 349 U.S. 48, 50–52 (1955).

In 1961, Congress introduced the Hobbs Act remedy for deportation orders, but explicitly

retained habeas review of these orders. INS v. St. Cyr, 533 U.S. 289, 309–10 (2001). When

Congress enacted the Antiterrorism and Effective Death Penalty Act (“AEDPA”), Pub. L. No.

104-132, 110 Stat. 1214 (1996), however, it repealed the provision permitting aliens to challenge

deportation orders in habeas, and when Congress enacted IIRIRA later that year, it replaced the

remaining jurisdictional rules that Congress enacted in 1961 with a version of the rules currently

set forth in § 1252. Thus, as of 1996, the Hobbs Act provided the “only” process for obtaining

judicial review of a final order of removal following full removal proceedings.

       Congress did not enact § 1252(a)(5) until 2005, following the Supreme Court’s decision

in INS v. St. Cyr, 533 U.S. 289 (2001). St. Cyr held that, notwithstanding § 1252(a)(1)’s

declaration that “[j]udicial review of a final order of removal . . . is governed only by” the Hobbs

Act, 8 U.S.C. § 1252(a)(1) (emphasis added), criminal aliens who were otherwise barred from

obtaining judicial review could invoke the district court’s habeas jurisdiction. 533 U.S. at 314.

In response, Congress enacted § 1252(a)(5), along with other changes to § 1252, to offer a “clear,

unambiguous, and express statement of congressional intent to preclude judicial consideration on

habeas of” certain claims, id. at 314. See H.R. Conf. Rep. 109-72 at 80–81. Understood in this

light, § 1252(a)(5) does not expand the scope of § 1252(a)(1) or reach agency action unrelated to



“removal” proceedings for all aliens, regardless of whether they had already entered the country
or were apprehended at the border. Id.

                                                 23

                                                                                                       68
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page69
                                                              24of
                                                                 of122
                                                                    77



a removal proceeding. Rather, it merely reaffirms that Congress has provided a single means for

obtaining judicial review of removal orders.

        Because Plaintiffs do not seek review of a removal order—or, indeed, of any decision or

action taken in the course of a removal proceeding—§ 1252(a)(5) has no bearing on the Court’s

statutory jurisdiction.

                b. 8 U.S.C. § 1252(b)(9)

        Defendants rely primarily on § 1252(b)(9), which channels “[j]udicial review of all

questions of law and fact . . . arising from any action taken or proceeding brought to remove an

alien” into “judicial review of [the] final order” of removal. Courts have, at times, described

§ 1252(b)(9) as “‘vise-like’ in grip[,] . . . swallow[ing] up virtually all claims that are tied to

removal proceedings.” J.E.F.M. v. Lynch, 837 F.3d 1026, 1031 (9th Cir. 2016) (quoting Aguilar

v. ICE, 510 F.3d 1, 9 (1st Cir. 2007)). But courts have also recognized that § 1252(b)(9) “has

built-in limits,” id. at 1032. By its own terms, § 1252(b)(9) applies only to claims that arise from

removal proceedings. See Nielsen v. Preap, 139 S. Ct. 954, 962 (2019) (plurality opinion);

Jennings v. Rodriguez, 138 S. Ct. 830, 840–41 (2018) (plurality opinion); id. at 876 (Breyer, J.,

dissenting). That limitation is determinative here.

        The Court begins, once again, with the statutory text, see BP Am. Prod. Co., 549 U.S. at

91, which provides in relevant part:

        (b) Requirements for review of orders of removal

        With respect to review of an order of removal under subsection (a)(1), the
        following requirements apply:
        ....

        (9) Consolidation of questions for judicial review

        Judicial review of all questions of law and fact, including interpretation and
        application of constitutional and statutory provisions, arising from any action
        taken or proceeding brought to remove an alien from the United States under
                                                   24

                                                                                                       69
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page70
                                                              25of
                                                                 of122
                                                                    77



       this subchapter shall be available only in judicial review of a final order under
       this section. Except as otherwise provided in this section, no court shall have
       jurisdiction, by habeas corpus under [28 U.S.C. § 2241] or any other habeas
       provision, by [28 U.S.C. § 1361 (mandamus) or § 1651 (All Writs Act)], or by
       any other provision of law (statutory or nonstatutory), to review such an order
       or such questions of law or fact.

8 U.S.C. § 1252(b)(9). The Supreme Court has characterized § 1252(a)(9) “as a ‘zipper clause,’”

which “consolidate[s] ‘judicial review’ of immigration proceedings into one action in the court

of appeals.” St. Cyr, 533 U.S. at 313 (quoting Reno v. Am.-Arab Discrimination Comm., 525

U.S. 471, 483 (1999) (“AADC”)). For present purposes, the statutory text presents two

significant interpretative questions.

        The first question focuses on the import of § 1252(b)’s introductory clause. As the

Supreme Court observed in St. Cyr, this clause limits the reach of § 1252(b)(9); it applies “only

‘[w]ith respect to review of an order of removal under subsection (a)(1).’” Id. (quoting

§ 1252(b)(9)). Read literally, that language might dispose of Defendants’ § 1252(b)(9) defense

for precisely the same reason that § 1252(a)(5) does not apply: Plaintiffs do not seek review of

“an order of removal.” But, as the St. Cyr dissent explains, that reading of the statute proves too

much and would, among other things, render § 1252(b)(9) meaningless. Id. at 332 (Scalia, J.,

dissenting). That is, if § 1252(b)(9) applies only to the review of final orders of removal, what

work is done by its channeling of “all questions of law and fact . . . arising from any action taken

or proceeding brought to remove an alien” into review of the “final order” of removal? 8 U.S.C.

§ 1252(b)(9).

       The answer to that question is relatively straightforward: If an alien subject to a removal

proceeding wants to challenge “any action taken” to “remove” her from the United States, she

may do so only by seeking “judicial review of [the] final order” of removal. See St. Cyr, 533

U.S. at 332 (Scalia, J., dissenting). The zipper clause applies “[w]ith respect to review of an

                                                 25

                                                                                                       70
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page71
                                                              26of
                                                                 of122
                                                                    77



order of removal,” id. at 313 (majority opinion), because it folds all precedent challenges

“arising from” the removal “proceeding” or “action taken . . . to remove [the] alien” into review

of the final “order of removal,” 8 U.S.C. § 1252(b)(9). Although offered by the St. Cyr dissent,

that reading of the statute is not inconsistent with the majority’s conclusion that actions that are

not ever subject to judicial review under § 1252(a)(1) are also not subject to § 1252(b)(9)’s

channeling rule, St. Cyr, 533 U.S. at 313; that is, if there is no final order of removal, there is

nothing into which to fold the precedent challenges. Understood in this light, § 1292(b)(9)

functions to consolidate all challenges arising from a removal proceeding or action taken to

remove an alien into “review of [the final] order of removal,” 8 U.S.C. § 1252(b); see also St.

Cyr, 533 U.S. at 313 (“Subsection (b)(9) simply provides for the consolidation of issues to

brought in petitions for ‘[j]udicial review.’”), much in the way that a party to an administrative

adjudication must typically wait for a final decision before challenging any action taken or

proceeding brought leading up to the final agency action, see Bennett v. Spear, 520 U.S. 154,

177–78 (1997); Scenic Am. v. U.S. Dep’t of Transp., 836 F.3d 42, 55–56 (D.C. Cir. 2016).

       The second question focuses on the meaning of the phrase “arising from any action taken

or proceeding brought to remove an alien from the United States.” 8 U.S.C. § 1252(b)(9). The

Supreme Court recently considered the meaning of that phrase in Jennings v. Rodriguez, 138 S.

Ct. 830 (2018), and Nielsen v. Preap, 139 S. Ct. 954 (2019). Both Jennings and Preap involved

habeas petitions and class actions challenging the government’s authority to detain aliens, either:

(1) subject to ongoing removal proceedings, without providing periodic bond hearings

(Jennings); or (2) pursuant to mandatory detention rules, without regard to how long after their

release from prison on criminal changes they are taken into immigration custody (Preap). In

both cases, the Supreme Court held that § 1252(b)(9) did not strip the district courts of



                                                  26

                                                                                                       71
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page72
                                                              27of
                                                                 of122
                                                                    77



jurisdiction. See Preap, 139 S. Ct. at 962 (plurality opinion); see generally id. at 976–85

(Breyer, J., dissenting); Jennings, 138 S. Ct. at 839–41 (plurality opinion); id. at 876 (Breyer, J.,

dissenting).

        As Justice Alito explained for the Jennings plurality, “when confronted with capacious

phrases like ‘arising from,’” the Court has “eschewed ‘uncritical literalism’ leading to results that

‘no sensible person could have intended.’” 138 S. Ct. at 840 (plurality opinion) (quoting

Gobeille v. Liberty Mut. Ins. Co., 136 S. Ct. 936, 943 (2016) (internal quotation marks omitted)).

The Supreme Court, notably, took just that approach when interpreting the “very phrase” at issue

here as used in a subsequent provision of § 1252. Id. at 840–41 (plurality opinion). That

provision, § 1252(g), specifies that § 1252 constitutes the exclusive grant of jurisdiction “to hear

any cause or claim by or on behalf of any alien arising from the decision or action by the

Attorney General to commence proceedings, adjudicate cases, or execute removal orders against

any alien.” 8 U.S.C. § 1252(g) (emphasis added). In AADC, the Supreme Court did not

“interpret this language to sweep in any claim that can technically be said to ‘arise from’ the

three listed actions of the Attorney General” but, instead, “read the language to refer to just those

three specific actions themselves.” Jennings, 138 S. Ct. at 841 (plurality opinion); see id. at 876

(Breyer, J., dissenting).

        Having recognized that the phrase “arising from” does not sweep in every action or

decision connected in any way with the removal process, neither Jennings nor Preap endeavored

to announce a test that would govern in all cases. The Court did, however, hold in both cases

that § 1252(b)(9) did not “present a jurisdictional bar” because the respondents in those cases (1)

were “not asking for review of an order of removal;” (2) were “not challenging the decision to

detain them in the first place or to seek removal;” and (3) were “not even challenging any part of



                                                 27

                                                                                                        72
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page73
                                                              28of
                                                                 of122
                                                                    77



the process by which their removability will be determined.” Jennings, 138 S. Ct. at 841

(plurality opinion); see also Preap, 139 S. Ct. at 962 (plurality opinion) (quoting same).

       Against the backdrop of St. Cyr, AADC, Preap, and Jennings, the Court concludes that

§ 1252(b)(9) does not divest this Court of jurisdiction to adjudicate individual plaintiffs’ claims

for several reasons:

       First, the plain language of § 1252(b)(9) applies only to claims arising from “any action

taken or proceeding brought to remove an alien from the United States.” 8 U.S.C. § 1252(b)(9)

(emphasis added). In Jennings, the concurrence concluded (and the plurality assumed) that

detention typically “is an ‘action taken . . . to remove’ an alien.” 138 S. Ct. at 855 (Thomas, J.,

concurring in part and concurring in the judgment) (emphasis omitted); see also id., 138 S. Ct. at

841 n.3 (plurality opinion). The plurality, however, expressed doubt—albeit without deciding

the question, which was not before the Court—that the detention of an alien “under 8 U.S.C.

§ 1225(b)(1)(B)(ii) for consideration of [his or her] asylum application[]” constitutes an “action

taken . . . to remove” the alien “from the United States.” 138 S. Ct. at 840 & n.2 (plurality

opinion) (emphasis added). The concurrence’s view that the detentions at issue in Jennings were

“action[s] taken . . . to remove” aliens, moreover, was premised on the fact that “detention during

removal proceedings” is “an ‘aspect of the [removal] process.’” Id. at 854 (Thomas, J.,

concurring in part and concurring in the judgment).

       Here, in contrast, Plaintiffs do not challenge any aspect of the removal process. They do

not challenge or seek to set aside an order of removal, a decision to initiate removal proceedings,

the rejection of any defensive asylum claim, or a detention order. Rather, they bring a series of

facial challenges to a regulation that applies equally to affirmative and defensive applications for




                                                 28

                                                                                                       73
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page74
                                                              29of
                                                                 of122
                                                                    77



asylum, seeking to set aside the regulation itself.8 The challenged Rule is not an “action

taken . . . to remove an alien from the United States,” and was not promulgated as part of a

removal “proceeding.” 8 U.S.C. § 1252(b)(9). Just as it was “implausible” in AADC to construe

“the mention of three discrete events along the way the road to deportation” in § 1252(g) as “a

shorthand way of referring to all claims arising from deportation proceedings,” 525 U.S. at 482,

it is implausible to construe § 1252(b)(9)’s mention of an “action taken” or a “proceeding

brought to remove an alien” as shorthand for any agency action that might ultimately facilitate

the removal of a class of aliens. To borrow from AADC, this reading is not implausible “because

Congress is too unpoetic to use synecdoche, but because that literary device is incompatible with

the need for precision in legislative drafting.” Id. at 482.




8
   Because Plaintiffs challenge the lawfulness of the Rule—and not any individual asylum
application or order of removal—there is no merit to Defendants’ contention, see Dkt. 22 at 30,
that Plaintiffs fail to satisfy the final-agency-action requirement of the APA, see 5 U.S.C. § 704.
Although the Attorney General and the Secretary of Homeland Security have invited public
comment on the Interim Final Rule, there is no doubt that the Rule “mark[s] the ‘consummation
of the agenc[ies’] decisionmaking process” and that “legal consequences will flow” from it.
Bennett, 520 U.S. at 178. Nor is the Court convinced by Defendants’ late-asserted contention
that Plaintiffs’ claims are barred for failure to exhaust under 8 U.S.C. § 1252(d). Dkt. 81 at 5.
That provision merely requires an alien to “exhaust[] all administrative remedies” before “[a]
court may review a final order of removal.” 8 U.S.C. § 1252(d). Here, however, Plaintiffs have
not asked the Court to review a final order of removal. Finally, the Court concludes that
Defendants have waived their contention that Plaintiffs have an “adequate other remedy”
precluding review under the APA. Dkt. 81 at 6 n.4. That requirement, found at 5 U.S.C. § 704,
is not jurisdictional, Trudeau v. FTC, 456 F.3d 178, 183–84 (D.C. Cir. 2006), and Defendants’
effort to raise it in a footnote—included in a supplemental brief that the Court authorized only to
address unrelated issues—is insufficient to preserve the argument. See, e.g., CTS Corp. v. EPA,
759 F.3d 52, 64 (D.C. Cir. 2014) (“A footnote is no place to make a substantive legal argument .
. . hiding an argument there and then articulating it in only a conclusory fashion results in
forfeiture.”); Elec. Privacy Info. Ctr. v. IRS, 261 F. Supp. 3d 1, 13 (D.D.C. 2017) (holding that
claims raised only in footnotes of party’s brief were deemed forfeited), aff’d, 910 F.3d 1232
(D.C. Cir. 2018); Davis v. Bud & Papa, Inc., 885 F. Supp. 2d 85, 90 (D.D.C. 2012) (“[I]t is a
well-settled prudential doctrine that courts generally will not entertain new arguments first raised
in a reply brief.”).

                                                  29

                                                                                                       74
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page75
                                                              30of
                                                                 of122
                                                                    77



       Second, for similar reasons, this is not a case in which Plaintiffs seek judicial review of a

question of law or fact “arising from” an action taken or proceeding brought to remove an alien.

8 U.S.C. § 1252(b)(9). Even assuming that the individual plaintiffs’ removal proceedings, and

not the challenged Rule, are the “action[s] taken . . . to remove” them for purposes of §

1252(b)(9), the relevant question is “whether the legal questions in this case arise from such an

action,” Jennings, 138 S. Ct. at 841 n.3 (plurality opinion) (emphasis omitted and added). They

do not. To the contrary, Plaintiffs ask that the Court consider a series of questions of law

“arising from” a rulemaking of general applicability. Among other things, they ask that the

Court consider whether the Attorney General and the Secretary of Homeland Security acted

lawfully when they (1) promulgated the Rule without providing a timely opportunity for public

notice and comment and without publishing the rule thirty days in advance of its effective date,

(2) adopted a regulation limiting the eligibility of a class of aliens to seek asylum based on their

entry into the United States outside a designated port of entry; and (3) sought to adopt additional

“conditions or limitations on the consideration of an application for asylum” by regulation, while

ceding to the President the authority to define the scope and timing of those conditions or

limitations by proclamation. None of these questions arise “‘from [removal] proceedings’” or

from the “‘many . . . decisions or actions that may be part of the [removal] process.’” Jennings,

138 U.S. at 854 (Thomas, J., concurring in part and concurring in the judgment) (quoting AADC,

525 U.S. at 482–83). Rather, they “arise from” the challenged rulemaking.

       Defendants’ attempts to sidestep this clear textual limitation are unavailing. In

Defendants’ view, § 1252(b)(9) divests the district courts of jurisdiction to adjudicate “all issues

arising from removal proceedings or that can be raised in those proceedings.” Dkt. 22 at 27

(emphasis added); see also Dkt. 66 at 31. Because the individual plaintiffs are now in removal



                                                 30

                                                                                                       75
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page76
                                                              31of
                                                                 of122
                                                                    77



proceedings and could seek to bring their procedural and substantive challenges to the Rule in

those individual proceedings, Defendants contend that they are obligated to do so. But, even

aside from the fact that an immigration judge lacks the authority to set aside a regulation

promulgated by the Attorney General and the Secretary of Homeland Security, see Jafarzadeh,

270 F. Supp. 3d 296, 310 (D.D.C. 2017), Defendants’ reading cannot be reconciled with the

plain language of the statute. The question is not whether an issue could be raised in removal

proceedings, but rather whether it “arise[s] from” those proceedings. 8 U.S.C. § 1252(b)(9); see

also Jennings, 138 S. Ct. at 841 & n.3 (plurality opinion). Nor is Defendants’ position supported

by the cases they cite, which concern claims directly implicating the plaintiffs’ ability to defend

themselves in removal proceedings. See J.E.F.M., 837 F.3d at 1029 (challenging deprivation of

the right to counsel in removal proceedings); Aguilar, 510 F.3d at 13–14 (same); Vetcher v.

Sessions, 316 F. Supp. 3d 70, 75 (D.D.C. 2018) (challenging access to law library to defend

against removal). The claims in those cases challenged procedures intrinsic to individual

removal proceedings, which “arise from” those proceedings as contemplated by § 1252(b)(9) in a

way that a facial challenge to a regulation of general applicability does not.

       AADC, Jennings, and Preap all make clear that the phrase “arising from” cannot be

divorced from the terms it modifies, thereby transforming a defined restriction on § 1331

jurisdiction into an amorphous limitation on most, if not all, APA review of immigration rules.

As the Jennings plurality explained, the phrase “arising from” appears in both § 1252(b)(9) and

§ 1252(g)—and if courts must “read th[at] language” in § 1252(g) “to refer to just th[e] three

specific actions” listed in § 1252(g), courts must read § 1252(b)(9) in a similar manner. 138 S.

Ct. at 840–41 (plurality opinion). True, the specific actions listed in § 1252(b)(9)—“any action

taken or proceeding brought to remove an alien from the United States”—are more expansive



                                                 31

                                                                                                      76
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page77
                                                              32of
                                                                 of122
                                                                    77



than those listed in § 1252(g)—a “decision or action . . . to commence proceedings, adjudicate

cases, or execute removal orders against any alien.” But the operative phrase—“arising from”—

must mean the same thing in both subsections, see Gustafson v. Alloyd Co., 513 U.S. 561, 570

(1995) (adhering to the “normal rule of statutory construction that identical words used in

different parts of the same act are intended to have the same meaning” (internal quotation

omitted)), and cannot be used in either subsection to extend the reach of the channeling rule

beyond the actions or proceedings identified.

       Third, consideration of other portions of § 1252 confirms that Congress did not intend

§ 1252(b)(9) to sweep in the sort of APA challenges to a rulemaking that Plaintiffs bring here.

Most notably, § 1252(b)(4)(A) specifies that the record in cases governed by §1252(a) and

§ 1252(b)(9) “shall” consist of “only . . . the administrative record on which the order of removal

is based.” 8 U.S.C. § 1252(b)(4)(A) (emphasis added). Although that record might have some

bearing on an individual plaintiff’s standing to sue in any particular case, it has nothing to do

with the challenges Plaintiffs have brought in this case. Instead, the relevant record here consists

of the materials the Attorney General and the Secretary of Homeland Security considered in

deciding whether to issue the Rule and in considering whether to invoke the APA’s exceptions to

the usual notice-and-comment and advanced-publication requirements. Without that record,

which § 1252(b)(4)(A) precludes the courts of appeals from considering, it is difficult to fathom

how meaningful judicial review of individual plaintiffs’ claims could occur. Similarly,

§ 1252(b)(4) sets forth the governing standards of review, which treat “administrative findings of

fact” as “conclusive unless any reasonable adjudicator would be compelled to conclude to the

contrary,” 8 U.S.C. § 1252(b)(4)(B); treat “a decision that an alien is not eligible for admission”

as “conclusive unless manifestly contrary to law,” id. § 1252(b)(4)(C); and accord “conclusive”



                                                 32

                                                                                                       77
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page78
                                                              33of
                                                                 of122
                                                                    77



weight to “the Attorney General’s discretionary judgment whether to grant” asylum to an

applicant “unless manifestly contrary to the law and an abuse of discretion,” id. § 1252(b)(4)(D).

These standards, unique to the removal process, would leave no room for the courts of appeals to

evaluate the lawfulness of the Rule under APA standards.

       Fourth, the Supreme Court has recognized—in similar circumstances and interpreting a

similar statutory provision—that district courts have jurisdiction over “general collateral

challenges to [unlawful] practices and policies used by [immigration authorities].” McNary v.

Haitian Refugee Ctr., 498 U.S. 479, 492 (1991). In 1986, Congress enacted the Immigration

Reform and Control Act (“IRCA”), Pub. L. No. 99-603, 100 Stat. 3359, which, among other

things, allowed alien farmworkers who had resided in the United States and performed at least

ninety days of qualifying agricultural work during a specified period to apply for adjustment of

status to “special agricultural workers” (“SAWs”). 8 U.S.C. § 1160(a). IRCA, however,

allowed only limited “administrative or judicial review of a determination respecting an

application for adjustment of status” and, in particular, provided that “[t]here shall be judicial

review of such a denial only in the judicial review of an order of exclusion or deportation.” Id. §

1160(e). In McNary, the plaintiffs challenged certain “practices and policies” adopted by the

Immigration and Naturalization Service (“INS”)—the predecessor agency to the United States

Citizenship and Immigration Service—“in [the] administration of the SAW program.” 498 U.S.

at 487. In response to the government’s contention that the district court lacked jurisdiction to

consider that challenge, the Supreme Court held that § 1160(e) did not divest the district court of

jurisdiction over the plaintiffs’ pattern or practice claims. Id. at 491–95.

       McNary premised its holding on two relevant considerations, both of which apply in the

present context with equal or greater force. First, and most significantly, the Supreme Court



                                                 33

                                                                                                      78
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page79
                                                              34of
                                                                 of122
                                                                    77



focused on the words of the jurisdiction-limiting provision, which applied only to judicial review

“‘of a determination respecting an application’ for SAW status,” and which channeled only

“‘judicial review of such a denial’” into the Hobbs Act procedures for reviewing final exclusion

or deportation orders. Id. at 492 (quoting 8 U.S.C. § 1160(e)(1) and (e)(3)). Like the provision

at issue in McNary, § 1252(b)(9) applies to challenges to specific actions—that is, “any action

taken or proceeding brought to remove an alien from the United States,” 8 U.S.C. § 1252(b)(9)

(emphasis added)—and not to challenges of the type Plaintiffs press here.9 Jafarzadeh, 270 F.


9
  The Court of Appeals for the Ninth Circuit observed that, in enacting IIRIRA, “Congress was
legislating against the backdrop of recent Supreme Court law,” and that McNary “offered a
blueprint for how Congress could draft a jurisdiction-channeling statute that would cover not
only individual challenges to agency decisions, but also broader challenges to agency policies
and practices.” J.E.F.M., 837 F.3d at 1034. According to the Ninth Circuit, that “blueprint”
appeared in the following passage:

       [H]ad Congress intended the limited review provisions of [§ 1160(e)] . . . to
       encompass challenges to INS procedures and practices, it could easily have used
       broader statutory language. Congress could, for example, have . . . channel[ed]
       into the Reform Act’s special review procedures “all causes . . . arising under
       any of the provisions” of the legalization program. It moreover could have
       modeled [§ 1160(e)] on 38 U.S.C. § 211(a), which governs review of veterans’
       benefit claims, by referring to review “on all questions of law and fact” under
       the SAW legalization program.

McNary, 498 U.S. at 494. Congress’s use of the phrase “all questions of law and fact” in
§ 1252(b)(9) led the Ninth Circuit to conclude that Congress must have intended to “include[e]
policies-and-practices challenges” in § 1252(b)(9)’s channeling provisions. J.E.F.M., 837 F.3d
at 1029. That might be right with respect to certain types of policy and practice claims but, if
anything, the “blueprint” that the Supreme Court offered in McNary counsels against the
conclusion that § 1252(b)(9) reaches Plaintiffs’ challenge here. To be sure, the model that the
McNary Court referenced—38 U.S.C. § 211(a)—used the phrase “any question of law or fact.”
38 U.S.C. § 211 (1982). But what matters is what comes next: Section 211(a) did not identify a
particular type of proceeding in which such questions might arise but, rather, applied the any-
question-of-law-or-fact standard to all “[t]he decisions of the Administrator [of Veterans Affairs]
. . . under any law administered by the Veterans’ Affairs Administration providing benefits for
veterans.” Id. Had Congress followed that sweeping blueprint here, it would have provided for
Hobbs Act review of “all questions of law and fact” arising from decisions of the Department of
Justice or the Department of Homeland Security “under any law administered by” either agency
relating to immigration.

                                                34

                                                                                                      79
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page80
                                                              35of
                                                                 of122
                                                                    77



Supp. 3d at 309. Second, the Supreme Court stressed that the statutory scheme at issue in

McNary limited review to the “administrative record,” and specified that “‘the findings of fact

and determinations contained in such record shall be conclusive unless the applicant can

establish abuse of discretion or that the findings are directly contrary to clear and convincing

facts contained in the record considered as a whole.’” McNary, 498 U.S. at 493 (quoting 8

U.S.C. § 1160(e)(3)(B)). Because that administrative record did not speak to the type of

challenge that the McNary plaintiffs brought, and because the “‘abuse-of discretion’ standard”

made “no sense” if the judicial review provisions were read to encompass pattern or practice

claims, the Court further concluded that “the language of” § 1160(e)(3)(B) added “substantial

credence to the conclusion that [IRCA’s] review provision [did] not apply to challenges to the

INS’[s] practices and procedures in administering the SAW program.” Id. at 493–94. For the

reasons explained above, the same conclusion applies here. In short, “as in McNary, [P]laintiffs

raise claims that are outside the scope of the administrative process.” Jafarzadeh, 270 F. Supp.

3d at 309.

       The D.C. Circuit’s “cases interpreting McNary hew to [the] distinction between collateral

and particularized claims” and hold that similar jurisdiction-limiting provisions “only bar

claimants from circumventing statutory provisions that give appellate courts jurisdiction to hear

their . . . challenges.” Gen. Elec. Co., 610 F.3d at 126–27. That distinction also coheres with

other Supreme Court precedent holding that “[p]rovisions for agency review do not restrict

judicial review unless the ‘statutory scheme’ displays a ‘fairly discernible’ intent to limit

jurisdiction, and the claims at issue ‘are of the type Congress intended to be reviewed within

th[e] statutory structure.’” Free Enter. Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S.

477, 489 (2010) (quoting Thunder Basin Coal Co. v. Reich, 510 U.S. 200, 207, 212 (1994)).



                                                 35

                                                                                                    80
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page81
                                                              36of
                                                                 of122
                                                                    77



Under that line of authority, courts must “presume that Congress does not intend to limit

jurisdiction if ‘a finding of preclusion could foreclose all meaningful judicial review’; if the suit

is ‘wholly collateral to a statute’s review provisions’; and if the claims are ‘outside the agency’s

expertise.’” Id. at 489–90 (quoting Thunder Basin Coal Co., 510 U.S. at 212–13 (emphasis

added)); see also Am. Fed’n of Gov’t Emps., AFL-CIO, 2019 WL 3122446, at *3.

       Adopting Defendants’ position here “could” deprive some or all of the individual

plaintiffs of “meaningful judicial review.” Thunder Basin Coal Co., 510 U.S. at 212–13.

Consider just one example. Those who seek asylum often also seek withholding of removal,

which holds applicants to a higher standard of proof and affords fewer benefits if granted—most

notably, it does not provide a path to lawful permanent resident status or citizenship. See 83 Fed.

Reg. at 55,939. As a result, if an individual plaintiff is denied asylum but granted withholding of

removal, she will not be subject to a final order of removal and will not, in all likelihood, have

the opportunity to obtain judicial review of the asylum denial under § 1252(a).10 See, e.g.,

Karshe v. Gonzales, 161 F. App’x 726, 2006 WL 64426 at *1 (9th Cir. 2006); Zeng v. INS, 83 F.

App’x 264, 2003 WL 22977463 at * 1 (9th Cir. 2003). Requiring an individual plaintiff to

forego a claim for withholding of removal—and thus subject themselves to the risk of removal—

in order to obtain judicial review of an asylum denial would arguably violate U.S. treaty

obligations. See Article 33(1), United Nations Convention Relating to the Status of Refugees,

189 U.N.T.S. 150, 176 (1954), reprinted in 19 U.S.T. 6259, 6276, T.I.A.S. No. 6577 (1968);

Cardoza–Fonseca, 480 U.S. at 428–29; Murray v. Schooner Charming Betsy, 6 U.S. (2 Cranch)


10
   Although the Court need not decide for present purposes whether any post-McNary Supreme
Court precedent is to the contrary, the Court notes the D.C. Circuit has held: “Properly read, . . .
McNary’s conclusion that the immigration statute’s jurisdiction-stripping provision presented no
bar to a pattern and practice suit did not depend on the unavailability of alternative means of
judicial review.” Gen. Elec. Co., 610 F.3d at 126.

                                                  36

                                                                                                        81
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page82
                                                              37of
                                                                 of122
                                                                    77



64, 118 (1804) (holding that a statute “ought never to be construed to violate the law of nations if

any other possible construction remains”). But, even putting that question of international law

aside, it would constitute “an odd procedure for Congress to choose” to provide for judicial

review of the Rule, Free Enter. Fund, 561 U.S. at 490, and distinguishes this case from

precedents holding that a plaintiff’s inability “to obtain pre-implementation’ review” of a

challenged practice does not deprive the plaintiff of all meaningful judicial review, Am. Fed’n of

Gov’t Emps., AFL-CIO, 2019 WL 3122446, at *4.

       Plaintiffs’ challenges are also “wholly collateral,” Free Enter. Fund, 561 U.S. at 489, to

“any action taken or proceeding brought to remove an alien from the United States,” 8 U.S.C.

§ 1252(b)(9). As explained above, the action challenged is the Attorney General and Secretary

of Homeland Security’s promulgation of the Interim Final Rule; Plaintiffs do not seek to

overturn any asylum decision and do not challenge anything occurring in any removal

proceeding. “[N]either the immigration judge nor the Board of Immigration Appeals can

review” whether the Attorney General and Secretary of Homeland Security complied with the

substantive and procedural requirements of the APA when they promulgated the Interim Final

Rule. Jafarzadeh, 270 F. Supp. 3d at 310.

       Finally, for similar reasons, Plaintiffs’ challenges “are also outside the . . . competence

and expertise” of asylum officers, immigration judges, and the BIA. Free Enter. Fund, 561 U.S.

at 478. Nothing within the expertise of these decisionmakers will have any bearing on the claims

Plaintiffs assert. To the contrary, because Plaintiffs challenge the Rule—and not its

implementation—the relevant facts, expert judgments, and theory of statutory interpretation that

the Court must review reside in the Administrative Record and in the Rule itself. See SEC v.

Chenery Corp., 332 U.S. 194, 196 (1947); Citizens to Preserve Overton Park, Inc., v. Volpe, 401



                                                 37

                                                                                                       82
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page83
                                                              38of
                                                                 of122
                                                                    77



U.S. 402, 419–20 (1971); Comm. for Creative Non-Violence v. Lujan, 908 F.2d 992, 997 (D.C.

Cir. 1990). It is, in other words, “black-letter administrative law that in an [APA] case, a

reviewing court should have before it neither more nor less information than did the agency

when it made its decision.” CTS Corp. v. EPA, 759 F.3d 52, 64 (D.C. Cir. 2014). Nor is there

any reason to believe, in the circumstances of this case, that an immigration judge or the BIA

would have any relevant expertise to bring to bear on the administrative law questions the case

poses or that they would be better situated than the Court to determine whether phrases like “may

apply” and “is eligible” mean the same thing. This is not a case that requires detailed knowledge

of a complex regulatory scheme. In short, nothing an asylum officer, an immigration judge, or

the BIA might offer “could ‘obviate the need to address’ . . . [Plaintiffs’] statutory claims,” could

“moot” one or more of those claims, or is likely meaningfully to inform the judiciary’s

consideration of Plaintiffs’ facial challenge to the Interim Final Rule. Am. Fed’n of Gov’t Emps.,

AFL-CIO, No. 18-5289, 2019 WL 3122446, at *8 (quoting Jarkesy v. SEC, 803 F.3d 9, 29 (D.C.

Cir. 2015)).

       For all of these reasons, the Court concludes that it has federal question jurisdiction over

the individual plaintiffs’ claims under 28 U.S.C. § 1331, and that nothing in § 1252(a)(5) or

§ 1252(b)(9) divests this Court of that jurisdiction.

               c. 8 U.S.C. § 1252(e)(3)

       The parties have also devoted considerable attention to whether the Court has jurisdiction

over at least some of the individual plaintiffs’ claims, in any event, under 8 U.S.C. § 1252(e)(3).

That provision confers original jurisdiction on the United States District Court for the District of

Columbia to review “determinations” made in the implementation of the expedited removal

provisions of the INA, including jurisdiction to decide “whether . . . any regulation issued to

implement [the expedited removal provision] is . . . in violation of law.” 8 U.S.C.
                                                 38

                                                                                                        83
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page84
                                                              39of
                                                                 of122
                                                                    77



§ 1252(e)(3)(A). Any such challenge must be brought “no later than 60 days after the date the

challenged . . . regulation is first implemented,” id. § 1252(e)(3)(b), and the court may not

“certify a class under Rule 23,” id. § 1252(e)(1)(B). Section 1252(e)(3) is potentially relevant

here because the Rule amends both the general regulation applicable to asylum eligibility and the

regulation specifically applicable in expedited removal proceedings. See 83 Fed. Reg. at 55,952

(amending both 8 C.F.R. § 208.13 and 8 C.F.R. § 208.30).

       According to Defendants, § 1252(e)(3) does not provide this Court with jurisdiction

because none of the individual plaintiffs are currently in expedited removal proceedings. Dkt. 81

at 2–3. That contention, however, disregards the maxim that, at least for cases originally filed in

federal court, subject matter jurisdiction “depends upon the state of things at the time the action

is brought,” Mollan v. Torrance, 22 U.S. (9 Wheat.) 537, 539 (1824); see also Grupo Dataflux v.

Atlas Glob. Grp. L.P., 541 U.S. 567, 570–71 (2004) (“[T]ime-of-filing rule is hornbook law

(quite literally) taught to first-year law students in any basic course on federal civil procedure.”),

or, if a complaint is amended in a manner that affects the jurisdictional allegations, subject

matter jurisdiction is determined at the time the amended complaint is filed, see Rockwell Int’l

Corp. v. United States, 549 U.S. 457, 473 (2007) (noting, for example, that “withdrawal of

[relevant] allegations” may divest the court of jurisdiction, “unless they are replaced by others

that establish jurisdiction”). Where multiple plaintiffs assert claims seeking precisely the same

declaratory or injunctive relief, moreover, and where the court has subject matter jurisdiction to

consider the claims of at least one of those plaintiffs, the court need not address its jurisdiction to

consider the claims of the remaining plaintiffs. See, e.g., Clinton v. City of New York, 524 U.S.

417, 434–35 (1998) (Article III jurisdiction); Bowsher v. Synar, 478 U.S. 714, 721 (1986)

(same); Sec’y of the Interior v. California, 464 U.S. 312, 319 n.3 (1984) (same). As a result,



                                                  39

                                                                                                          84
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page85
                                                              40of
                                                                 of122
                                                                    77



Plaintiffs need only demonstrate that the Court has jurisdiction under § 1252(e)(3) over the

claims of at least one of the individual plaintiffs.

        Although the parties dispute whether a number of the individual plaintiffs (D.R., P.R.,

G.R., L.C.V.R., C.S.C.C., R.G.G., N.A.G.A., K.P.P.V., R.D.P.V., and Y.A.L.P.) remained in

expedited removal proceedings on December 18, 2018—the day the O.A. and S.M.S.R. Plaintiffs

filed their amended complaints—Defendants concede that at least one plaintiff, A.V., was in

expedited removal proceedings until at least May 24, 2019.11 See Dkt. 90 at 11 (Defs’ SUMF

¶ 46) (“After entering the United States on November 11, 2018, Plaintiff A.V. was issued a

Notice and Order of Expedited Removal under 8 U.S.C. § 1225(b)(1) on November 12, 2018.”);

Dkt. 22 at 29; Dkt. 66 at 19. Indeed, as of May 29, 2019—the day the Court held oral

argument—“the government had not notified either A.V. or [her counsel] that she had been

issued a Notice to Appear and placed into ordinary removal proceedings.” Dkt. 80-1 at 4 (Walsh

Decl. ¶ 15). Thus, on the day A.V. filed suit and on the day she filed her amended complaint,

she was in expedited removal proceedings under § 1225.

        Defendants do not take issue with the rule that statutory jurisdiction is, in the usual

course, decided based on the facts as they existed at the time the complaint or amended

complaint was filed. That rule, moreover, is entirely sensible. It would hardly promote “the just,

speedy, and inexpensive determination of every action and proceeding,” Fed. R. Civ. P. 1, for


11
    The parties disagree, for example, about when, as a factual matter, the Department of
Homeland Security made final credible fear determinations as to plaintiffs D.R. and P.R.,
compare Dkt. 81 at 2 n.1, with Dkt. 85 at 1–2; and whether, as a legal matter, aliens remain in
expedited removal proceedings until they receive a credible fear interview, until they receive a
Notice to Appear without a time and date, until they receive a Notice to Appear with a time and
date, or until their Notice to Appear is filed with the immigration court, compare Dkt. 85 at 2;
Dkt. 80 at 7–8, with Dkt. 81 at 4. The Court notes, however, that the Department’s own
regulations specify that full removal proceedings are not commenced until the Notice to Appear
is filed with the immigration court. See 8 C.F.R. § 1239.1.

                                                  40

                                                                                                     85
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page86
                                                              41of
                                                                 of122
                                                                    77



example, for one court—properly vested with statutory jurisdiction—to spend weeks, months, or

years adjudicating a case, only to yield jurisdiction to an entirely different court based on

intervening events, and for the second court to need to start from square one. Departing from the

established rule would also invite forum shopping and other mischief, at least to the extent that

one or more of the parties to the litigation is able to affect the court’s statutory jurisdiction based

on their post-complaint actions. The usual rule, moreover, dates back to the early days of the

republic, see Mollan, 22 U.S. (9 Wheat.) at 539, and Congress has legislated against this settled

principle since then, Miles v. Apex Marine Corp., 498 U.S. 19, 32 (1990) (“We assume that

Congress is aware of existing law when it passes legislation.”).

        Defendants argue that A.V.’s claims do not implicate that usual rule because she is no

longer in expedited removal proceedings and, thus, will never receive a “‘determination’ under

section 1225(b).” Dkt. 81 at 10. That fact, in Defendants’ view, does more than alter the initial

jurisdictional terrain—it means that A.V. will never be subject to a “determination” under the

expedited removal provision, and it means that the Court cannot afford her any relief with

respect to a “determination” ordering her expedited removal. Id. (quoting 8 U.S.C.

§ 1252(e)(3)). In other words, according to Defendants, the government’s decision to move A.V.

from expedited to full removal proceedings has “mooted” her right to invoke this Court’s

jurisdiction under § 1252(e)(3). That contention is flawed in a number of respects.

        First, Defendants’ argument misunderstands the mootness doctrine. It is a claim, and not

jurisdiction, that can become moot based on changed circumstances, and, here, A.V.’s claim is

premised on the APA, not on § 1252(e)(3). To the extent Defendants implicitly disagree, they

fail to identify any feature of § 1252(e)(3) suggesting that it provides a cause of action, much less




                                                  41

                                                                                                          86
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page87
                                                              42of
                                                                 of122
                                                                    77



an exclusive cause of action for claims brought challenging implementation of the expedited

removal statute.

       Second, to the extent Defendants contend that § 1252(e)(3) vests this Court with

jurisdiction only after the Department of Homeland Security makes a “determination” respecting

expedited removal and that, because A.V. is no longer in expedited removal proceedings, this

predicate will never be satisfied, they misread the statute. The language of § 1252(e)(3) is plain:

it applies to both “judicial review of determinations” made under the expedited removal

provision and to judicial review of the “implementation” of that provision.12 Any suggestion that

review is nonetheless unavailable unless and until the Department makes a final determination of

expedited removal is both unsupported by the text and at odds with the fact that a challenge must

be brought within sixty days of the “first implement[ation]” of a challenged regulation, see Am.

Immigration Lawyers Ass’n v. Reno, 199 F.3d 1352, 1354 (D.C. Cir. 2000). Under Defendants’

reading of § 1252(e)(3), the sixty-day deadline would mean that an alien’s ability to press her

claim concerning the implementation of the expedited removal scheme is based wholly on

happenstance: If the government happens to make a final determination as to her expedited

removal within the sixty-day window, she can bring a claim challenging the system. If the

government does not enter such a determination within sixty days, that same alien is out of luck.

The Court doubts that Congress intended such an arbitrary result.




12
    Section 1252(e)(3) refers to “[j]udicial review of determinations under [§ 1225(b)] and its
implementation.” 8 U.S.C. § 1252(e)(3). One might argue that “its implementation” refers to
implementation of the removal order, and not to implementation of § 1225(b). That, however, is
not the best reading of the provision. Among other things, the reference to “implementation” is
in the singular, as is the reference to “section 1225(b),” while the reference to “determinations”
is in the plural.

                                                42

                                                                                                      87
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page88
                                                              43of
                                                                 of122
                                                                    77



       Third, Defendants’ argument proves too much. At oral argument, counsel conceded that,

under Defendants’ reading of the statute, this Court would lose jurisdiction under § 1252(e)(3) if

the government moves the plaintiff from expedited to full removal proceedings—up to the

moment the Court enters final judgment. Dkt. 79 at 58–59 (May 29, 2019 Hrg. Tr.). That

reading of the statute would attribute to Congress an intent to empower the government to avoid

an unfavorable decision at any time, so long as the government acts before the Court enters final

judgment. Considered against the backdrop of the usual rule, which fixes statutory jurisdiction at

the time the complaint is filed, that contention is a step too far. There is no reason to believe that

Congress intended to cede to the government the unique capacity to shift fora at its whim.

       Notwithstanding these problems with Defendants’ argument, the Court is unpersuaded

that § 1252(e)(3) applies here, for essentially the same reasons that it is unpersuaded that

§ 1252(a)(5) and § 1252(b)(9) apply. Most importantly, § 1252(e)(3) is about challenges to

expedited removal orders and the implementation of the expedited removal provisions that

Congress enacted in IIRIRA. This case, in contrast, presents neither a challenge to a removal

order nor a challenge to the statutory or regulatory system for expedited removal. Rather, as

explained in greater detail above, Plaintiffs assert a facial challenge to a rule governing eligibility

for asylum, whether sought in a defensive or affirmative application. That is why § 1252—as a

whole—does not apply to Plaintiffs’ challenges, and it is why the Court has statutory

jurisdiction. But, even if Defendants were correct that § 1252 had some bearing on this case, the

bottom line would be the same. That is because § 1252(e)(3) sweeps, if anything, more broadly

than § 1252(a)(5) and § 1252(b)(9)—it does not apply merely to removal proceedings and

actions taken to remove an alien, but to the implementation of the expedited removal provisions

of IIRIRA—and the government’s post-complaint decision to move A.V. from expedited to full



                                                  43

                                                                                                          88
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page89
                                                              44of
                                                                 of122
                                                                    77



removal proceedings would not divest the Court of whatever jurisdiction it had at the time the

complaints were filed.

                                              *     *    *

       The Court, accordingly, concludes that it has statutory jurisdiction under 28 U.S.C.

§ 1331 to consider the Plaintiffs’ claims, because § 1252 does not divest the Court of jurisdiction

over the individual plaintiffs’ claims and because Defendants raise no statutory, jurisdictional

defense to the organizational plaintiffs’ claims.

       2.      Article III Standing and Zone of Interests Standing

       Defendants next argue that the organizational plaintiffs lack Article III and prudential (or

“zone of interests”) standing and that the individual plaintiffs lack Article III standing.13

“Because Article III limits federal judicial jurisdiction to cases and controversies, see U.S. Const.

art. III, § 2, federal courts are without authority” to decide disputes unless the plaintiff has

standing—that is, “‘a personal stake in the outcome of the controversy [sufficient] to

warrant his invocation of federal-court jurisdiction.’” Chamber of Commerce v. EPA, 642 F.3d

192, 199 (D.C. Cir. 2011) (quoting Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009)).

This fundamental limitation “is founded in concern about the proper—and properly limited—

role of the courts in a democratic society.” Summers, 555 U.S. at 492–93 (quoting Warth v.

Seldin, 422 U.S. 490, 498 (1975)). To demonstrate Article III standing, a plaintiff must

demonstrate a “concrete and particularized” injury that is “fairly traceable” to the defendant’s

conduct and “that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1547–48 (2016) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560


13
   Even though “zone of interests” standing is not jurisdictional, see Lexmark Int’l, Inc. v. Static
Control Components, Inc., 572 U.S. 118, 126, 128 n.4 (2014), the Court addresses it here as a
threshold issue.

                                                    44

                                                                                                        89
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page90
                                                              45of
                                                                 of122
                                                                    77



(1992)). “At least one plaintiff must have standing to seek each form of relief requested,” Town

of Chester, N.Y. v. Laroe Estates, Inc., 137 S. Ct. 1645, 1651 (2017), and that party “bears the

burden of establishing” the elements of standing “with the manner and degree of evidence

required at the successive stages of the litigation,” Lujan, 504 U.S. at 561.

               a. Organizational Plaintiffs

       The Court begins with the organizational plaintiffs. An organization “can assert standing

on its own behalf, on behalf of its members or both.” Equal Rights Ctr. v. Post Props., Inc., 633

F.3d 1136, 1138 (D.C. Cir. 2011). Here, the organizational plaintiffs rely on the first approach,

“which requires [them], like an individual plaintiff, to show ‘actual or threatened injury in fact

that is fairly traceable to the alleged illegal action and likely to be redressed by a favorable court

decision.’” Id. (quoting Spann v. Colonial Village, Inc., 899 F.2d 24, 27 (D.C. Cir. 1990)). For

support, Plaintiffs rely on Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982). In that

case, a fair housing organization claimed that the defendant’s discriminatory housing practices

“frustrated” the organization’s ability to “provide counseling and referral services for low- and

moderate-income homeseekers,” forcing it “to devote significant resources to identify and

counteract” the alleged discriminatory practices. Id. The Supreme Court held that “there [could]

be no question that the organization . . . suffered injury in fact” because it established a “concrete

and demonstrable injury to the organization’s activities—with the consequent drain on the

organization’s resources—[that] constitute[d] far more than simply a setback to the

organization’s abstract social interests.” Id.

       The D.C. Circuit “has applied Havens Realty to justify organizational standing in a wide

range of circumstances.” Abigail All. for Better Access to Developmental Drugs v. Eschenbach,

469 F.3d 129, 133 (D.C. Cir. 2006) (collecting cases); see also 13A Charles Alan Wright et

al., Federal Practice & Procedure § 3531.9.5 (3d ed. Sept. 2018) (same). That said, Havens is
                                                  45

                                                                                                         90
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page91
                                                              46of
                                                                 of122
                                                                    77



not without limits: A plaintiff must show more than a mere “setback to the organization’s

abstract social interests,” Havens, 455 U.S. at 379, a “self-inflicted budgetary choice,’” Am.

Soc’y for Prevention of Cruelty to Animals v. Feld Entm’t, Inc., 659 F.3d 13, 25 (D.C. Cir. 2011)

(“ASPCA”), or an effect on the “organization[’s] lobbying activities,” Ams. for Safe Access v.

DEA, 706 F.3d 438, 457 (D.C. Cir. 2013). An organization seeking to establish Havens standing

must clear two hurdles. First, it “must show a ‘direct conflict between the defendant’s conduct

and the organization’s mission.’” ASPCA, 659 F.3d at 25 (quoting Nat’l Treasury Emps. Union

v. United States, 101 F.3d 1423, 1430 (D.C. Cir. 1996)). If it can do so, the Court must then “ask

whether the plaintiff used its resources to counteract that injury.” Id. “[A]n organization may

not,” however, “‘manufacture the injury necessary to maintain a suit from its expenditure of

resources on that very suit.’” Id. (quoting Spann, 899 F.2d at 27).

       Plaintiffs have met this burden. Both CAIR Coalition and RAICES have identified

various ways that the Rule would frustrate their missions of providing direct legal services to

asylum seekers. Dkt. 39 at 46–56 (S.M.S.R. Amend. Compl. ¶¶ 213–255). The declaration of

CAIR Coalition’s litigation director, for example, describes the organization’s mission in detail

and explains how the Rule will interfere with that mission and will, if allowed to take effect,

impose substantial, tangible costs on the organization. See Dkt. 6-5 at 2–11 (Cubas Decl. ¶¶ 3–

39), S.M.S.R. et al. v. Trump et al. (No. 18-2838). In particular, according to the declaration, the

Rule will either dramatically reduce the number of clients that CAIR Coalition can serve or will

require it to “raise more funds to serve the same number of clients.” Id. at 5 (Cubas Decl. ¶ 14).

To take just one example, if CAIR Coalition’s clients are ineligible for asylum, the organization

will need to assist them in seeking withholding of removal, which requires that applicants meet a

substantially more demanding test (“reasonable fear” as compared to “credible fear”), and will,



                                                 46

                                                                                                       91
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page92
                                                              47of
                                                                 of122
                                                                    77



as a result, require “double th[e] time [to] prepar[e]” them for interviews. Id. at 7 (Cubas Decl.

¶ 22). More cases, moreover, will “move directly to trial at immigration court,” which will

further tax CAIR Coalition’s resources. Id. at 10 (Cubas Decl. ¶¶ 33–34). And at the same time

that the Rule will impose these additional demands on the organization, it will diminish a portion

of CAIR Coalition’s funding, which “is tied [in part] to the number of adult clients that the

organization serves each year.” Id. at 11 (Cubas Decl. ¶ 38).

       Similarly, RAICES attests that the Rule will frustrate its mission and will impose

substantial, tangible burdens on the organization. Dkt. 39 at 52 (S.M.S.R. Amend. Compl.

¶ 238). The declaration of RAICES’s chief legal programs officer describes the mission of the

organization and explains how the Rule will undermine that mission and will impose additional

costs on the organization. See Dkt. 6-6 at 2–11 (Garza Pareja Decl. ¶¶ 3–36), S.M.S.R. et al. v.

Trump et al. (No. 18-2838). According to the declaration, the Rule will require RAICES “to

divert scarce resources—including staff time—to: (1) creating new intake procedures for

detained families; (2) preparing [affected] asylum seekers for more onerous reasonable fear

interviews; (3) preparing children of [affected] asylum seekers for reasonable fear

interviews . . . ; (4) appealing more negative determinations to immigration court and beyond; (5)

preparing unaccompanied minors to testify and be cross-examined in immigration court, rather

than at the non-adversarial Asylum Office; (6) assisting families to prepare multiple applications

for relief, instead of one application with derivative family members; (7) creating new resources

and policies to implement these changes; (8) training staff on these new policies; and (9)

retraining staff from certain programs to move into new roles to implement these policies.” Id. at

9–10 (Garza Pareja Decl. ¶ 32). The organization, as a result, will “be unable to represent the

same number of clients that it does currently,” will need to “spend more resources on each



                                                47

                                                                                                     92
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page93
                                                              48of
                                                                 of122
                                                                    77



individual case,” and will be “force[d] . . . to divert scarce resources away from other important

programs.” Id. at 3 (Garza Pareja Decl. ¶ 6).

       These uncontested declarations demonstrate that the Rule directly conflicts with the

missions of the organizational plaintiffs and that it will require them to use substantial “resources

to counteract that injury.” ASPCA, 659 F.3d at 25. No more is required to establish standing

under Havens. Defendants disagree, arguing that “nothing in the [R]ule prevents CAIR

[Coalition] or RAICES from continuing to represent asylum-seeking clients.” Dkt. 31 at 32.

That is correct, but immaterial. Courts have never required an organization to prove that is it

entirely hamstrung by challenged actions; a direct conflict is one in which a defendant’s actions

cause a “perceptibl[e] impair[ment]” of the organization’s mission that makes its “overall task

more difficult.” Nat’l Treasury Emps. Union, 101 F.3d at 1429 (quoting Fair Emp’t Council of

Greater Washington, Inc. v. BMC Mktg. Corp., 28 F.3d 1268, 1276 (D.C. Cir. 1994)). CAIR

Coalition and RAICES have made such a showing here.

       Defendants also argue that the organizational plaintiffs fail the zone of interests test. Dkt.

31 at 33–34. The Court, once again, disagrees. Zone of interests standing is not a jurisdictional

doctrine but, rather, requires that the “plaintiff’s complaint falls within the zone of interests

protected by the law invoked.” Lexmark Int’l, 572 U.S. at 126. The zone of interests test is, in

other words, a “tool for determining who may invoke the cause of action” created in the statute at

issue. Id. at 130. “[I]n keeping with Congress’s ‘evident intent’ when enacting the APA ‘to

make agency action presumptively reviewable,’” the test, at least in the APA context, “‘is not

meant to be especially demanding.’” Match–E–Be–Nash–She–Wish Band of Pottawatomi

Indians v. Patchak, 567 U.S. 209, 225 (2012) (quoting Clarke v. Secs. Indus. Ass’n, 479 U.S.

388, 399–400 (1987)). “The interest [the plaintiff] asserts must be ‘arguably within the zone of



                                                  48

                                                                                                        93
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page94
                                                              49of
                                                                 of122
                                                                    77



interests to be protected or regulated by the [underlying] statute’ that [the plaintiff] says was

violated.” Id. at 224 (quoting Ass’n of Data Processing Serv. Orgs., Inc. v. Camp, 397 U.S. 150,

153 (1970)). Courts “do not require any ‘indication of congressional purpose to benefit the

would-be plaintiff,’” and the Supreme Court has “always conspicuously included the word

‘arguably’ in the test to indicate that the benefit of any doubt goes to the plaintiff.” Id. (quoting

Clarke, 479 U.S. at 399–400). “The test forecloses suit only when a plaintiff’s ‘interests are so

marginally related to or inconsistent with the purposes implicit in the statute that it cannot

reasonably be assumed that Congress intended to permit the suit.’” Id. (quoting Clarke, 479 U.S.

at 399).

       The organizational plaintiffs easily meet this permissive test. To start, the organizational

plaintiffs’ interest in providing legal assistance to as many asylum seekers as they can is

consistent with the INA’s purpose to “establish[ ] . . . [the] statutory procedure for granting

asylum to refugees.” Cardoza-Fonseca, 480 U.S. at 427. Even more to the point, the

organizational plaintiffs’ interest in representing asylum seekers furthers the purposes of the

INA. As the Ninth Circuit observed in East Bay II, the INA includes provisions designed “to

ensure that pro bono legal services of the type that the [organizational plaintiffs] provide are

available to asylum seekers.” East Bay II, 909 F.3d at 1245. Most notably, Congress required

that, “[a]t the time of filing an application for asylum, the Attorney General shall . . . advise the

alien of the privilege of being represented by counsel and of the consequences . . . of knowingly

filing a frivolous application for asylum” and shall “provide the alien a list of persons (updated

not less often than quarterly) who have indicated their availability to represent aliens in asylum

proceedings on a pro bono basis.” 8 U.S.C. § 1158(d)(4). In expedited removal proceedings

involving aliens convicted of certain crimes, moreover, Congress directed that the Attorney



                                                  49

                                                                                                        94
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page95
                                                              50of
                                                                 of122
                                                                    77



General take steps “to ensure that the alien’s access to counsel and right to counsel . . . are not

impaired” due to the alien’s place of detention, 8 U.S.C. § 1228(a)(2), and to provide that “the

alien shall have the privilege of being represented (at no expense to the government) by counsel”

in removal proceedings, 8 U.S.C. § 1228(b)(4)(B). In addition, the INA guarantees that aliens in

“removal proceedings before an immigration judge and in any appeal proceedings before the

Attorney General from any such removal proceedings . . . shall have the privilege of being

represented (at no expense to the [g]overnment) by . . . counsel[] authorized to practice in such

proceedings.” 8 U.S.C. § 1362; see also id. § 1101(i)(1) (requiring that potential T visa

applicants be referred to nongovernmental organizations for legal advice); id. § 1184(p)(3)(A)

(same for U visas).

        The Court, accordingly, concludes that the interests that the organizational plaintiffs seek

to protect are at least “arguably” within the zone of interests protected by the INA and that, as a

result, the organizational plaintiffs’ claims satisfy the zone of interests test.14

                b. Individual Plaintiffs

        There is no doubt that asylum is a valuable form of relief from removal and that it affords

the asylee benefits above and beyond avoiding removal, including, most notably, a path to lawful



14
   Neither INS v. Legalization Assistance Project of the L.A. Cty. Fed’n of Labor (“LAP”), 510
U.S. 1301, 1305 (1993) (O’Connor, J., in chambers) nor Fed’n for Am. Immigration Reform, Inc.
v. Reno (“FAIR”), 93 F.3d 897, 900–04 (D.C. Cir. 1996), Dkt. 31 at 34, supports a contrary
conclusion. Justice O’Connor’s in chambers opinion in LAP reflects the views of a single Justice
relating to a different statute, IRCA. FAIR, too, is inapposite. The organization at issue in that
case was “dedicated to ensuring that levels of legal immigration are consistent with the
absorptive capacity of the local areas where immigrants are likely to settle,” and it brought suit
challenging the INA’s scheme for “parole and adjustment of status of Cuban nationals” into the
United States. FAIR, 93 F.3d at 899 (internal quotation omitted). The D.C. Circuit held that the
organization’s mission bore no more than a “marginal[] rela[tionship]” to the statutory purposes
of the INA, because it pointed to no language of congressional intent that “even hint[ed] at a
concern about regional impact” of immigration. Id. at 900–01.

                                                   50

                                                                                                       95
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page96
                                                              51of
                                                                 of122
                                                                    77



permanent resident status and citizenship. Nor is there any doubt that the Rule, by definition,

applies to each of the individual plaintiffs and that it, by definition, would render each of the

plaintiffs categorically ineligible for asylum. See Lujan, 504 U.S. at 561–62 (holding that “there

is ordinarily little question” that a plaintiff has standing if she herself is “an object of the

action . . . at issue”). And while it is not the Court’s role to adjudicate the individual plaintiffs’

claims to asylum—and the Court will not do so—each has submitted a declaration setting forth

facts sufficient to state a plausible claim to asylum. See, e.g., Dkt. 51-2 (O.A. Decl.); Dkt. 51-4

(A.V. Decl.); Dkt. 51-6 (G.Z. Decl.); Dkt. 51-8 (D.S. Decl.); Dkt. 51-10 (D.R. Decl.); Dkt. 51-11

(P.R. Decl.); Dkt. 51-12 (G.R. Decl.); Dkt. 6-3 (S.M.S.R. Decl.), S.M.S.R. et al. v. Trump et al.

(No. 18-2838); Dkt. 6-4 (R.S.P.S. Decl.), S.M.S.R. et al. v. Trump et al. (No. 18-2838); Dkt. 52-3

(L.C.V.R. Decl.); Dkt. 52-4 (R.G.G. Decl.); Dkt. 52-5 (A.J.A.C. Decl.); Dkt. 52-6 (K.P.P.V.

Decl.); Dkt. 52-7 (Y.A.L.P. Decl.). That is enough to establish an injury in fact that is fairly

traceable to the challenged Rule and that would be redressed by the invalidation of the Rule. See

Lujan, 504 U.S. at 560–61.

        Defendants disagree, arguing that because of the East Bay preliminary injunction, “the

challenged rule has not been applied to” any of the individual plaintiffs and that, at least as long

as the preliminary injunction remains in place, the individual plaintiffs “cannot show any

possibility of imminent injury.” Dkt. 66 at 25. Although the government’s appeal of the

preliminary injunction is pending, Defendants contend that the “hypothetical future vacation of

the [East Bay] injunction is inadequate” to establish the possibility of imminent injury. Dkt. 76

at 16. That is incorrect. As the Supreme Court has held, preliminary injunctive relief does not

defeat Article III standing; the relief is by definition temporary, leaving the threat of future injury




                                                   51

                                                                                                          96
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page97
                                                              52of
                                                                 of122
                                                                    77



in place. See Preap, 139 S. Ct. at 963 (plurality opinion) (“Unless that preliminary injunction

was made permanent and was not disturbed on appeal, [plaintiffs] faced the threat of [injury].”).

        That threat of future injury, moreover, is apparent here: the President himself has

confirmed by proclamation that “[t]he United States is appealing th[e] [preliminary] injunction,”

and, “[s]hould the injunction be lifted, aliens who enter the United States unlawfully through the

southern border in contravention of this proclamation will be ineligible to be granted asylum

under th[e] interim final rule.” 84 Fed. Reg. at 3,665; 84 Fed. Reg. at 21,230. At oral argument,

moreover, the Court asked counsel for Defendants whether the government would revisit the

positive credible fear determinations made for some, but not all, of the individual plaintiffs if the

Rule is allowed to take effect, and counsel declined to provide the Court or Plaintiffs with any

assurances. Dkt. 79 at 59–60 (May 29, 2019 Hrg. Tr.) (“I don’t have a firm answer on that, I’m

going to leave the government’s options open.”). Indeed, counsel went a step further and left the

government’s options open to revoke the grant of asylum obtained by one of the individual

plaintiffs. Id. at 60 (May 29, 2019 Hrg. Tr.) (“Again, same response, your Honor, I have to wait

and see.”). More importantly, the Rule itself declares in categorical terms that “an alien shall be

ineligible for asylum if the alien is subject to” the Proclamation. 83 Fed. Reg. at 55,952; 8

C.F.R. § 208.13. As a result, if the Rule is allowed to take effect, each of the individual plaintiffs

will be “ineligible” for asylum, regardless of whether they have been subject to a credible fear

interview, have obtained an initial credible fear determination, or (perhaps) have even been

granted asylum. See, e.g., 8 U.S.C. § 1158(c)(2)(A) (“Asylum granted under subsection (b) does

not convey a right to remain permanently in the United States and may be terminated if the

Attorney General determines that . . . the alien no longer meets the conditions described in

subsection (b)(1) owing to a fundamental change in circumstances.”).



                                                 52

                                                                                                         97
        Case
        Case1:18-cv-02718-RDM
             1:18-cv-02718-RDM Document
                               Document97
                                        92 Filed
                                           Filed10/01/19
                                                 08/02/19 Page
                                                          Page98
                                                               53of
                                                                  of122
                                                                     77



        Defendants also press this same point in a different way, arguing that the East Bay

injunction “has, in effect, provided Plaintiffs with the full relief they seek from this Court.” Dkt.

66 at 40. But, regardless of whether this issue is best considered as one of standing or mootness,

the Court is unconvinced. Although the East Bay court had entered a temporary restraining order

at the time the O.A. and S.M.S.R suits were commenced, that court did not enter the existing

preliminary injunction until December 19, 2018, see East Bay III, 354 F. Supp. 3d at 1102—after

the original and amended complaints were filed in this case. See Dkt. 1 (O.A. Compl.);

Complaint, S.M.S.R., No. 18-2838 (D.D.C. Dec. 3, 2018), Dkt. 3; Dkt. 39 (S.M.S.R. Amend.

Compl.); Dkt. 40 (O.A. Amend. Compl.). To carry their “heavy” burden of establishing that

Plaintiffs’ claims have been mooted by the East Bay preliminary injunction, United States v. W.

T. Grant Co., 345 U.S. 629, 633 (1953), Defendants must show that “there is no reasonable

expectation . . . that the alleged violation will recur” and that “interim relief or events have

completely and irrevocably eradicated the effects of the alleged violation.” ABA v. FTC, 636

F.3d 641, 648 (D.C. Cir. 2011) (internal quotation omitted). Far from doing so, Defendants have

appealed the East Bay preliminary injunction and have preserved the “option” to apply the Rule

to all of the individual plaintiffs.

        Merits

        That all amounts to a very long backstroke for a relatively short putt. Plaintiffs challenge

the Rule on a variety grounds, several of which have considerable force. The Court need only

consider the first of Plaintiffs’ challenges, however, because it is sufficient to resolve the case.

That challenge boils down to one question: Is the Rule, which renders all aliens who enter the

United States across the southern border after November 9, 2018, except at a designated port of

entry, ineligible for asylum, consistent with 8 U.S.C. § 1158(a)(1), which provides that “[a]ny

alien who is physically present in the United States or who arrives in the United States (whether
                                                  53

                                                                                                        98
       Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                              Document97
                                       92 Filed
                                          Filed10/01/19
                                                08/02/19 Page
                                                         Page99
                                                              54of
                                                                 of122
                                                                    77



or not at a designated port of arrival . . . ), irrespective of such alien’s status, may apply for

asylum”? According to Plaintiffs, the inconsistency between the Rule and statute is self-evident.

According to Defendants, the Rule is consistent with the statute because a bar on “eligibility” for

asylum (as specified in the Rule) is different than a bar on “applying” asylum (as precluded by

the statute). For the reasons explained below, the Court agrees with Plaintiffs and concludes that

Defendants’ reading of the statute is untenable.

        Neither party explicitly invokes the familiar Chevron framework and, for present

purposes, the Court need not decide whether Chevron applies to an interim final rule which lacks

the benefit of public comment, see United States v. Mead Corp., 533 U.S. 218, 230–31 (2001)

(while notice and comment is “significant . . . in pointing to Chevron authority, the want of that

procedure . . . does not decide the case,” as courts “have sometimes found reasons for Chevron

deference even when no such administrative formality was required and none was afforded”), or

whether Chevron deference was forfeited here, see Neustar, Inc. v. Fed. Commc’ns Comm’n, 857

F.3d 886, 893–94 (D.C. Cir. 2017) (“The [government’s] brief nominally references Chevron’s

deferential standard in its standard of review but did not invoke this standard with respect to

rulemaking. Consequently, it has forfeited any claims to Chevron deference.”). Rather, “[t]he

judiciary is the final authority on issues of statutory construction and must reject administrative

constructions,” like that at issue here, “which are contrary to clear congressional intent.”

Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 843 n.9 (1984).

        The Court, moreover, need not pause over the fact that presidential actions are not

themselves subject to APA review, see Franklin v. Massachusetts, 505 U.S. 788, 801 (1992),

because it is the Rule, and not the Proclamation, that has operative effect, see Chamber of

Commerce v. Reich, 74 F.3d 1322, 1326 (D.C. Cir. 1996) (finding regulations that implement an



                                                   54

                                                                                                      99
      Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                               Document97
                                        92 Filed
                                            Filed10/01/19
                                                  08/02/19 Page
                                                            Page100
                                                                 55 of 77
                                                                       122



executive order are reviewable under the APA). The fact that the Rule defines those who are

ineligible for asylum by reference “to a presidential proclamation or other presidential order”

may raise separate problems with the Rule, see Dkt. 39 at 57–58 (S.M.S.R. Amend. Compl.

¶ 263); Dkt. 40 at 34–35 (O.A. Amend. Compl. ¶¶ 124–127), but it does not insulate the Rule

from APA review or even purport to transfer the statutory authority to establish—“by

regulation”—additional limitations on asylum from the Attorney General and the Secretary of

Homeland Security to the President.

       The Court starts, once again, with the statutory text, see Ross v. Blake, 136 S. Ct. 1850,

1856 (2016), and “must enforce plain and unambiguous statutory language according to its

terms,” Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 251 (2010). As the Supreme

Court “ha[s] stated time and again[,] . . . courts must presume that a legislature says in a statute

what it means and means in a statute what it says there. When the words of a statute are

unambiguous, then, this first canon is also the last: ‘judicial inquiry is complete.’” Conn. Nat’l

Bank v. Germain, 503 U.S. 249, 253–54 (1992) (quoting Rubin v. United States, 449 U.S. 424,

430 (1981)) (citations omitted). The words of the statute, moreover, must be “placed in context,”

FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 132 (2000), and must be read “with

a view to their place in the overall statutory scheme,” id. at 133 (quoting Davis v. Mich. Dep’t of

Treasury, 489 U.S. 803, 809 (1989)).

       The language at issue here was enacted as part of IIRIRA in 1996. Prior to that time, the

relevant provision of the INA merely required the Attorney General to establish “a procedure for

an alien physically present in the United States or at a land border or port of entry, irrespective of

such alien’s status, to apply for asylum.” 8 U.S.C. § 1158(a) (1980). In its current form,

§ 1158(a)(1) now provides:



                                                 55

                                                                                                         100
      Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                               Document97
                                        92 Filed
                                            Filed10/01/19
                                                  08/02/19 Page
                                                            Page101
                                                                 56 of 77
                                                                       122



       Any alien who is physically present in the United States or who arrives in the
       United States (whether or not at a designated port of arrival and including an
       alien who is brought to the United States after having been interdicted in
       international or United States waters), irrespective of such alien’s status may
       apply for asylum in accordance with this section or, where applicable, section
       1225(b) of this title.

8 U.S.C. § 1158(a)(1) (emphasis added). The other paragraph relevant to the present dispute was

also introduced in IIRIRA, and it provides:

       The Attorney General [and now the Secretary of Homeland Security] may by
       regulation establish additional limitations and conditions, consistent with this
       section, under which an alien shall be ineligible for asylum under paragraph (1).

8 U.S.C. § 1158(b)(2)(C) (emphasis added). All agree that a regulation barring all aliens who

enter the United States from Mexico outside a designated port of entry from applying for asylum

would be “inconsistent with” § 1158(a)(1) and, thus, ultra vires. But, according to the

government, that is not what the Rule does. Instead, it treats those aliens as ineligible for

asylum. And, in its view, “the instruction that aliens ‘may apply’ for asylum regardless of

whether they entered at a port of entry does not require that an alien must be eligible for or be

able to ‘receive’ asylum.” Dkt. 66 at 42 (emphasis added).

       As a matter of plain language, the government’s distinction is, to say the least, a fine one.

The word “ineligible” means “legally or officially unable to be considered for a benefit.”

Ineligible, Oxford English Dictionary, https://www.lexico.com/en/definition/ineligible (last

visited Aug. 2, 2019). Defendants never explain, nor could they, how that differs from “legally

or officially unable to apply for a benefit.” Whether framed as a restriction on who may apply or

on who is eligible, the government must consider whether the restriction at issue is applicable;

provide the alien with some opportunity to be heard; and render a decision, which is then subject

to review by an immigration judge. 8 U.S.C. 1225(b)(1)(B)(iii)(III); 8 C.F.R. §§ 208.13, 208.14.

As a matter of common usage, no one would draw a meaningful distinction, for example,

                                                 56

                                                                                                       101
      Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                               Document97
                                        92 Filed
                                            Filed10/01/19
                                                  08/02/19 Page
                                                            Page102
                                                                 57 of 77
                                                                       122



between a rule providing that children may not apply for a driver’s license and one providing that

children are not eligible to receive a driver’s license. Both locutions mean the same thing.

       Moreover, even if one might hypothesize some circumstance in which the phrases “may

not apply” and “are ineligible” do not mean the same thing, this is not such a case. Under the

government’s theory, § 1158 is divided into two discrete realms. Section 1158(a), which

includes the right to apply for asylum “whether or not” the applicant arrived in the United States

“at a designated port of arrival,” defines who may—and who may not—“apply” for asylum,

while § 1158(b), which includes the Attorney General and Secretary of Homeland Security’s

authority to promulgate regulations “consistent with” § 1158, defines who is—and who is not—

“eligible” for asylum. But that purported distinction is at odds with the Rule itself, as well as the

Department of Homeland Security’s implementing regulations. As the Rule explains, in the

context of expedited removal proceedings, an asylum officer must “ask threshold questions to

elicit whether an alien is ineligible for a grant of asylum pursuant to [the] proclamation bar,” and

if “an alien lacks a significant possibility of eligibility” under the bar, the asylum officer must

make a negative credible fear determination. 83 Fed. Reg. at 55,944 (emphasis added). The

asylum officer is charged with going on to determine whether the alien is “subject to one or more

of the mandatory bars to applying for, or being granted, asylum contained” in § 1158(a) (who

may apply) or § 1158(b) (who is eligible) only “if [the] alien” clears the credible fear hurdle. 8

C.F.R. § 208.30(e)(5)(i)–(ii). In other words, under Defendants’ theory, asylum officers must

decide whether an alien is “eligible” for asylum before deciding whether he may “apply.” That

result is unproblematic if the terms are even roughly synonymous; it makes no sense if the right

to apply is viewed as a step precedent to consideration of the alien’s eligibility.




                                                  57

                                                                                                        102
      Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                               Document97
                                        92 Filed
                                            Filed10/01/19
                                                  08/02/19 Page
                                                            Page103
                                                                 58 of 77
                                                                       122



       Other regulatory provisions confirm that the government itself treats the “bars to applying

for, or being granted, asylum” as interchangeable. 8 C.F.R. § 208.30(e)(5)(i) (emphasis added).

Thus, in addition to § 208.30(e)(5), § 208.13(c), which the Rule also amends, provides that “an

applicant shall not qualify for asylum if” § 1158(a)(2) (who may apply) or § 1158(b)(2) (who is

eligible) “applies to the applicant.” 8 C.F.R. § 208.13(c)(1). Notably, in the government’s own

words, if the applicant fails to “qualify” under either paragraph of § 1158, he shall be “found to

be ineligible for asylum.” Id. (emphasis added) (“If the applicant is found to be ineligible for

asylum under either” § 1158(a)(2) or § 1158(b)(2)). Against this regulatory backdrop, the

distinction Defendants would have the Court draw between limitations on who may apply and

who is eligible for asylum not only “strains credulity,” East Bay I, 349 F.3d at 857, but snaps it.

       But the Court need not go that far to conclude that the Rule is contrary to law. Even

assuming that the phrases “may not apply” and “are ineligible” reflect some subtle distinction in

meaning, the relevant question is not whether the Rule uses the exact same words as in the

statutory prohibition. The question, instead, is whether the Rule is “consistent with,” 8 U.S.C.

§ 1158(b)(2)(C), the statutory mandate that any alien present in the United States “may apply for

asylum,” regardless of “whether or not” the alien entered the United States “at a designated port

of arrival,” 8 U.S.C. § 1158(a)(1). Defendants do not even attempt to satisfy that test, nor could

they. As the Ninth Circuit put it, “[t]he technical differences between applying for and eligibility

for asylum are of no consequence to a refugee when the bottom line—no possibility of asylum—

is the same.” East Bay II, 909 F.3d at 1247–48. Or to continue the analogy started above, a

regulation making all sixteen-year-olds “ineligible” to obtain a driver’s license is not, by any

logic, consistent with a statute providing that any sixteen-year-old may “apply” for a driver’s

license. The statute might not mean that all sixteen-year-olds should receive a license. It might



                                                 58

                                                                                                       103
      Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                               Document97
                                        92 Filed
                                            Filed10/01/19
                                                  08/02/19 Page
                                                            Page104
                                                                 59 of 77
                                                                       122



not mean that the motor vehicle administration is precluded from considering the age or maturity

of an applicant, along with other factors. But a categorical bar on “eligibility” for all sixteen-

year-olds is not “consistent with” a statutory right to “apply” for a driver’s license at sixteen.

Turning, again, to the dictionary, “consistent” means “compatible or in agreement with.”

Consistent, Oxford English Dictionary, https://www.lexico.com/en/definition/consistent (last

visited Aug. 2, 2019). The Rule’s direction that “an alien shall be ineligible for asylum” if the

alien entered the United States outside a designated port of entry is not “compatible” with the

congressional mandate that all aliens present in the United States may “apply” for asylum,

regardless of whether they entered the United States at a designated port of entry.15

       None of Defendants’ counterarguments are persuasive. Defendants first invoke the final

clause of § 1158(a)(1), which qualifies an alien’s right to apply for asylum with the condition

that the alien must do so “in accordance with this section or, where applicable, section 1225(b)

of” the INA. Dkt. 76 at 18. In Defendants’ view, this qualification “makes clear that an

individual’s ability to apply for asylum is always subject to the discretion afforded to the

Attorney General and the Secretary of Homeland Security to determine asylum eligibility.” Id.



15
   Because the statutory text is plain, the Court need not consider whether Defendants’
interpretation is at odds with the established purpose of § 1158 and the Charming Betsy canon of
statutory interpretation, see Schooner Charming Betsy, 6 U.S. (2 Cranch) at 118. Nor is the
Court persuaded by Defendants’ effort to reconcile their position with the relevant treaty
background. In particular, Defendants contend that Article 31 of the 1951 Convention applies
only to penalties imposed on account of illegal entry by a refugee “coming directly from a
territory where their life or freedom was threatened.” Dkt. 22 at 37 (quoting Article 31(1), 19
U.S.T. at 6275). In Defendants’ view, that prohibition does not apply here because the
individual plaintiffs in this action—who seek asylum from Honduras, El Salvador, Nicaragua,
and Guatemala—came to the United States through Mexico. Id. But, even if Defendants were
correct that Article 31 is so limited—and that proposition is subject to dispute—the path to the
United States followed by the individual plaintiffs in this case says nothing about what that
statute means. Rather, the phrase “may apply” must have the same meaning regardless of
whether the alien is seeking asylum from Mexico or from Honduras.

                                                  59

                                                                                                     104
         Case
          Case1:18-cv-02718-RDM
               1:18-cv-02718-RDM Document
                                  Document97
                                           92 Filed
                                               Filed10/01/19
                                                     08/02/19 Page
                                                               Page105
                                                                    60 of 77
                                                                          122



But that construction of the statute turns the relevant allocation of authority on its head.

Congress has defined who may apply for asylum, specifying that “[a]ny alien who is physically

present in the United States” may do so, regardless of “whether or not” the alien arrived “at a

designated port of arrival.” 8 U.S.C. § 1158(a)(1). Congress also granted the Attorney General

and the Secretary of Homeland Security authority to promulgate regulations establishing

“additional limitations and conditions” on eligibility for asylum, but only to the extent

“consistent with” § 1158. Id. § 1158(b)(2)(C) (emphasis added). As a result, if any incongruity

exists between the terms of the statute and a regulation, the statutory text prevails—not vice

versa.

         Next, Defendants dispute that the Rule is “predicated upon the manner of an alien’s entry

pe se” and argue, instead, that it turns on “whether an alien has contravened a Presidential

proclamation concerning a particular crisis at the southern border at a particular time.” Dkt. 31

at 38. This matters, according to Defendants, because “[a]liens who contravene such a measure

have not merely violated the immigration laws, but have also undercut the efficacy of a measure

adopted by the President based on his determination of the national interest in matters that could

have significant implications for the foreign affairs of the United States.” 83 Fed. Reg. at

55,940. The Court does not doubt that the Proclamation reflects a determination by the President

that the influx of aliens entering the United States across the southern border outside the

designated ports of entry poses a “particular problem for the national interest.” Dkt. 41 at 93

(Dec. 17, 2018 Hrg. Tr.). But that assessment is neither sufficient to override a statutory

mandate permitting all aliens present in the United States to apply for asylum, regardless of

whether they arrived in the United States “at a designated port of arrival,” 8 U.S.C. § 1158(a)(1);

see Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579 (1952), nor does it suffice to shift the



                                                  60

                                                                                                      105
      Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                               Document97
                                        92 Filed
                                            Filed10/01/19
                                                  08/02/19 Page
                                                            Page106
                                                                 61 of 77
                                                                       122



congressional assignment of authority to adopt additional limitations on asylum “by regulation”

from the Attorney General and the Secretary of Homeland Security to the President. The

authority that the Attorney General and the Secretary of Homeland Security have invoked in

support of the Rule is their authority to promulgate regulations “consistent with” § 1158, 8

U.S.C. § 1158(b)(2)(C), and they cannot sidestep the statutory restriction on their authority by

invoking a presidential proclamation that is not premised on any authority to alter or supplant the

rules that Congress specified in § 1158.

       Finally, Defendants argue that the government has, “for decades, considered whether an

alien unlawfully entered the country in issuing discretionary asylum denials.” Dkt. 31 at 36.

The principal BIA decision upon which they rely, however, Matter of Pula, 19 I. & N. Dec. 467

(BIA 1987), was decided almost a decade before Congress amended § 1158(a)(1) in IIRIRA to

include the critical language (“whether or not at a designated port of arrival”) upon which

Plaintiffs rely. Nor does that decision sweep as broadly as Defendants suggest. True, Pula

recites that “an alien’s manner of entry or attempted entry is a proper and relevant discretionary

factor to consider in adjudicating asylum applications.” Id. at 473. In Pula, however, the

“manner of entry” was through the use of “a fraudulent document,” raising concerns unlike those

at issue here. Id. at 474. But even putting that distinction aside, there is a vast difference

between considering how the alien entered the United States as one, among many, factors in the

exercise of a discretionary authority, and a categorial rule that disqualifies any alien who enters

across the southern border outside a designated port of entry. Returning, once again, to our

teenaged drivers, one might plausibly argue that it is permissible to consider a sixteen-year-old’s

age, among other factors, in deciding whether she should receive a driver’s license. But it is




                                                  61

                                                                                                      106
      Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                               Document97
                                        92 Filed
                                            Filed10/01/19
                                                  08/02/19 Page
                                                            Page107
                                                                 62 of 77
                                                                       122



something altogether different to maintain that no sixteen-year-old may receive a driver’s

license, notwithstanding a statutory entitlement to apply for a license at age sixteen.

       Because the Interim Final Rule exceeds the authority that Congress conferred on the

Attorney General and the Secretary of Homeland Security to “establish additional limitations and

conditions” on asylum that are “consistent with” § 1158, 8 U.S.C. § 1158(b)(2)(C), the Rule is

“not in accordance with law” and “in excess of statutory . . . authority,” 5 U.S.C. § 706(2)(A),

(C). Having concluded that the Rule is, therefore, “unlawful” within the meaning of the APA,

id. § 706(2), the Court need not reach Plaintiffs’ remaining substantive and procedural

challenges to the lawfulness of the Rule.

       Remedy

       This brings the Court to the question of remedy. The S.M.S.R. Plaintiffs urge the Court to

issue “a declaration that the Rule is unlawful and an injunction prohibiting its enforcement

against each member of the proposed class.” Dkt. 72 at 34. The O.A. Plaintiffs, likewise, argue

that Plaintiffs are entitled to “[n]ationwide [r]elief,” contending that “there is nothing unusual

about a court issuing an injunction that provides Plaintiffs complete relief and also prevents the

[g]overnment from harming other similarly situated individuals.” Dkt. 73 at 29–31. Defendants

disagree, arguing that “Article III and equitable principles require that relief be no broader than

necessary to redress the Plaintiffs’ injuries” and that “a plaintiff’s remedy must be tailored to

redress the plaintiff’s particular injury.” Dkt. 66 at 65 (quotation omitted). Relying on Justice

Thomas’s concurrence in Trump v. Hawaii, Defendants contend that “[n]ationwide

injunctions . . . ‘take a toll on the federal court system—preventing legal questions from

percolating through the federal courts, encouraging forum shopping, and making every case a

national emergency for the courts and for the Executive Branch.’” Dkt. 66 at 66 (quoting 138 S.

Ct. 2392, 2425 (2018) (Thomas, J., concurring)). Thus, according to Defendants, “this Court has
                                                 62

                                                                                                      107
      Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                               Document97
                                        92 Filed
                                            Filed10/01/19
                                                  08/02/19 Page
                                                            Page108
                                                                 63 of 77
                                                                       122



the authority to grant only declaratory relief[] and must limit the relief to remedying only the

particular harms alleged by the specific plaintiffs properly before it—that is, a challenge to

implementation of Section 1225(b)(1) by the sole Plaintiff subject to an expedited removal order,

A.V.” Id. at 67.

       Neither Plaintiffs’ nor Defendants’ view of the appropriate remedy is persuasive.

       In several recent cases, the propriety of nationwide injunctive relief has been front and

center. See, e.g., Trump v. Hawaii, 138 S. Ct. at 2423; City of Chicago v. Sessions, 888 F.3d

272, 293 (7th Cir. 2018); NAACP v. Trump, 315 F. Supp. 3d 457, 474 n.13 (D.D.C. 2018); see

also Samuel L. Bray, Multiple Chancellors: Reforming the National Injunction, 131 Harv. L.

Rev. 417 (2017); Zayn Siddique, Nationwide Injunctions, 117 Colum. L. Rev. 2095 (2017).

This, however, is not such a case, because the APA and controlling D.C. Circuit precedent

dictate the proper remedy. For the reasons explained above, the Court has concluded that the

Interim Final Rule is both “contrary to law” and was adopted “in excess of statutory . . .

authority,” 5 U.S.C. § 706(2)(A), (C). Under these circumstances, the APA mandates that the

Court “shall” “set aside” the challenged “agency action.” Id. § 706. That is, under the plain

language of the APA, the Court must “annul or vacate” the agency’s action. See Set Aside,

Black’s Law Dictionary (10th ed. 2014).

       That reading of the APA is consistent with longstanding and consistent practice in this

circuit. See, e.g., Humane Soc’y of United States v. Zinke, 865 F.3d 585, 614 (D.C. Cir. 2017)

(“A common remedy when we find a rule is invalid is to vacate.”); Blue Water Navy Viet.

Veterans Ass’n, Inc. v. McDonald, 830 F.3d 570, 578 (D.C. Cir. 2016) (“vacatur is the ‘normal

remedy’”) (quoting Allina Health Servs. v. Sebelius, 746 F.3d 1102, 1110 (D.C. Cir. 2014));

Sugar Cane Growers Coop. of Fla. v. Veneman, 289 F.3d 89, 97 (D.C. Cir. 2002) (“Normally



                                                 63

                                                                                                    108
      Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                               Document97
                                        92 Filed
                                            Filed10/01/19
                                                  08/02/19 Page
                                                            Page109
                                                                 64 of 77
                                                                       122



when an agency . . . clearly violates the APA we would vacate its action.”). To be sure,

decisions in this circuit have, on occasion, remanded a rule without vacatur, see Allied–Signal,

Inc. v. U.S. Nuclear Regulatory Comm’n, 988 F.2d 146, 150–51 (D.C. Cir. 1993), but

Defendants cite no authority suggesting that any remedy short of vacatur is appropriate here, nor

have they even requested remand without vacatur. Cf. Milk Train, Inc. v. Veneman, 310 F.3d

747, 757 (D.C. Cir. 2002) (Sentelle, J., dissenting) (positing that vacatur is always required);

Checkosky v. SEC, 23 F.3d 452, 491 (D.C. Cir. 1994) (Randolph, J., concurring) (same).

       To the extent Defendants argue that the vacatur remedy should be limited to the plaintiffs

in this case, that contention is both at odds with settled precedent and difficult to comprehend.

The D.C. Circuit has “made clear that ‘[w]hen a reviewing court determines that agency

regulations are unlawful, the ordinary result is that the rules are vacated—not that their

application to the individual petitioners is proscribed.’” Nat’l Mining Ass’n, 145 F.3d at 1409

(quoting Thornburgh, 878 F.2d at 495 n.21) (emphasis added). As the D.C. Circuit explained in

that decision, “Justice Blackmun made a similar observation in Lujan v. National Wildlife

Federation, 497 U.S. 871 (1990), writing in dissent but apparently expressing the view of all

nine Justices on th[e] question.” Nat’l Mining Ass’n, 145 F.3d at 1409. Justice Blackmun wrote:

       The Administrative Procedure Act permits suit to be brought by any person
       “adversely affected or aggrieved by agency action.” In some cases the “agency
       action” will consist of a rule of broad applicability; and if the plaintiff prevails,
       the result is that the rule is invalidated, not simply that the court forbids its
       application to a particular individual. Under these circumstances a single
       plaintiff, so long as he is injured by the rule, may obtain “programmatic” relief
       that affects the rights of parties not before the court. On the other hand, if a
       generally lawful policy is applied in an illegal manner on a particular occasion,
       one who is injured is not thereby entitled to challenge other applications of the
       rule.

Lujan, 497 U.S. at 913 (Blackmun, J., dissenting). As understood by the D.C. Circuit in

National Mining Association, this view was shared by the three Justices who joined Justice

                                                 64

                                                                                                    109
      Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                               Document97
                                        92 Filed
                                            Filed10/01/19
                                                  08/02/19 Page
                                                            Page110
                                                                 65 of 77
                                                                       122



Blackmun’s dissent, and by the majority, which observed that a final agency action may “be

challenged under the APA by a person adversely affected—and the entire [agency program],

insofar as the content of that particular action is concerned, would thereby be affected.” Id. at

890 n.2; see also Nat’l Mining Ass’n, 145 F.3d at 1409 (citing same).

       Even without this controlling precedent, moreover, the Court would be at a loss to

understand what it would mean to vacate a regulation, but only as applied to the parties before

the Court. As a practical matter, for example, how could this Court vacate the Rule with respect

to the organizational plaintiffs in this case without vacating the Rule writ large? What would it

mean to “vacate” a rule as to some but not other members of the public? What would appear in

the Code of Federal Regulations? Fortunately, the Court need not engage in such logical

gymnastics because the language of the APA and the controlling D.C. Circuit precedent are

unambiguous. The Court, accordingly, concludes that the proper remedy is to set the Rule aside,

and the legal consequences of that result are not limited “to the individual” plaintiffs. Nat’t

Mining Ass’n, 145 F.3d at 1409.

       That leaves the question whether issuance of an injunction is also warranted. The

Supreme Court has cautioned that a district court vacating an agency action under the APA

should not issue an injunction unless doing so would “have [a] meaningful practical effect

independent of its vacatur.” Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165 (2010).

This is because “[a]n injunction is a drastic and extraordinary remedy, which should not be

granted as a matter of course” or where “a less drastic remedy . . . [is] sufficient to redress” the

plaintiffs’ injury. Id. At least on the present record, this is such a case. Defendants have

represented that they will abide by the Court’s order, Dkt. 79 at 78 (May 29, 2019 Hrg. Tr.), and

Department of Justice guidance regarding vacatur under the APA provides that the “Department



                                                  65

                                                                                                       110
       Case
        Case1:18-cv-02718-RDM
             1:18-cv-02718-RDM Document
                                Document97
                                         92 Filed
                                             Filed10/01/19
                                                   08/02/19 Page
                                                             Page111
                                                                  66 of 77
                                                                        122



litigators should” comply “with circuit precedent,” including the D.C. Circuit’s decision in

National Mining Association, 145 F.3d 1399 (D.C. Cir. 1998), see Memorandum from the

Attorney General to Heads of Civil Litigating Components (Sept. 13, 2018),

https://www.justice.gov/opa/press-release/file/1093881/download (last visited Aug. 2, 2019).

Those assurance are sufficient under the present circumstances. Plaintiffs are free, however, to

return to the Court for further relief if warranted.

                                              *    *   *

       The Court, accordingly, will vacate the Rule but will decline Plaintiffs’ request that the

Court enter an injunction.

       Class Certification

       Finally, the Court must consider whether to grant Plaintiffs’ motions for class

certification.16 The question of class certification arises in an unusual posture in this case

because the Court directed that the parties brief the merits on an expedited basis (to obviate the

need for further litigation on Plaintiffs’ motions for preliminary relief) and because the parties

consolidated their briefing on class certification with the merits. It is also unclear that class

certification will serve any significant purpose, given the Court’s decision on the merits and the

relief that the Court has already ordered. But, because the law is unsettled on whether the Court

may, in its discretion, decline to certify a class (or may decline to decide whether to certify a



16
   Although mindful of the fact that Rule 23(c)(1) directs courts to resolve class certification
motions “[a]t an early practicable time,” Fed. R. Civ. P. 23(c)(1)(A), the Court notes that the rule
grants district courts “great discretion in determining the appropriate timing for such a ruling.”
Hyman v. First Union Corp., 982 F. Supp. 8, 11 (D.D.C. 1997); see also 7A Charles Alan Wright
et al., Federal Practice & Procedure § 1785.3 (3d ed. Sept. 2018) (“The time at which the court
finds it appropriate to make its class-action determination may vary with the circumstances of the
particular case.”). Thus, district courts are not required to decide class certification issues before
ruling on the merits.

                                                  66

                                                                                                         111
      Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                               Document97
                                        92 Filed
                                            Filed10/01/19
                                                  08/02/19 Page
                                                            Page112
                                                                 67 of 77
                                                                       122



class) based on these prudential considerations, and because class certification could have some

bearing on future proceedings in this matter, the Court will resolve the pending motions.

Compare Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393, 398–400

(2010) (Rule 23 “says that if the prescribed preconditions are satisfied ‘[a] class action may be

maintained’ (emphasis added)—not “a class action may be permitted.” Courts do not maintain

actions; litigants do.”) with Tobias Barrington Wolff, Discretion in Class Certification, 162 U.

Pa. L. Rev. 1897, 1900 (2014) (“The Court did not indicate that it was effecting any radical

change [in Shady Grove], nor did it acknowledge any need to harmonize its assertion with the

decades of federal judicial holdings recognizing the discretion of district courts in matters

relating to class certification.”); see also Mills v. District of Columbia, 266 F.R.D. 20, 22

(D.D.C. 2010) (declining to certify class because declaration that statute was facially

unconstitutional already provided complete relief to putative class members).

       To proceed on behalf of a class, a plaintiff or group of plaintiffs must clear two hurdles.

First, the putative class representatives must show that “(1) the class is so numerous that joinder

of all members is impractical; (2) there are questions of law or fact common to the class; (3) the

claims or defenses of the representative parties are typical of the claims or defenses of the class;

and (4) the representative parties will fairly and adequately protect the interests of the class.”

Fed. R. Civ. P. (23)(a). These four “prerequisites,” DL v. District of Columbia, 860 F.3d 713,

723 (D.C. Cir. 2017), are referred to as numerosity, commonality, typicality, and adequacy of

representation, Amgen Inc. v. Conn. Ret. Plans & Trust Funds, 133 S. Ct. 1184, 1191 (2013).

Second, the “plaintiffs must then demonstrate that their proposed class falls into one of the

categories of class actions listed in Rule 23(b).” DL, 860 F.3d at 723. As relevant here, Rule

23(b)(2) applies if “the party opposing the class has acted or refused to act on grounds that apply



                                                  67

                                                                                                       112
       Case
        Case1:18-cv-02718-RDM
             1:18-cv-02718-RDM Document
                                Document97
                                         92 Filed
                                             Filed10/01/19
                                                   08/02/19 Page
                                                             Page113
                                                                  68 of 77
                                                                        122



generally to the class, so that final injunctive relief or corresponding declaratory relief is

appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). Because “[t]he class

action is ‘an exception to the usual rule that litigation is conducted by and on behalf of the

individual named parties only,’” Comcast Corp. v. Behrend, 589 U.S. 27, 33 (2013)

(quoting Califano v. Yamasaki, 442 U.S. 682, 700–01 (1979)), the party seeking class treatment

“must affirmatively demonstrate . . . compliance” with Rule 23, Wal-Mart Stores, Inc. v. Dukes,

564 U.S. 338, 351 (2011).

       1.      Rule 23(a) and (b)

       Here, the four “prerequisites” contained in Rule 23(a) are readily satisfied. First,

Defendants do not dispute—nor could they—that the proposed class, which consists of “[a]ll

noncitizen asylum-seekers who have entered or will enter the United States through the southern

border but outside ports of entry after November 9, 2018,” Dkt. 51 at 21–22; Dkt. 52 at 1–2,

satisfies the numerosity requirement. To meet this requirement, Plaintiffs need not clear any

“specific threshold,” although “courts in this jurisdiction have observed that a class of at least

forty members is sufficiently large to meet this requirement.” Taylor v. D.C. Water & Sewer

Auth., 241 F.R.D. 33, 37 (D.D.C. 2007). Plaintiffs may satisfy the requirement, moreover, by

supplying estimates, rather than a precise number, of putative class members, see Pigford v.

Glickman, 182 F.R.D. 341, 347–48 (D.D.C. 1998), “so long as there is a reasonable basis for the

estimate provided,” Kifafi v. Hilton Hotels Ret. Plan, 189 F.R.D. 174, 176 (D.D.C. 1999).

Relying on statistics available in the Administrative Record, Plaintiffs reasonably estimate that

the class consists of “thousands of migrants who have crossed and will cross the United States’

southern border outside ports of entry.” Dkt. 52-1 at 16. That is sufficient to satisfy the

numerosity requirement.



                                                  68

                                                                                                     113
      Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                               Document97
                                        92 Filed
                                            Filed10/01/19
                                                  08/02/19 Page
                                                            Page114
                                                                 69 of 77
                                                                       122



         The second and third requirements, commonality and typicality, often overlap. The

second requirement is satisfied if “there are questions of law or fact common to the class,” Fed.

R. Civ. P. 23(a)(2), and the third is satisfied if “the claims or defenses of the representative

parties are typical of the claims or defenses of class,” Fed. R. Civ. P. 23(a)(3). The commonality

requirement is satisfied if class members’ claims “depend upon a common contention” that “is

capable of classwide resolution—which means that determination of its truth or falsity will

resolve an issue that is central to the validity of each one of the claims in one stroke.” Dukes,

564 U.S. at 350. The typicality requirement, in turn, demands that the proposed, representative

plaintiffs “possess the same interest and suffer the same injury” as the other class members.

Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 156 (1982) (internal quotation marks and citations

omitted). “While commonality requires a showing that the members of the class suffered an

injury resulting from the defendant’s conduct, the typicality requirement focuses on whether the

representatives of the class suffered a similar injury from the same course of conduct.” Bynum v.

D.C., 214 F.R.D. 27, 34 (D.D.C. 2003). Both requirements are satisfied here. All members of

the proposed class, and all of the proposed class representatives, face the same threat of injury:

loss of the right to seek asylum because they entered the United States across the southern border

after November 9, 2018, outside a designated port of entry. All challenge the same Rule on the

same grounds, and all seek the same remedy—invalidation of the Rule. Finally, all have the

same interest in this Court’s judgment and will likely share an interest in any further relief they

might subsequently decide to seek.

       Defendants disagree, arguing that “the proposed class includes disparate groups of

persons whose statutory and constitutional rights are distinct . . . and thus would be affected by

the Rule differently.” Dkt. 66 at 60–61. The Court is unpersuaded. Unlike in Dukes, where the



                                                  69

                                                                                                      114
      Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                               Document97
                                        92 Filed
                                            Filed10/01/19
                                                  08/02/19 Page
                                                            Page115
                                                                 70 of 77
                                                                       122



Supreme Court reasoned that no “glue” held together each of the purported acts of discrimination

alleged by a class of women, 564 U.S. at 352, Plaintiffs and the putative class members share an

identical interest in the invalidation of the Rule and in enforcing this Court’s decision.

Commonality is satisfied where there is “a uniform policy or practice that affects all class

members,” DL, 713 F.3d at 128, and that principle applies with equal force to the typicality

requirement. Because the Rule exposes all putative class members and all named Plaintiffs to

the same deprivation of their statutory right to seek asylum, the Court finds that the proposed

class satisfies Rule 23(a)’s requirements of commonality and typicality.

       Finally, Plaintiffs also satisfy Rule 23(a)’s adequacy of representation requirement. This

requirement imposes two conditions on plaintiffs seeking to represent a class: first, “the named

representative must not have antagonistic or conflicting interests with the unnamed members of

the class,” and second, “the representative must appear able to vigorously prosecute the interests

of the class through qualified counsel.” Twelve John Does v. Disttrict of Columbia, 117 F.3d

571, 575 (D.C. Cir. 1997). Here, Defendants challenge only the first of these conditions, arguing

that the named representatives “cannot vigorously prosecute the interests of the entire class,

which [includes members in] diverse and disparate situations.” Dkt. 66 at 63–64. But that

argument merely rehashes Defendants’ attack on the commonality and typicality of Plaintiffs’

claims. To be sure, each individual plaintiff and member of the putative class will have a unique

interest in pursuing his or her own claim to asylum. That, however, is not what this case is

about. It relates solely to whether the individual plaintiffs and putative class members will have

an opportunity to pursue those claims, unencumbered by the Rule’s categorical ban.

       Although Defendants do not dispute that Plaintiffs’ counsel are qualified to represent the

class, the Court has considered that question sua sponte and concludes that current counsel is



                                                 70

                                                                                                     115
       Case
        Case1:18-cv-02718-RDM
             1:18-cv-02718-RDM Document
                                Document97
                                         92 Filed
                                             Filed10/01/19
                                                   08/02/19 Page
                                                             Page116
                                                                  71 of 77
                                                                        122



well-qualified to do so. As shown by the declarations submitted in support of class certification,

current counsel are willing and have the ability vigorously to litigate this case and to protect the

interests of absent class members. See Dkt. 51-13 (Reyes Decl.); Dkt. 51-14 (Vieux Decl.); Dkt.

51-15 (Roth Decl.); Dkt. 52-10 (Govindaiah Decl.); Dkt. 52-11 (Appelbaum Decl.). The Court,

accordingly, concludes that the adequacy of representation requirement is satisfied.

        The Court also concludes that Plaintiffs have shown that Rule 23(b)(2) is satisfied in this

case. Rule 23(b)(2) applies if “the party opposing the class has acted or refused to act on

grounds that apply generally to the class, so that final injunctive relief or corresponding

declaratory relief is appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). “The

key to the (b)(2) class is the indivisible nature of the injunctive or declaratory remedy

warranted—the notion that the conduct is such that it can be enjoined or declared unlawful only

as to all of the class members or as to none of them.” Dukes, 564 U.S. at 360 (internal quotation

marks and citations omitted). Rule 23(b)(2) imposes “two requirements: (1) that defendant’s

actions or refusal to act are ‘generally applicable to the class’ and (2) that plaintiffs seek final

injunctive relief or corresponding declaratory relief on behalf of the class.” Bynum, 214 F.R.D.

at 37. Both requirements are satisfied here. The Rule imposes a categorical ban on asylum

eligibility that is applicable to the named Plaintiffs and to the entire class they seek to represent.

The relief Plaintiffs seek, moreover—a declaration that the Rule is unlawful and an injunction

setting the Rule aside, Dkt. 39 at 68 (S.M.S.R. Amend. Compl. Prayer for Relief); Dkt. 40 at 35–

36 (O.A. Amend. Compl. Prayer for Relief)—would prevent Defendants from applying the

categorical bar to every member of the proposed class “in one stroke.” Dukes, 564 U.S. at 350.

        Echoing their contentions that Plaintiffs have failed to satisfy the commonality,

typicality, and adequacy of representation requirements, Defendants contend that Rule 23(b)(2)



                                                  71

                                                                                                         116
      Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                               Document97
                                        92 Filed
                                            Filed10/01/19
                                                  08/02/19 Page
                                                            Page117
                                                                 72 of 77
                                                                       122



is not satisfied because a single remedy would not serve all members of the putative class. That

contention, once again, conflates Plaintiffs’ challenge to the categorical bar on eligibility for

asylum—which applies equally to all members of the putative class—with each putative member

of the class’s unique interest in seeking asylum, which is not at issue in this case. The relief

Plaintiffs seek is “generally applicable to the class” and is indivisible. See Garcia Ramirez v.

U.S. Immigration & Customs Enf’t, 338 F. Supp. 3d 1, 48 (D.D.C. 2018) (Rule 23(b) satisfied

where plaintiffs “d[id] not seek a court order mandating any particular outcome with respect to

any particular [individual plaintiff]”); see also Damus v. Nielsen, 313 F. Supp. 3d 317, 334–35

(D.D.C. 2018) (Rule 23(b)(2) satisfied where plaintiffs were not asking the court “to remedy

discrete errors in their parole determinations,” but rather “only . . . address an alleged systematic

harm”); R.I.L-R v. Johnson, 80 F. Supp. 3d 164, 182 (D.D.C. 2015) (Rule 23(b)(2) satisfied

where plaintiffs sought to enjoin ICE from consideration of particular factor in making detention

determination).

       The Court, accordingly, concludes that Plaintiffs have satisfied the requirements of Rule

23(a) and (b). Defendants argue that class certification is nonetheless inappropriate for two

further reasons: (1) the Court allegedly lacks jurisdiction to certify a class, Dkt. 66 at 53–56; and

(2) Plaintiffs’ proposed class is purportedly “overbroad and not ascertainable,” id. at 57–59.

       2.      Jurisdiction to Certify a Class

       Defendants argue that the Court lacks jurisdiction to certify a class for two reasons. First,

they argue that because “challenges to the Rule must be made either in a petition for review

under 8 U.S.C. § 1252(b)(9) or under the requirements for expedited-removal challenges

provided by 8 U.S.C. § 1252(e)(3),” Dkt. 66 at 53, the Court lacks jurisdiction to certify a class.

That contention, however, merely repeats the jurisdictional arguments that the Court considered,

and rejected, above. Because § 1252(b)(9) does not govern Plaintiffs’ claims, it has no bearing
                                                 72

                                                                                                        117
      Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                               Document97
                                        92 Filed
                                            Filed10/01/19
                                                  08/02/19 Page
                                                            Page118
                                                                 73 of 77
                                                                       122



on class certification. Defendants are correct, though, that § 1252(e)(1) precludes certification of

a class “in any action for which judicial review is authorized” by § 1252(e)(3). Although the

Court has recognized that an argument can be made that § 1252(e)(3) applies to the claims of

some of the individual plaintiffs, see supra 38–43, the Court has declined to embrace that

contention. But, even if § 1252(e)(1) might apply to the claims of some of the individual

plaintiffs, that would at most preclude those plaintiffs from serving as class representatives.

Those plaintiffs who were never placed in expedited removal proceedings would be able to

pursue their claims on behalf of the class.

       Second, Defendants rely on 8 U.S.C. § 1252(f)(1), which states:

       Regardless of the nature of the action or claim of the identity of the party or
       parties bringing the action, no court (other than the Supreme Court) shall have
       jurisdiction or authority to enjoin or restrain the operation of the provisions of
       part IV of this subchapter [8 U.S.C. §§ 1221–1232], other than with respect to
       the application of such provisions to an individual alien against whom
       proceedings . . . have been initiated.

8 U.S.C. § 1252(f)(1). Because the Plaintiffs seek injunctive relief in addition to a declaration

that the Rule is invalid, and because the Supreme Court has made clear that § 1252(f)(1) bars

“classwide injunctive relief against the operation of §§ 1221–123[2],” Dkt. 66 at 54 (quoting

AADC, 525 U.S. at 481–82), Defendants argue that this provision “dooms” the bid for class

certification. Dkt. 66 at 54. The Court disagrees. As initial matter, § 1252(f) applies only to

efforts to enjoin the operation of “part IV” of the INA, §§ 1221–1232. The asylum provision

Defendants invoked as authorization to issue the challenged Rule, however, is contained in part

II of the INA. Defendants make no attempt to explain why the Attorney General and the

Secretary pf Homeland Security’s exercise of authority under 8 U.S.C. § 1158(b)(2)(C) to

establish conditions “under which an alien shall be ineligible for asylum under [§ 1158(b)(1)]”

would fall under § 1252(f)(1)’s limitation on injunctive relief regarding “the operation of

                                                 73

                                                                                                       118
       Case
        Case1:18-cv-02718-RDM
             1:18-cv-02718-RDM Document
                                Document97
                                         92 Filed
                                             Filed10/01/19
                                                   08/02/19 Page
                                                             Page119
                                                                  74 of 77
                                                                        122



§§ 1221–123[2],” AADC, 525 U.S. at 481–82; see also Gonzales v. Dep’t of Homeland Sec., 508

F.3d 1227, 1233 (9th Cir. 2007) (“Section 1252(f)(1) does not prohibit the current injunction

because . . . it directly implicates the adjustment of status provision which falls under part V of

subchapter II, notwithstanding that a reinstatement proceeding [under part IV] may be a

collateral consequence of an unsuccessful adjustment application.”); Catholic Soc. Servs., Inc. v.

INS, 232 F.3d 1139, 1150 (9th Cir. 2000) (en banc) (upholding injunction issued under statutory

provision governing adjustment of status, located in part V of the INA). Although asylum

officers are charged with implementing the Rule in expedited removal proceedings, which are

authorized in part IV, the relief Plaintiffs seek would not enjoin the operation of removal

proceedings.

       But, even if Plaintiffs did seek to enjoin the operation of removal proceedings,

Defendants’ reliance on § 1252(f) would fail. As the Ninth Circuit held in Jennings, and the

Supreme Court did not question, § 1252(f) does not affect a lower court’s “‘jurisdiction over . . .

statutory claims because those claims d[o] not ‘seek to enjoin the operation of the immigration

detention statutes, but to enjoin conduct . . . not authorized by the statutes.’” 138 S. Ct. at 851

(emphasis omitted) (quoting Rodriguez v. Hayes, 591 F.3d 1105, 1120 (9th Cir. 2010)). In other

words, “[w]here . . . a petitioner seeks to enjoin conduct that allegedly is not even authorized by

the statute, the court is not enjoining the operation of [the statute], and § 1252(f)(1) therefore is

not implicated.” Rodriguez, 591 F.3d at 1120 (internal quotations and citations omitted); see also

Grace v. Whitaker, 344 F. Supp. 3d 96, 143 (D.D.C. 2018); Garcia Ramirez, 338 F. Supp. 3d at

49; Damus v. Nielsen, 313 F. Supp. 3d at 328; R.I.L-R, 80 F. Supp. 3d at 184. Where, as here, an

injunction would not obstruct the “operation of” a covered provision but merely enjoin conduct

that allegedly violates that provision, § 1252(f)(1) poses no bar to relief.



                                                  74

                                                                                                        119
       Case
        Case1:18-cv-02718-RDM
             1:18-cv-02718-RDM Document
                                Document97
                                         92 Filed
                                             Filed10/01/19
                                                   08/02/19 Page
                                                             Page120
                                                                  75 of 77
                                                                        122



        Finally, even if § 1252(f) applied here, and even if it applied to claims that the

government has acted in excess of its statutory authority under the INA, it still would not

foreclose class treatment because it “only bars injunctive relief,” not declaratory relief. Hamama

v. Adducci, 912 F.3d 869, 878 (6th Cir. 2018) (“[T]here is a big difference between barring the

certification of a class under Rule 23 and barring all injunctive relief. The former bars a class

action regarding anything; the latter only bars injunctive relief for anyone other than

individuals.” (emphases in original)); see also Alli v. Decker, 650 F.3d 1007, 1013 (3d Cir. 2011)

(“[V]iewing the provision in context and then taking into consideration the heading of the

provision [‘limits on injunctive relief’], it is apparent that the jurisdictional limitations in §

1252(f)(1) do not encompass declaratory relief.”); Rodriguez, 591 F.3d at 1119 (“It is simply not

the case that Section 1252(f) bars Petitioner from receiving declaratory relief on behalf of the

class.”); Reid v. Donelan, No. 13-30125-PBS, 2018 WL 5269992, at *6 (D. Mass. Oct. 23, 2018)

(declining to address whether § 1252(f)(1) bars a class-wide injunction because the statute “does

not bar classwide declaratory relief, which suffices to satisfy Rule 23(b)(2)”).

        3.      Ascertainability

        Finally, Defendants argue that because the class “potentially includes all aliens outside

the United States and extraterritorial aliens have no right to challenge laws that apply only to

those on U.S. soil,” Plaintiffs have failed to define an ascertainable class. Dkt. 66 at 58.

Defendants premise this contention on the theory that “[c]ourts in this Circuit have ‘grafted’ onto

Rule 23 an ‘implied’ requirement that a court should first determine whether a proposed class is

adequately defined such that its members are clearly ascertainable, before reaching the four

‘explicit’ prerequisites of Rule 23(a).” Id. at 57 (quoting Brewer v. Lynch, No. CV 08-1747-

BJR, 2015 WL 13604257, at *5 (D.D.C. Sept. 30, 2015)). It is “far from clear,” however, “that

there exists in this district a requirement that a class certified under Rule 23(b)(2) must
                                                   75

                                                                                                      120
      Case
       Case1:18-cv-02718-RDM
            1:18-cv-02718-RDM Document
                               Document97
                                        92 Filed
                                            Filed10/01/19
                                                  08/02/19 Page
                                                            Page121
                                                                 76 of 77
                                                                       122



demonstrate ascertainability to merit certification.” Garcia Ramirez, 338 F. Supp. 3d at 48. The

requirement, moreover, “has been recently disavowed by four federal appellate courts,” and “the

D.C. Circuit has not opined on the requirement.” Hoyte v. District of Columbia, 325 F.R.D. 485,

489 n.3 (D.D.C. 2017).

       Out of an abundance of caution, the Court will assume for present purposes that such a

requirement exists. See id. But even with that assumption, Defendants’ argument fails. Where

the ascertainability requirement exists for Rule 23(b)(2) classes, the proponents of class

certification must demonstrate that “the general outlines of the members of the class are

determinable at the outset of the litigation” without engaging in burdensome individualized

determinations. Brewer, 2015 WL 13604257, at *5 (internal quotation omitted). The

requirement, however, “is not designed to be . . . particularly stringent.” Id.

       The class members here are easily determined. The proposed class includes all asylum

seekers who are subject to the Rule’s categorical prohibition on asylum eligibility. It does not, as

Defendants claim, include unknown and unidentifiable aliens who are outside the United States.

Rather, aliens will only become members of the class if and when they enter the United States

through the southern border without inspection. Nor is it at all unusual or improper for a Rule

23(b)(2) class to include future members. See, e.g., Garcia Ramirez, 338 F. Supp. 3d at 49–50;

Abdi v. Duke, 323 F.R.D. 131, 137–38 (W.D.N.Y. 2017); R.I.L-R, 80 F. Supp. 3d at 180; Duprey

v. Conn. Dep’t of Motor Vehicles, 191 F.R.D. 329, 338 (D. Conn. 2000). The proposed class in

this case is defined by clear and objective criteria: If an asylum seeker crosses the southern

border outside of a port of entry after November 9, 2018, he or she is a member of the class.

That determination does not require complicated or individualized determinations—indeed, these




                                                 76

                                                                                                       121
       Case
        Case1:18-cv-02718-RDM
             1:18-cv-02718-RDM Document
                                Document97
                                         92 Filed
                                             Filed10/01/19
                                                   08/02/19 Page
                                                             Page122
                                                                  77 of 77
                                                                        122



criteria are precisely the same ones Defendants would apply in enforcing the Rule. That is

sufficient.

                                             *    *   *

        The Court, accordingly, concludes that Plaintiffs have carried their burden of

demonstrating that class treatment is warranted under Rule 23(b)(2). The Court will enter a

separate order certifying the proposed class, designating the individual plaintiffs as class

representatives, and appointing Plaintiffs’ counsel to serve as counsel for the class.

                                         CONCLUSION

        For the reasons set forth above, the Court will GRANT in part and DENY in part

Plaintiffs’ motions for summary judgment and class certification, Dkt. 51; Dkt. 52, and will

DENY Defendants’ cross-motion, Dkt. 66. The Court will DENY as moot Plaintiffs’ earlier-

filed motions for temporary and preliminary injunctive relief, Dkt. 6; Mot. for Temp. Restraining

Order, Dkt. 6, S.M.S.R. et al. v. Trump et al. (No. 18-2838). A separate order consistent with this

Memorandum Opinion will issue.




                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge


Date: August 2, 2019




                                                 77

                                                                                                      122
